MR. JASON T. PEGUES #728196
                                  HUNTSVILLE UNIT
                                  815 12th STREET
                              HUNTSVILLE, TEXAS 77348



       September 18,2015

                                                            RECEiVED IN
                                                      COURT OF CRIMINAL APPEALS
       TO:    Clerk of the Court; Abel Acosta
              Court of Criminal Appeals
              Box 12308                                      OCT 06 2015
              Capitol Station
              Austin, Tex~s 78711
                                                         Abe! Acosta, Clerk


       Re:    Filing a Motion--for Leave and an Original Petiton for Writ of
              Mandamus in reference to applications No.94-DCR-026185 HC3 and
              No.94-DCR-026185 HC4

                                                          This document contains some
                                                          pages that are of poor qualit)}'
       Dear ¢lerk of the Court:                           at the time of imaging.
             Enclosed is a .•


                  No.94-DCR-026185 HC3 and No.94-DCR-026185 HC4

                                        *     IN     THE        COURT   OF

                                        *     CRIMINAL APPEALS

     In re Jason Tyrone Pegues          *                  AT

                                        *          AUSTIN, TEXAS

                                        *

                        Relator's Motion For Leave To File His
                        Original Petition For Writ of Mandamus


     To The Honorable Judge of Said Court:

        Comes now, Jason T.Pegues #728196, Relator, Pro-se,in the above
     styled and numbered cause of action respectfully submit this Motion
     for Leave to file his Original Petition for Writ of Mandamus pursuant
     to the Texas Rules of App.Proc.art.72.1 regarding two applications for
     writ of habeas corpus 11.07 sec.3(b), (c) of the Texas Code of Criminal
     Procedure. Relator is asking for this Honorable Court's permission for
     leave to file an original petition for writ of mandamus in reference
     to cause number 26185. Relator would also like to show this Honorable
     Court the following:



                       Grounds for filing Writ of Mandamus

                                        I.

     On "JU.}y &~ ZDIS             , the 240th District Court of Fort Bend
     County where the Hon.Judge Thomas R.Culver,III presides reconsidered
     relator's initial applications writ for habeas corpus 11.07 due to the
     aggravated perjury committed by court appointed counsel Cary M.Faden
     in his court ordered affidavit which was attached and referenced to in
     relator's initial applications No.94-DCR-026185 HC3 and No.94-DCR-
     026185 HC4. The aggravated perjury was discovered when relator
     subsequently filed a Motion For Forensic DNA Testing and the official
     record was ordered and reviewed revealing that DNA test results were
     inconclusive, with no match. (see Attachment "A"). After relator's
     applications were reconsidered, relator filed a~Motion requesting that
     the court hold its ruling for 30 days so that relator can supplement
     and amend his applications. Immediately after, relator filed two



                                        -1-
supplemental amended applications -fo,r writ of habeas corpus 11.07 with
the District Clerk of Fort Bend C.Yftt~ Annie Rebecca Elliott,who
forwarded the applications to the Fort Bend County District Attorney's
Office(John Harrity) which was received on August 03,2015 and on
August 12,2015. (see Attachment "8").



                                   II.



According to the rules of art.11.07 sec.3(b), (c) of the code of
criminal procedure, the State has failed to comply with the rules of
art.11.07 sec.3(b), (c). The State has not filed an answer in reference
to relator's supplemental amended application HC4 within the 15 day
rule set in the rules nor has an order for designating issues been
determined. Relator's supplemental amended application in reference to
the reconsidered application HC3, the State's Appeal Attorney John
Harrity has it classified as HC5 in which relator did object to(see
Attachment "C"), the State has filed an answer, but a determination
whether designating facts and unresolved issues to the legality of
relator's confinement has not been made within the time frame
mentioned in the rules of art.11.07 sec.3(b), (c),and relator is asking
this Honorable Court for its permission to leave and file an original
petition for Writ of Mandamus to compel the respondents to forward
both supplemental amended applications which was filed properly by
relator.

 The "illegal tactic" Reason for State's Delay in forwarding Relator's
                 Applications to this Honorable Court

                                   I.

The State's delay in forwarding relator's applications are based on
the following facts and evidence:



In a total different proceeding pertaining to this case 26185 which is
relator's Motion For Forensic DNA Testing, the State has lost the
evidence in this case they claimed to have had against relator, which
entitles him to relief. Ex parte Roslyn Marie Turner,394 S.W.3d
513(Tex.Crim.App.2013). In the DNA proceeding of this case, which
began around March 24,2015, the State first filed an extension for
time on June 08,2015 (see Attachment "'·')) ") in which the State
requested for the deadline date to be extended to June 29,2015 in the
trial court and was granted as well. Shortly after, the State filed a



                                     -2-
second Motion reqesting the trial Judge to enter orders to various
parties for the location of the evidence in this case so the State can
respond to relator's Motion for DNA testing,in which too this motion
was granted by the trial court (see Attachment "E"). Relator objected
stating tht the trial Judge was being bias in granting this particular
motion due to in relator's initial application(HC3),the State
requested the same course of action and the trial Judge denied the
State's request, but now in a different/later proceeding the trial
Judge grant the same request he previously denied. On
 b-~-r.s   ,relator filed a writ of mandamus in the First Court of
Appeals at Houston requesting the court to compel the trial court to
respond to relator's Motion for DNA testing which was condititonally
granted (Appellate Case No.Ol-15-00535-CR) as the First Court of
Appeals at Houston gave an order to the trial court to respond to
relator's writ of mandamus within 30 days from the order. (see
Attachment "F ") . The State did reply on '7-2.Y- 15           and
relator responded to the State's reply on '7•30- 15

                                    II.

Although the second motion filed by the State on June 26,2015 (see
Attachment ":E") requesting the trial Judge to enter orders to various
parties for the location of the evidence in this case 26185 was
granted, relator received copies of all parties affidavits ordered by
the trial Judge, all parties stating that they have no knowledge of               ..
where the evidence in this case is located and have no personalLA1TACH~~,~~J
recollection of this case. The only party who has failed to submit his
affidavit ordered by the court and signed by an Hon.Judge, placing
this party in contempt of court for not following and complying with a
court order signed by an Hon.Judge is the then lead prosecutor Former
Assistant District Attorney, James Sidney Crowley and on ;B,-:_Zboe..._-_·._.15
                                                                            _____
relator filed an objection in the trial court. As of date, the trial
court hold~ relator's Motion For Forensic DNA Testing h~ving by facts
and evidence lost the evidence in this case, continuing to delay
making a finding required by the code of criminal procedure art.64.04,
and with the State not being able to present evidence in this case,
confirms the following:

  •    Texas Penal. Laws has- been violated which was one of the provoking
      'reasons why relator filed his motion for DNA testing. (see
       Attachment "Gr"l.
  •    With the State not being able to present the evidence in this
       case confirms that the evidence in this case has been tampered
       with as well as fabricated,especially with the State having
       claimed that they had this evidence against relator.




                                     -3-
With the State not being able to present the evidence in this case to
the court, confirms that relator was in fact convicted by an illegal
taken statement that was secured, admitted into evidence, and used as
over 90% of relator's conviction, violating Vernon's Ann.Texas Code of
Criminal Procedure art.38.23. Wilson v. State,311 S.W.3d at 458-59;
Smith v. State,165 S.W.3d 36l(Cr.App.2005); Hampton v. State,36 S.W.3d
921(App.8 Dist.2001); Ex parte Roslyn Marie Turner,394 S.W.3d
513(Tex.Crim.App.2013).

The Tex.C.C.Procedure 38.23 prohibits the admission of any evidence
obtained in violation of Texas Penal Laws related to gathering,
creating, or destroying evidence. 38.23 of the Texas Code of Criminal
Procedure includes evidence that is obtained in violation of Texas Law
as well as that obtained in violation of the Federal and State
Constitution. Wilson v. State,311 S.W.3d at 458-59; Smith v. State,165
S.W.3d 36l(Cr.App.2005).

                                 III.




With the State not being able to present the evidence in this case and
parties stating in their court ordered affidavits that they have no
knowledge of where the evidence in this case is located and noCA#Qchnt~,~~~
personal recollection of this case, forces the State to determine
whether they want to attempt to prove that the statement was legally
taken or not, and with the official investigating record proving that
the statement was illegally taken, without the statement and without
the State not being able to present the evidence in this case,
Constitutionally entitles relator to relief.

The respondent/trial court is holding relator's supplemental amended
applications in reference to the reconsidered applications HC3 and HC4
due to through investigating to respond to the relator's motion for
Forensic DNA Testing in this case 26185'.evidence has been ldst and can not be
located, which are grounds for not only reversal but for re-lat-or to be
exonerated, and so the respondents is breaking all rules pertaining to
forwarding relator's applications to this Honorable Court.

                                  IV.

The State's delay in forwarding the relator's applications       is also
because~~~lator   is proving by facts,   support from State,   Federal and
Supreme Court cases,   along with the official investigating record in this
case that the statement which was secured and used as over 90% of
relator's conviction was clearly illegally taken,      so with the State not
being able to locate and present the evidence in this case,       there is



                                   -4-
no support for conviting and sentencing relator to 50 years in                                             ~~ison,

resulting that the State is holding and refusing to respond to any
of relator's filings,               ignoring and neglecting the integrity and
fairness      of the Justice System,                   as the State continue to search for
the evidence in t h is c as e ,              extend in g a 6 0 day 's t a,n dar d of pro c e d u r e
to six months not caring of its consequences,                                 and if the evidence in
this case has not been found                    in six months,            then surely the evidence
in this case is lost,               destroyed or never did exist.

                                                 v.
The State stated that there was a knife handle and a phone book in which
d i d no t   c on t a in r e 1 at or ' s p r in t s ,    c on c 1 u d in g t h;a t   w i t h t h e s t at e n o t
being able to present evidence in this case,                                confirms that if relator
did not confess to in particulars of the crime in the illegal taken
statement,       the State only verbalized it in t~\al for slandering
purpos'es which had an impact on the jury's ver·~-~ct,                                  furthering confirmin
confirming that with inconclusive DNA testing results,                                       the illegal
taken statement was over 90% of relator's conviction,                                       and with relator's
ability to prove the statement was illegally taken beyond a reasonable
d~ubt,       confirms that t~ere was no evidence in which would have
convicted relator.             See Attachment "U~ where the State relied solely on
the DeGarmo Doctrine and the illegal taken statement,                                       but now that the
court of criminal appeals has completely overruled the                                       DeG~rmo       Doctrine

C~~££~!£~-Y~-~!~!~~12~-~~~~1~_122-~I~~~£Ei~~~££~~Q11)) and is to be
applied retroactively according to West's Texas Digest 2d [lOO(l)courts]
a s t he Law o f       C a s e Do c t r in e . a p p 1 i e s , _t_Q _· t h i s c a s e ~.2.1~2 a s we 1 1, .=- -
( :hi_~~£l~i!!_y~_Qi!.l._£.f_.E~!~~~~~-I~~~~-.2..2,2._I~l~-~~2) ,                       r e 1 at or i s now
able to present the Entire initial Police Investigation of this case,
supported by the            investigatin~           record to expose all the Constitutional,
Substantial,         and    Procedu~al         errors and violations that took place in
the initial police investigating parts of this case                                     ~.2.1~2·


                                                VI.

According to !Yi~~~£~_l2=                  As a general rule,               a party's failure to
produce evidence within its control raises the presumption that,                                               if
produced,       it would operate against him.
With the State not being able to present the evidence in this case,



                                                 -5-
confirms that without the illegal taken statement, there is not any
physical or biological evidence, nor was there ever any to support
convicting relator.




                                I •




In the initial police investigation, Constitutional, Substantial,      and
Procedural rights were violated and affected. The investigating record
in this case reflects that the police officers visited the child
numerous times although he was classified as only a witness, questioning
and interrogating him about a criminal act, never informing him of his
5th Amendment right of having his parents present before and during
the interrogation/questioning, which is a Due    Pro~ess   violation under th
the 14th Amendment of the U.S.Constitution, as well as a parental
notification requirement violation.~£!~~-Y~-~~!~i~~L~l~-Q~~~~l£L~l£=~2~;
f£l£!~~£_y~_f£~~~lllL~l~-Q~~~-l~l=l£2; ~i!~~~~L-l~~-Q~~~-~!-~l£L~~~L
~~~-~!-~l~;    Q~~~-Y~-~~~~i~~!£~L-~ll_Q~~~-~!-l~~; ~ill~!_Y~-K~~!i~-~l~
Q~~~-lQ~LlQ~LlQ£;    ~i~£~l-Y~-~!i~£~~L-~ll_Q~~~-l~~L~~;   ~!£~~-Y~­
~i~~i~~i££iL_£~l_Q~~~-£l~L~£;    Q~~~-y~_Yill~~~~-~Q~-K~l~-2~~;   Q!~~£~-Y~
!l~!~~L-~lQ_Q~~~-~!-lll·    The investigating record also reflects that
multiple times the police officers visited the victim parents at their
home which was right next door to where the witness lived, but instead
of the police going to the witness home where his parents ~o~ld be
present, the ·police waited until the child was at school to qriestion/
interrogate him in a office alone during school hours avoiding parental
interference which is a due process violation and police coercive
conduct. The police never notified the child's parents of their
questioning/interrogating the child at school, the child was being
interrogated without the informance, notification, or consent of his
parents which affected substantial rights, pursuant to      !~~~!~!_!~!~~

£f_f!i~i~~!_K!££~~~~~~~£~~2·    establishing that these plain errors were
prejudicial.    C!!!i~£!~-Y~-K~!~i~~L-~~£_Q~~~-£~£L£~l-~l~~Q)).




                                -6-
                                  II.


These violations and errors in the initial police investigation in
this case    I£!~~   led to the child being arrested from school with no
evidence, making the arrest illegal. The officers continued to violate
due process rights and affect substantial rights,       committing plain
erro~s   that were prejudicial by failing to inform the child's parents
that the child had been arrested and why,       and in failing to do so
Yi£1~!~~-I~~ilz_££~~-~~~~~I~QII£2·       The investigating record in this
case reflects that the child was arrested at 1100 hours and the child's
parents were notified at 1607 hours, making that a five hour and
seven minute.delay, which is a Yi£l~!i£~_£i_I~~i!z_f£~~-~I~QII£2 and
due process right violation as well. Q~~~-y~_QiY£~~y=Q~Ei£~YL!l£_I~~~EE
I~_lQ~; !~-E~-£~~~L22~-~~~~I~_ll~_II~~~~EE~=~~~~!i~_!222); Q£~~~!~~-Y~
~!~!~L2-~~~~1~_I£l_I~EE~!_Qi~!~!222) ; 1~-Y~-~!~!~L221-~~~~I~-£~QL£~~=
~£-II~~~£Ei~~~EE~!222).      The State statue requires that a child parents
must be promptly told that the child has been arrested and why and
requires more than just a phone call. !~-E~-£~~~L22~-~~~~I~_ll~_II~~~
~EE~==~~~!i~~l222)·      In that five hour and seven minute delay,   the
coercive conduct by the police continued as the police took the child
out of the county the crime occurred in [Fort Bend County],        to another
county [Harris County], acting without legal authority,        lodging the
child into    a.~acility   that was not approved by the Fort Bend Juvenile
Court and extracted a statement/confession from the child, making the
statement/confession illegal and inadmissible by l~w violating V
Vernon's Ann.    Texas Code of Criminal Procedure art.38.23.     ~i!~£~-Y~

~!~!~L-1!!_~~~~1~-~!-~~~=~2; ~~i!~-Y~-~!~!~L-!£~-~~~~1~_1£!_IfE~~EE~
IQQ~); Q~~~-y~_2£~~-~~-Q~Ei£~YL_!~1_!~1~-~1~=~12_I2!~_fiE~!22~),
but there was no evidence against relator, so although the statement
was taken illegally,       that was all the State had so it was secured,
admitted into evidence, and used to convict relator and sentenced him
to fifty years in prison. tl~~E!£~-Y~-~!~!~L1£_~~~~1~_2I!_I~EE~~-Qi~!~
IQQ!).
                                  III.

After the child was      certifi~d,   the investigating record in this case
which proves the violations and errors that occurred in the initial
police investigation was sealed by the Fort Bend County Juvenile Court
in purpose to hide these violations and errors,                             which has been hidden
for over twenty years. Relator had no knowledge that the investigating
record in this case             ~~1~2     had been sealed, but relator was recently able
to gain possession of the                 investigating record in this case,                   establishin
establishing "!iii:.E!!!~!i~~-!~i:.~~!!.£~-£!._~~1~!££.:~-!!!!!£.£~!!.£~",                   entitling
him· to a live evidentiary hearing, !.!_£.~E!~_IE~!!~li!!L_1.~_§..:.!i.:.1~-~1.1L~1.~
1.!~.!.:.£Ei!!!.:.!E.E..:.~QQ~); !.!_E.~E!~-I~l~lL_1Q2__§..:.!i.:.1~-1~~-1.I~.!.:.fEi!!!.:.!E.E..:.~QQ~),
but the State has lost the evidence in this case, entitling relator to
relief. !.!_E.~E!~-~£~ll!!_~~Ei~-I~E!!~EL_12_~_§..:.!i.:.1~-211_1.I~.!.:.£Ei!!!.:.!E.E..:.~Q11),

    Either the State with-held this favorable                           eviderce and failed to
disclose this favorable evidence to the defense                             ~E~~l-~.!.-~~El.!.~!!~L-11.1

Q.:.§..:..-~1~1.12.~1); !.!_E.~E!~-!~~!!!~L1.~~-§..:.!i.:.~~-~~1-1.!~.!.:.£Ei!!!.:.!E.E..:.12.~2.);
Q!!i:.!~~-§.!~!~~-~.!.-~~~l~lL~1.1_Q.:_§_.:__~~1.L~1.~-1_12_~2);             !.!_E.~E!~-f~l~~E£!!_1Q2_
§..:.!i.:.1~-~~-1.I~.!.:.£Ei!!!.:.!E.E..:.~Q1Q),        or the District Court Appointed Counsel
Cary M.Faden ignored and neglected the violations and errors that are
clear and'obvious            in the     investigating record when appointed to this
case.    Either way,         now that the court of criminal appeals has completely
overruled the doctrine in which this case was under the authority of
(The DeGarmo Doctrine) [See:                     2~.££Q~£!!_~.:__§.!~!~L_12_~_§..:.!i.:.1~-12.2_1.!~.!.!.
£Ei!!!.:.!E.E..:.~Q11)]   and relator has gained possession of the                       investigating
record in this case,                relator is now able to present the Entire
investigating record along with all the violations and errors that
occurred in the initial police __i_tlvestigation of this case                             ~~1~2·
                                                 I,·,-......,.,_\



                                                 IV.

T h e a f or em en t i on e d i s
                      t h e " :frT,l
                               __ .• e g a 1 t a c t i c " r e a s on for t h e S t a t e ' s
                                            \




delay in forwarding the relator's supplemental amended applications and
memorandums to this Honorable Court.

                                                PRAYER
                                                ------
WHEREFORE,PREMISES CONSIDERED, relator prays that this Honorable Court
grant this Motioni_For Leave to file his original Petition for Writ of
Mandamus to compel the respondents in this case to forward both of
relator's       supplemental amended applications so that this. Honorable
Court.    c~n   review relator's merits and claims so that they may be fairly
adjudicated.         The State has lost the evidence in this case and now the



                                                 -8-
State is refusing to comply with art.ll.07 Sec.3(b),(c) of the Te-x-as
Code of Criminal Procedure and hold relator's applications which is
a violation and illegal delay,             so relator is
                                                                 -
                                                                 pr~ying   this Honorable
Court grant this Motion for Leave which is required to file .iii.--~~-d§~
                                                                                      -- ---   ,

for a petition for Writ of Mandamus to be-.f_i-1ed in                  this--Honor~~_l_e_GQurt,

so that this court can review the investigating parts of this case
that has been hidden illegally for over twenty years by the State in
Fort Bend County, Texas, and now that relator have the investigating
record and other facts to prove the initial i~v~s!~g~i~on violations
and errors that occurred in the initial part of this case, the State
is doing all the possible to avoid all the information and evidence
from reaching this Honorable Court.
Thanks for your time and consideration.
                                            ''- r _\




                                                       Petitioner:
                                                       Applicant:




I,l~~£~-I~X~~~~~-!li~!~£,         Relator, being presently incarcerated in
Walker County,   .~exas      do hereby affirm that I have delivered a copy
                 ''~- .1


of this Motion For Leave to File My Original Petition for Writ of
Mandamus in the Honorable (~~urt of Criminal Appeals,                      to the prison
mailroom officials for delivery to the following by way of United
States Postal Mail Service:


                           COURT OF CRIMINAL APPEALS
                   CLERK OF THE COURT:                 ABEL ACOSTA
                                   BOX 12308
                                CAPITOL STATION
                              AUSTIN, TEXAS 78711



                                                                Relator:



                                    --9-
                                    INMATES DECLARATION



           I,l!~£g_I~K~~~~~-ftl1~l2~'     presently incarcerated in Walker County,Texas
           hereby declare under the penalty of perjury that the aforementioned in
           my Motion   Foj   Leave to File His Original Petition for Writ of Mandamus
           is true and correct.




           Signed on this    18~,   day   of~'          2015.




                                                    Jason T.Pegues #728196
                                                    HUNTSVILLE UNIT
                                                    815 12th Street
                                                    Huntsville, Texas 77348




cc/file:

                                             -10-
No.94-DCR-026185 HC3 and No.94-DCR-026185 HC4




                  IN      THE


          COURT OF CRIMINAL APPEALS


                 AT     AUSTIN



No.94-DCR-026185 HC3 and No.94-DCR-026185 HC4



          In re Jason Tyrone Pegues
                      Relator



       Relator's Original Peititon For
              Writ of Mandamus



                           JASON T. PEGUES #728196
                                  HUNTSVILLE UNIT
                                   815 12TH STREET

                           HUNTSVILLE TEXAS 77348
A complete list of all interested parties is provided below:




                              Relator



                     Jason T.Pegues #728196
                            Relator
                         Huntsville Unit
                          815 12th Street
                     Huntsville, Texas 77348




!E!~!_f£~E!_l~£~~:
The Hon.Thomas R.Culver,III
Judge,240th Judicial District Court
Fort Bend County, Texas


l£!!..!!._!!~EE!!Y
State's Appeal Attorney
1422 Eugene Heimann Circle, Room 20234
Richmond, Texas 77469


~.!!..!!.!~-~~£~££~_E!!!£!!
Fort Bend County District Clerk
301 Jackson
Richmond, Texas 77469




                                -1-
                                                                                        Pg.
IDENTITY    OF          .................................. • 1
                 PARTIES.

TABLE OF CONTENTS •.•• ................................... • 2

INDEX OF AUTHORITIES •• .................................. • 3

STATEMENT OF THE CASE.      .............................. .4
STATEMENT OF JURISDICTION. .............................. • 5

JUDICIAL NOTICE •••.••••..•                               •6
               Relator filed two supplemental amended
                applications in reference to the reconsidered
                applications No.94-DCR-026185 HC3 and
                No.94-DCR-026185 HC4, which was received by
                the District Attorney's Office in Fort Bend
                County on ~~~~~!_Q1L~Q!1 and ~~~~~!_!~L~Q!1·
                The respondents of this case has failed to
                comply with the rules under art.ll.07 Sec.3
                (b),(c) of the Texas Code of Criminal Proiedure
                in failing to forward relator's supplemental
                amended applications to this Honorable Court
               within the 35 day rule for a trial court to
                do so. Failure to do so shall result in
               Mandamus relief.


ISSUES PRESENTED ••.                                                                   •7

STATEMENT OF FACTS.                                                                    •8

ARGU.~M~NT • ••••••••••••••••••••••••••••••••••••••••••••••• 9-11


SUMMARY.                                                                               .12

PRAYER •.                        . .............................. . .13
APPENDIX OF ATTACHMENTS.                                                               . 14

AFFIDAVIT •..•••.•••.•..   . . . . . . . . . . . . . . . .. . . .. . . .. . . .. . . . . .15
CERTIFICATE OF    SERVICE. ................................. • 16




                                         -2-
                      INDEX   OF   AUTHORITIES

1. In re Smith,279 S.W.3d 714 (Tex.App.-Amari1lo 2007) ...
2. State of Texas, ex rel.Hill v. Court of Appeals for Fifth Dist.
   34 S.W.3d 924,at 927, [6,7] ...
3. Wilson v. State,311 S.W.3d at 458-59 ...
4. Smith v. State, 165 S.W.3d 361 (Cr.App.2005) ...
5. Jacobson v. State, 398 S.W.3d 195(Tex.Crim.App.2013) ...
6. Martin v. Hamlin, 25 S.W.3d
   718(Tex.Crim.App.2000,orig.proceeding)
7. Benson v. District Clerk, 331 S.W.3d 431(Cr.App.2011) ...
8. In re Escareno,297 S.W.3d 288(Cr.App.2009) ...
9. Gibson v. Dallas County,Distiict Clerk, 275 S.W.3d
   491(Cr.App.2009)
   Dejean v. District,Dallas County, 259 S.W.3d(Cr.App.2008) ...




                              Statutes

1. Rules of Appellate Procedure, 52 ...
2. Texas Government Code-Section,22.221(a), (b),of the Vernon's Texas
   Codes Annotated ...
3. Code of Judicial Conduct, Canon 3 ...
4. U.S.Constitution, 1 5 \ 5th, and 14th Amendments ...
5. Texas Constitution, Articles 5 Sect. 1A, 6A, thru 14 ...
6. Code of Criminal Procedure, Article 11.07 Sec.3(b), (c) ...




                              ).:.3-
                        Statement of the Case



In the 240th District Court of Fort Bend County,Texas where the
Hon.Thomas R.Culver,III presides/trial court, relator's application
No.94-DCR-026185 HC3 and No.94-DCR-026185 HC4 were reconsidered due to
aggravated perjury committed by a representative of the State(court
appointed counsel Cary M.Faden). The State filed its supplemental
amended answer and supplemental amended findings of facts and
conclusions of law in this Honorable Court. Relator filed a motion in
the trial court requesting 30 days to supplement and amend his
applications, and within those 30 days, relator filed two supplemental
amended applications and memorandums in reference to the applications
that were reconsidered (HC3 and HC4) with the Fort Bend County
District Clerk,Annie Rebecca Elliott,301 Jackson,Richmond Texas
77469,who forwarded both supplemental amended applications for writ of
habeas corpus 11.07 with memorandums to the State's Appeal Attorney
John Harrity in the Fort Bend County District Attorney's Office,1422
Eugene Heimann Circle,Room 20234,Richmond Texas 77469, who received
the applications on August 03,2015 and on August 12,2015 which was
over the 35 day rule under art.11.07 sec.3(b), (c) and the trial court
has failed to act and still has not forwarded relator's supplemental
amended applications to this Honorable Court. The nature of this
proceeding is for the two supplemental amended applications that has
been properly filed in the trial court, forwarded to this Honorable
Court so that relator's merits and claims can be fairly adjudicated,
or grant the relief requested by relator in his supplemental amended
applications with memorandums due to the State not contesting. The
respondents has failed to comply with art.l1.07 sec.3(b), (c) of the
Texas Code of Criminal Procedure, which results to Judgement by
Default.




                                   -4-
                          Statement of Jurisdiction



I,Jason T.Pegues #728196, makes this statement of jurisdiction
pursuant to the Texas Government Code-Section 22.221(a), (b) of the
Vernon's Texas Code Annotated;



(a) Each court of appeals or a justice of a court of appeals may issue
a writ of mandamus and all other writs necessary to enforce the
jurisdiction of the court.



(b) Each court of appeals for a court of appeals district may issue
all writs of mandamus,agreeable to the principles of law regulating
those writs, against a:

      1. Judge of a district or county court in the court of appeals
         district; or
      2. Judge of a district court who is acting as a magistrate at a
         court of inquiry under chapter 52 code of criminal procedure,in
         the court of appeals district.




                                       -5-
                     Request for Judicial Notice



I, Jason T.Pegues #728196, respectfully request that this Honorable
Court takes Judicial Notice pursuant to Texas Rules of Evidence, Rule
20l(d),of all ·the following issues and evidence presented in this
writ.




                                   -6-
                           Issues Presented



1.)Point of Error Number One: The Hon.Judge Thomas R.Culver,III in the
240th District Court of Fort Bend County,Texas has failed to comply
with the rules of art.11.07 sec.3(b), (c) of the code of criminal
procedure, in violation of the Judicial Canon(3),and violation of
U.S.Constitution 1st,sth,and 14th Amendment, as well as Supreme
President.



2.)Point of Error Number Two: The State's Appeal Attorney John Harrity
in the Fort Bend County District Attorney's Office has failed to
comply with the rules of art.11.07 sec.3(b), (c) of the code of
criminal procedure,in violation of a ministerial duty as well as a
violation of U.S.Constitution 1 5 t,5th,and 14th Amendment.



3.)Point of Error Number Three: The Di~trict Clerk of Fort Bend County
Annie Rebecca Elliot has failed to comply with 1the rules of art.11.07
sec.3(b), (c) of the code of criminal procedure,in violation of a
ministerial duty and the clerk's statutory duty concerning compliance
with the habeas form, as well as a violation of U.S.Constitution
1st 15th 1 and 14th Amendment •




                                    -7-
                          Statement of Facts



On June 30,2015 the 240th District Court of Fort Bend County,Texas
where the Hon.Thomas R.Cu1ver,III presides/trial court reconsidered
relator's applications No.94-DCR-026185 HC3 and No.94-DCR-026185 HC4
based on the aggravated perjury committed by the court appointed
counsel Cary M.Faden in his court ordered affidavit stating that "DNA
test results confirmed relator as the perpetrator", which was attached
and referenced to in relator's initial applications No.94-DCR-026185
HC3 and No.94-DCR-026185 HC4. The aggravated perjury committed by the
court appointed counse+ Cary M.Faden was discovered by the State when
relator filed a Post-Conviction Motion For Forensic DNA Testing around
March 24,2015, (see Attachment ".'~,"),and in the State's investigation
to respond to relator's Motion For Forensic DNA Testing, the official
record was ordered. According to the official record, DNA test results
were inconclusive,with no match. (see Attachment ";A ").Coleman v.
State,297 S.W.3d 681. Due to relator's application HC3 and HC4 being
reconsidered, the State filed its supplemental amended answ~r and
supplemental amended findings of facts and conclusions of law in this
Honorable Court on June 30,2015.                        . Relator
immediately filed a motion in the trial court requesting 30 days so he
could supplement and amend his applications which relator also sent a
copy of his motion to this court to inform this Honorable Court of the
proceeding status. Relator then filed two supplemental amended
applications for a writ of habeas corpus 11.07 in reference to the
applications that were considered (HC3 and HC4) in which the Fort Bend
County District Attorney's Office received on August 3,2015 and on
August 12,2015 (see Attachment "8") which was over 35 days ago and
the respondents in this case still have not acted and still have not
forwarded relator's applications to this Honorable Court.




                                    -8-
                               ARGUMENT

                                  I.

Relator's purpose of this writ of mandamus is to compel the
respondent's in this case to forward relator's supplemental amended
applications to this Honorable Court so that relator's claims and
merits can be fairly adjudicated. The Honorable Judge Thomas
R.Culver,III presiding in the 240th District Court of Fort Bend
County,Texas has mandatory and ministerial duties prescribed by the
U.S.Constitution 1st,sth,and 14th Amendments and Adjudicative
Responsibilities pursuant to Judicial Canon(3). The respondent have
violated the prescribed by law mentioned above in failing to comply
with the rules of art.11.07 sec.3(b), (c) of the code of criminal
procedure. The statute does not supply authority to the trial court to
extend the time limitations imposed by the statute,other than by
timely entry of an order designating issues to be resolved. Martin v.
Hamlin,25 S.W.3d 718,719(Tex.Crim.App.2000,orig.proceeding); Hill v.
Court of Appeals for Fifth Dist.34 S.W.3d 924,at 927[6,7]. Relator's
two supplemental amended applications were properly filed, and the
Hon.Judge Thomas R.Culver,III in the 240th District Court in Fort Bend
County had a legal duty to perform a non-discretionary act,was
properly and procedurally correct in asking the respondent to perform
the act, and the respondent has failed or refused to do it. In re
Smith,279 S.W.3d 714(Tex.App.-Amarillo 2007),which entitles relator to
mandamus relief. The reconsidered habeas applications No.94-DCRr026185
HC3 and No.94-DCR-026185 HC4 were right and just to be reconsidered
due to a clear and obvious aggravated perjury committed by court
appointed counsel Cary M.Faden. The violations and failure to comply
with rules of the law are not accepted and justified based on fear of
one error and violation exposing another. The rules of art.11.07
sec.3(b), (c) of The Texas Code of Criminal Procedure is law and the
respondent has violated those rules and law, resulting to relator's
purpose of this mandamus,requesting this Honorable Court to compel the
trial court in this case to forward both of relator's supplemental
amended applications to this Honorable Court or grant relator relief
requested in his supplemental amended applications and memorandums.

                                  II.

The code of criminal procedure art.11.07 sec.3(b) states:

"The attorney representing the state in that court ...who shall answer
the application not later than the 15th day after the date the copy of
the application is received."




                                   -9-
---- -------·-·----;-,.------:----------   .-----;   --:------:------.-----     ...


                     In this particular case 26185,the respondent John ·''·Hai~iti~received
                                                                              _,,_._..  .

                     relator's supplemental amended application in reference .to       .,_;
                                                                                            the
                     reconsidered application No. 94 ..:DcR- 026185 HC3 on August 03.i 2015 ·

                      (see Attachment "8")and on August 18,2015 the respondent John Harrity
                     filed the respondent's original answ.er, which relator objected to and
                     presented designaing issues (see Attachment "C·") . As of 'date, the
                     respondent has failed to act, the trial court has not decided if there
                     are controvert~d previous un~esolved facts mateiial to t~e legal{ty of
                     the relator's confinement, and has not attempted to file for extension
                                           )          .                                .      .· .
                     of time. On August 12,2015 the·'respondent John Harrity received·
                     relator'S rec6nsidered application No.94-DCR-026185 HC4,and has f~iled
                     to file an answer to the supplemental amended application,nor have the
                     trial co.ur.t. decided if there are contr.overted pr,eyious~ t;mr~sol ved .
                     fact~ 1Pa.te~i~i'to .the legaiity of the relato;.;:;·'~CS~ilfi'~eme~t~has failed
                     to file an answer to the supplemental amended application,violating
                                                 I
                     and failing to comply with the 15 day rule stated in'sec.3(b), (c).
                                                    I                                       I~          '


                     Martin v. Hamlin,25 S.W.3d 718,719(Tex.Crim.App.2000,orig:proceeding)

                                                                              III.

                     The rule further states according tQ art.ll.07 sec.3(c) of-the ciode of
                     criminal
                           ;j
                              procedure:

                     "Within 20. day·s of "the expir~tion of the time in wh:Lth .the 'state is
                     allowed to answer ... if ·the con~ricting court d~cides that there are no
                     controverted,previously-un~e~oived facts material to the iegality of
                     relator's confinement ...The clerk shall immediately transmit to the
                     court of criminal appeals a copy of the application... Failure of the
                     court to act within the allowed 20 days.shall constitut~ such a
                     findin.g." ~                                           ·i
                                                                                                 -.                .~




                    Due to the respondent• John. Harrity filing. an .answer on the 15th day to
                    relator's supplemental amended application in refere~ce to the·
                    reconsidered applica~ion No.~4~DCR-026185 HC3, (respondent john HarritV
                    classifyirig it as HC5) ,-and the trial court not deciding whether or
                    not there are controverted previously unresolved facts material to the
                    legality of relator's confinement wi'thin the 20 days,· .and failing to
                    file· an answer to relator's supplemental amended application in
                                                  '
                    reference to relator'.s application  No. 94 -DCR- 026185 HC4 within the
                    days set in the rules~ The District Clerk of ·Fort :Be~d County Annie
                    Rebecca Elliott is in~violation of art.ll.07 sec.3(c) for-not
                    immediately transmitting to the ·court of criminal appeals a copy of
                    relator's supplemental amended applications and memorandums·.



                                                                !.   ii
                                                                                          --~    ....
                                                                     (!

                                                                                           irr,,t--.
                                                                                                        ... , I.              , ..
                                                                      I
                                                                     il                     1.              ..
                                                                                                             ~          ,_.          ·' .
                                                                                .. -10-
                                   IV.

See: Benson v. District Clerk,331 S.W.3d 431 (Cr.App.2011),clerk of
District Court has a ministerial duty to receive,file,and timely
forward application for writ of habeas corpus to court of criminal
appeal and thus applicant was entitiled to a writ of mandamus to
compel clerk to fulfill duty ...Whether applicant had other applications
pending was irrelevant to clerk's statutory duty,which is unequivocal
and subject only to the limitations in the rules concerning compliance
with the habeas form.

Likewise in this case 26185,due to respondent's John Harrity and The
Hon.Judge Thomas R.Culver,III not complying with the rules in
art.11.07 sec.3(b), (c), The Fort Bend County District Clerk Annie
Rebecca Elliott should have immediately forwarded relator's
applications to this Honorable Court, however, the Fort Bend County
District Clerk Annie Rebecca Elliott still has failed to do so. In the
event an order determining issues(ODI) is not entered by the
convicting court within 20 days following the state's deadline to
answer on an application for writ of habeas corpus, the district clerk
has no authority to continue to hold an application for a writ of
habeas corpus and is under a ministerial dury to immediately forward
the application and related records. In re Escareno 297 S.W.3d
288(Cr.App.2009),which in this case 26185 the district clerk has
failed to do so. "The statute does not supply authority to the trial
court to extend the time limitations imposed by the statute other than
by timely entry of an order designating issues to be resolved. Martin
v. Hamlin,25 S.W.3d 718,719(Tex.Crim.App.2000,orig.proceeding).

                                   v.
Criminal Procedural rule governing habeas petition filings does not
authorize the trial court to extend the time limitations for review of
petition other than by a timely entry of an order designating issues.
Gibson v. Dallas County District Clerk 275 S.W.3d 49l(Cr.App.2009);
Dejean v. District Clerk,Dallas County 259 S.W.3d 183(Cr.App.2008).

The trial court has abused its discretion and there is no adequate
remedy by appeal. A clear failure by the trial court to analyze or
apply the law correctly will constitute an abuse of discretion. With
the trial court failing to comply with art.11.07 sec.3(b), (c) of the
code of criminal procedure,clearly results to Judgement by Defaut.




                                   -11-
                                Summary



In summary, relator respectfully request that this Honorable Court
takes Judicial notice of all the aforementioned facts and evidence in
said writ and grant this writ of mandamus due to the respondents
failing to comply with art.11.07 sec. (b), (c) of the Texas Code of
Criminal Procedure. The purpose and reason for the State's delay is
because the State has lost the evidence in this case and can not
present the evidence to the court in another proceeding pertaining to
this case 26185, so the respondents is holding and violating the law
and rules set due to the State not having any Justification and
support for relator's conviction and sentencing him to 50 years in
prison. With the State not being able to locate the evidence in this
case confirms that the evidence in this case has in fact been tampered
with due to fabrication which is what provoked relator to file his
Motion For Forensic DNA Testing, which is a 60 day standard of
procedure but the State has extended it to now complete six months and
still has not located the evidence in this case. The State still has
not done.a finding which is required under 64.04. Due to the State not
being able to locate and present the evidence in this case to the
court, and previous applications being reconsidered due to aggravated
perjury, relator filed two supplemental amended applications with new
facts, new issues, and new evidence proving that the statement that
was secured and used as over 90% of relator's conviction was illegally
taken, which enforces the State to rely on the evidence they claimed
to have had against relator, and due to relator filing his Motion For
DNA Testing,enforces the State to present the evidence of this case
and the State has clearly either lost the evidence,destroyed the
evidence, or the evidence never did exist. So with relator filing two
supplemental amended applications with new facts, new issues, and new
evidence, proving with the officical records of this case 26185 that
relator's Constitutional Rights were violated, Substantial Rights were
affected, Family Codes were violated, Parental Notification
Requirements were violated,etc. proving that the statement that was
admitted and used to convict relator was inadmissible by law, and with
it being revealed that the State has lost the evidence in this case
and can not present it to the court, the respondents is refusing to
comply with the rules of art.11.07 sec.3(b), (c) due to the State not
having any support/evidence to justify relator's conviction and
response.




                                    -12-
                           PRAYER FOR RELIEF



WHEREFORE PREMISES CONSIDERED, RELATOR RESPECTFULLY REQUEST THAT THIS
Honorable Court grant this writ of mandamus due to the respondents
violating and breaking the rules set in art.11.07 sec.3(b), (c) of the
Texas Code of Criminal Procedure. Relator request that this Honorable
Court compel the respondents to forward relator's supplemental amended
applications and grant relator relief based on relator proving by the
official records of this case his merits and claims. The State is not
justified in delaying forwarding relator's applications disregarding
the law and rules set which are meant to be up-held due to their not
being able to locate and find the evidence in this case. The law is
the law and the rules are the rules,both are not to be violated or
broken, and the respondents are refusing to respond with integrity
representing the State and the Justice System because of their error,
so relator is requesting that this Honorable Court compel the trial
court/respondents to forward both of relator's supplemental amended
applications in which by confirmation of evidence was received by the
respondents which in if respondents fail to do so results to Judgement
by Default.




                                  -13-
                      Appendix of Attachments



•   Attachment "A": THE OFFICIAL COURT REPORTER'S RECORD LORAINE HALL
    OF THIS CASE 26185.



•   ATTACHMENT "B": CONFIRMATION FROM THE FORT BEND COUNTY DISTRICT
    ATTORNEY'S OFFICE THAT BOTH OF RELATOR'S SUPPLEMENTAL AMENDED
    APPLICATIONS WERE RECEIVED.

•   ATTCHMENT "C": A FILED COPY OF RELATOR'S OBJECTION AND HIS
    PRESENTATION OF DESIGNATING 'ISSUES IN REFERENCE TO No.94-DCR-
    026185 HC5.

•   ATTACHMENT "D": THE OFFICIAL COPY OF THE STATE'S MOTION FOR
    EXTENSION OF TIME TO RESPOND TO RELATOR'S MOTION FOR FORENSIC DNA
    TESTING.

•   ATTACHMENT "E": THE OFFICIAL COPY OF THE STATE'S SECOND MOTION TO
    ENTER ORDERS SO THAT THE STATE MAY RESPOND TO RELATOR'S MOTION
    FOR FORENSIC DNA TESTING.

•   ATTACHMENT "F": AN OFFICIAL COPY OF THE COURT OF APPEALS FOR THE
    FIRST DISTRICT OF TEXAS AT HOUSTON ORDERING THE TRIAL COURT IN
    THIS CASE TO RESPOND TO RELATOR'S PETITION FOR WRIT OF
    MANDAMUS,AND A COPY OF THE NOTIFICATION CARD FROM THE APPEALS
    COURT AT HOUSTON THAT THE TRIAL DID IN FACT RESPOND.

•   ATTACHMENT "G": A COPY OF RELATOR'S MOTION FOR FORENSIC DNA
    TESTING.

•   ATTACHMENT "H": A COPY OF RELATOR'S DIRECT APPEAL HELD IN THE
    COURT OF APPEALS OF TEXAS, HOUSTON (1sT Dist.) opinion December
    18,1997.

•   ATTACHEMENT "I": AN OFFICIAL COPY OF THE INVESTIGATING RECORD IN
    THIS CASE 26185.

•   ATTACHMENT "J": FILED COPIES OF AFFIDAVITS SUBMITTED BY VARIOUS
    PARTIES PERTAINING TO THE EVIDENCE OF THIS CASE ORDERED BY THE
    TRIAL COURT.




                              -tlJ -
                        The   State       of   Texas

                                      *



                                      *



                                      *
                              Affidavit



I,Jason T.Pegues #728196,declare under peralty of perjury tht the
facts stated in this writ are true and correct to the best of
knowledge and I hereby swear to these facts.




                                                ~:#Z'3'/fb
                                                        Jason T.Pegues #728196

                                                                       Relator

                                                               Huntsville Unit

                                                               815 12th STREET

                                                       Huntsville, Texas 77348




                                  -15-
                              Certificate    of    Service



       I,Jason T.Pegues #728196,declare under penalty of perjury that I have
       mailed a true and correct copy of the/this writ of mandamus to the
       clerk of the court of criminal appeal,Adel Acosta,Austin Texas 78711
       by way of U.S.Postal Service on   q-Jf{'-2{)/S
                                                   ~~~~~~----------




       Executed   on:,~~ Je,           Z0/!5


                                                      fkdffi72UZ0
                                                              Jason T.Pegues #728196

                                                                             Relator

                                                                     Huntsville Unit

                                                                     815 12th Street

                                                             Huntsville, Texas 77348




cc/file:

                                            -16-
'   .                              ~




        '~               . . .r
             .
             - ..   -~     -··-
                              :-




                                       Exhibit A
                                            · ·at!'XIt:et'M. ·m·   ,. +   - .,,,   ' .. EtZGU   ~.   aze· 31   ¢'%        S     &rts#'tf*P'                       
                                                                                                                                    tJl




                18
                19'

                20
                21

                22

                ·23                 Loraine Hall, CSR, RPR
                                    Official Court Reporter
                24                  240th Judicial District Court
                                    Fort Bend County Courthouse
                25                  Richmond, Texas 77469
                                                      -----~------·-···




 1         : Thompson.

 2                          (Whereupon, the witness, MONICA

 3             THOMPSON, having been duly sworn,          testified

 4         ;as follows:)

 5                          DIRECT EXAMINATION

 6   Q     i(BY    MR~    CROWLEY)     Would you state your name

 7   for the jury, please?

 8   A     :My name is Monica Thompson.

 9   Q     .It's not Margie Thompson?

10   A     •No.

11   0     1
               My mistake.        How are you currently

12   employed?

13   A     ;I'm not employed.

14   0         What are you doing right now?

15   A     :I'm going to law school.

16   Q         Back in,    I believe, around March or around

17   that :area of 1994, how were you employed?

18   A         I worked for the Houston Police Department

19   crime lab as a criminalist.

20   0     :What is a criminalist?

21   A         A criminalist is a person that does

22   Scientific testing on evidence as selected from

23   crim• scenes.

24   0     tould you just tell us what your education

25   and   b~ckground       is?



                                                                175
      . 1   A     . I have a bachelor's and a master's degree
~··
       2    in   b~ology    from Sam Houston State University.

       3    Q     :Any particular type of training you

       4    received?

       5    A     ii received training from the FBI in
       6    Quantico, Virginia; also, training from the HPD

       7    trai~ing     laboratory; and training at different

       8    seminars and conferences throughout the United

       9    States on DNA analysis.

      10    Q     ·oNA, is that -- we've heard a lot about

      11    chromosomes and matching up different

      12    fingerprints?

      13    A     Yes.

      14    Q     Have you on few or many occasions had the

      15    opportunity to examine rape kits to determine

      16    the presence of semen?

      17    A     !Many.

      18    Q     ,All right.       Me. Thompson,   let me show you

      19    what':s been marked as State's exhibit number 35;

      20    and ~ will ask you if you can identify that.

      21    A     Yes,     I can.

      22    Q     •What is that?

      23    A     !It's a sexual assault kit.

      24    Q     !And there appear to be some writinq and

      25    numb~rs    on there.      Can you identify t~ose?



                                                                  176
                        i
                      . i


 ......                     Yes,       I can.
            1   A

            2   Q       •what are they?

            3   A       ,The laboratory number that was assigned to

            4   this:particular sexual assault case is L94-159.

            5   Q       :no you write that on there, put a lab

            6   numb.r on there?

            7   A       !r did not write the lab number on here.              I

            8   put    ~y        initials on there.

            9   Q       :where did you retrieve this from?

           10   A           I    retrieved this from centralized evidence

           11   recefving at the crime laboratory.

           12   Q       !What is centralized evidence receiving?
f~ ... ~
           13   A       :rt's a department in the crime laboratory
\..;
           14   that~s          assigned to pick up evidence from

           15   diff~rent              crime scenes so that the criminalist

           16   can work on it.

           17   Q           If something were in the property room,

           18   would           th~y    retrieve it from there?

           19   A           :Yes, rna' am.

           20   Q           ;was that in a sealed condition when you

           21   rece~ved            it?

           22   A           Yes.

           23                               MR. CROWLEY:   Your Honor,   at this

           24               time, we would offer State's exhibit number

           25               iJS •



                                                                             177
                                                 5   ,.,




f.    1                  MR. FADEN:    Can I approach the
~-
      2       witnesa, Your Honor?

      3                  MR. CROWLEY:·   The contents only,

      4   , not the hearsay.

      5                  MR. FADEN:    Can you show me your

      6       initials here?     Do you have any -- who is

      7       this?   Do you have any idea as to who --

      8       what's your -- I want to find out where her

      9       initials were on the document itself.

     10                 THE WITNESS:     Yes (indicating).

     11                 MR. FADEN:     No objection.

     12                 THE COURT:     35 is the envelope

     13   :that's marked, correct?

     14                 MR. CROWLEY:     Actually, it will

     15       be the contents.     If I can,   if we mark that

     16       35A being the actual

     17                 THE COURT:     For purposes of the

     18   :record, then, are you only offering 35A

     19       into evidence or 35, which was the outer

     20   1covering, as well?

     21                 MR. CROWLEY:     Your Honor, we're

     22   \only offering 35A; and may the record
          I




     23   \reflect it was retrieved from inside 35?
          I




     24                 THE COURT:     Any objection?

     25                 MR. FADEN:     To the box itself?



                                                            178
 1          '!May I approach the witness aqain, Your

 2          •Honor?

 3                            THE COURT:     The box and
            '
 4          rcontents.

 5                            MR. CROWLEY:     Box and contents.

 6                            MR. FADEN:     Are your initialinga

 7                  on the box as well?

 8                            THE WITNESS:     Yes.

 9                            MR. FADEN:     No objection.

10                            THE COURT:     35A is admitted.     35
11.         . is not offered.          It is not admitted .

12    Q             (BY MR. CROWLEY)    Ms. Thompson, could you

13    tell us what a rape kit is?

14    A     ;A rape kit or a sexual assault kit is a

15    collection of evidence from an individual that

16    has allegedly been sexually assaulted that's

17    taken at a hospital.

18    Q     !Do
            !
                they actually take,           like, slides from

19    the   ~aqinal       area or swabs or whatever?

20    A     !Yes, they do.

21    Q     iDid you perform an           ~xamination   on the

22    sexual assault kit performed on Mrs. Singleton?

23    A     'Yes.

24    Q         ~hat    did you find?

25    A         1 found semen
                1
                                  pre~ent    on. the vaginal smear



                                                                  179
               1    or the vaginal slide and then no semen present

               2    on any other item in the case.

               3    Q         Did you also attempt to do a DNA analysis?

               4    A         Yes,    I did.

               5    Q     :Did you have available some blood samples

               6    from the defendant?

               7   A      . Yes,      I did.

               8   Q      :what was your conclusion on that?

               9   A      :I could not -- well, I had an inconclusive
              10   result.

              11   Q          Okay.    What does that mean?           Basically you

              12   couldn't tell                couldn't make a     match~

¢ .........
              13   A      ·~t    means that the DNA pattern that I
\w•
              14   detected in the samples that I analyzed were

              15   consistent with that of the complainant, but

              16   ·there -was -no -o-t-her pa-t-te-rn·. the-r-e-;· so,- 1-.. cou-ldn't .. --

              17   do an analysis and tell whether or not there was

              18   a pattern there that would be consistent with

              19   anyone else.
                          i
              20   Q      !Based on what you're saying, you couldn't
                          i

              21   make ia match one way or the other?

              22   A          That's correct.

              23   Q          You couldn't say it was him.             You couldn't

              24   rule out that it was him?
.-.           25   A      tT hat ' s    c orr e c t •
i~.>'o•



                                                                                      180
         1    Q    •And is that common in DNA analyses that you

         2    don't ha9e enough there t6 fuake a --

         3    A        It happens pretty often, yes.

         4                            MR. CROWLEY:       Pass the witness.

         5                            MR.    FADE~~    May I    p~odeed?

         6                            THE COURT:       Yes.

         7                             CROSS ~EXAMI.NAT ION

         8    Q        (BY MR. FADEN)          Mrs. Thompson, did you ever

         9    revi~w     any   medic~!       reports that      ~ere   taken at

       10     Westbury     Ho~Pital         prior to   you~    ~nalyzing     the

       11     information you have there in the kit,

       12     •p~tificallY       -~    I will ref•~ yoti to medital
r~:.   13     tepotts taken from Westbury Hospital.
"-''
       14     A        No, there weren't arty med'ical            ~e·ports    that

       15     were :contained in the kit.

       16     Q

       17     rev! awed arty?

       18     A    'No.

       '19    Q    :were you awa':te in the. westbu.ry Hospital

       20 ·   recol.'ids no ~emen ~tis fou.nd?

       21     A

       22     Q    :You' te not aware of that?

       23     A    :Huh-uh.
                   !




       24     Q    ~hat dat~ ~id            you do your analysis?

       25          :january lOth of i994.



                                                                                   181
 1   Q      1
                 And d~d you make a report or a written

 2   repoJ:t?

 3   A      . Yes,      t did.

 4   Q      :nld you provide that report to Officer

 s   Anderson?

 6   A           I   typed my report into the computer and

 7   I did not          persbn~lly           provide it to her.            She

 8   retrieved it from the computer.

 9   Q      !Do you have              a~y    knowledge that she did so?

10   A      •No.

11   Q      ~Okay.        ju*t :teviewlhg again, you tested the

12   e" ide n Exhibit B
                                                                              .   .   .~.·-   ....... ,. ..   ·.~-.·.···   .....   _,   .............................. ,......... ·..............·....... ................... ..-.
                                                                                                                                                                                                            ~                        _   ... __ ..




                                                       ANNIE REBECCA ELLIOTT
                                                                DISTRICT CLERK
                                                             Fort Bend County, Texas
                        94-0CR -026185
                        LEn
                        Letters                                                                                                             (281) 341-4516
                                                                                                                                        Fax (281) 341-4519


 August03,2015

 To:     John Harrity
                       -II
         State's Appeal Attorney
         1422 Eugene Heimann Circle, Room 20234
         Richmond, Texas 77469

 Re:     Cause No:          94-DCR-026185 HC 5
                            Ex Parte
                            JASON TYRONE PEGUES

Dear Sir.

         In accordance with Code of Criminal Procedure, Article 11.07, please find enclosed a copy of the
following on the above referenced cause:

         •   Application For A Writ of Habeas Corpus Seeking Relief From Final Felony Conviction Under
             Code of Criminal Procedure, Article 11.07                _
         •   Applicant's Supplemental Amended Memorandum Of Law Under Article 11.07 3(b ), Sec. 4(a)
             (1) (b) Of Texas Code Of Criminal Procedure

        Please acknowledge receipt of the above papers by completing the Acknowledgement of Receipt
attached. Thank you.




                                                                              RECEIVED
                                                                                                   AUG 03 1015
cc:    Jason Tyrone Pegues                                                   DlS1RICT J\HORNEY'S OFFICE
       Huntsville Unit
       815 12th Street
       Huntsville TX 77348


                                    ACKNOWLEDGEMENT OF RECEIPT


Received By Fort Bend County District Attorney:

      ~d.~

Date




                      MAILING                                                   PHYSICAL
                  301 Jackson Street                               1422 Eugene Heimann Circle, Room 10142
               Richmond, Texas 77469                                      Richmond, Texas 77469
                                          http://www.fortbendcountygov.com
                                                quick link- District Clerk
. .'..,



                                                                        ANNIE REBECCA ELLIOTT
                                                                                                 DISTRICT CLERK
                                                                                              Fort Bend County, Texas

                                                                                                                                           (281) 341-4516
                                                                                                                                       Fax (281) 341-4519


          August 12, 2015

          To:     John Harrity
                  State's Appeal Attorney
                  1422 Eugene Heimann Circle, f3oQm20234 .·
                  Richmond, Texas 7746~. -·· · ·      ·

          Re:     Cause No:          94~0CR~0261•85 HC 4 (Supplemental Amended 1\pplication)
                                     Ex Parte,              _     ·
                                     JASON TYRONE~PEGUES

          Dear Sir,

                   In ac;cord · !· vr . -Di
                                                                                                                                     . ~ .-·:

          cc:    Jason Tyrone Pegues
                 Huntsville Unit
                 815 12th Street                                                                              D!SUHGT ATTORNEY'S OFFICE
                 Huntsville TX 77348



                                               'ACKNOWLEDGEMENT OF -RECEIPT
                                                                 .    ·~··· - ·.r..• ,.,,";;...,...~ •• ---




          Received By Fort   8:-   Co:;:.istrict Attorney:

          . ·-fYJ@;ftt .~                   oL

          Date




                                MAILING                                                                                    PHYSICAL
                            301 Jackson Street                                                                1422 Eugene Heimann Circle, Room 10142
                         Richmond, Texas 77469                                                                       Richmond, Texas 77469
                                                     http://www.fortbendcountygov.com
                                                           quick link- District Clerk
ATTACHMENT
    ''C''

  EXHIBIT
  94-'JCR-Il26185
  lETI
  Letters

  ,~.         IRI
 -
                                                        MR.JASON T. PEGUES #728196
                                                              HUNTSVILLE UNIT
                                                              815 12th STREET
                                                         HUNTSVILLE, TEXAS 77348



                    AUGUST 26th,2015


                    TO: THE CLERK OF THE COURT
                        ANNIE REBECCA ELLIOTT
                        FORT BEND COUNTY,TEXAS
                        301 JACKSON
                        RICHMOND, TEXAS 77469


                    R~:    FILING THIS OBJECTION AND PRESENtiNG DESIGNATING ISSUES IN REF. TO
                           CAUSE N0.94-DCR-026185 HCS


                    DEAR CLERK OF THE COURT:
                          ENCLOS~D              IS A MOTION OBJECTING TO THE RESPONDENT'S ORIGINAL ANSWER
                    AND PRESENTING DESIGNATING ISSUES IN THE ABOVE MENTIONED CAUSE NUMBER.
                    IF YOU WILL PLEASE FILE THIS IN THE 240th DISTRICT COURT SO THAT IT
                    MAYBE    CONSID~RED             AND RULED ON AND ATTACHED AND REFERENCED TO THE HABEAS
                    PROCEEDING IN MOTION,                   I WOULD REALLY APPRECIATE IT.
                    FURTHERMORE, PLEASE FILE THIS NOTE ALONG WITH THE OTHER DOCUMENTS TO
                    BE FORWARDED TO THE COURT OF CRIMINAL APPEALS FOR EVIDENCE OF DUE
                    DILLIGENCE ON THE PART OF THE APPLICANT.


                    LASTLY, PLEASE FILE STAMP THESE DOCUMENTS AND RETURN RECEIPT A COPY FOR
                    ME IN THE SASE.
                    THANK YOU FOR YOUR TIME AND ASSISTANCE.




                                                                                     77348
                            FILED
cc/fi1e:
                    · lJJf5 AUG 28. PH 3:          oz

                                                                 1 of 1



                              .   :'   ..:·:,
•   94-DCR-026185
    OTPF'
    Other Prooeedlngs Flltd
    37455114

                                                              CAUSE N0.94-DCR-026185 HCS
    Ill 1/1/IJIIII!IImllll/ll/IJ/1/1111
                         JASON T. PEGUES #728196                            §   THE 240th DISTRICT COURT
                         ~fK~I£ii!-----------~--
                                                                            §

                                                                            §
                         vs.                                                    OF
                                                                            §

                                                                            §
                                                                                FORT BEND COUNTY, TEXAS
                                                                            §

                                                   APPLICANT'S OBJECTION TO THE RESPONDENT'S
                                          ORIGINAL ANSWER UNDER TEXAS RULES OF APP.PROt.33.1
                              AND APPLICANT'S DESIGNATING ISSUES UNDER ART.ll.07 §3(b) OF
                                                      THE TEXAS CODE OF CRIMINAL PROCEDURE



                         TO THE HONORABLE COURT:

                                COMES            NOW,IASQ~-!~_PEQQ~~-!1~~196,        APPLICANT, Pro-se, IN THE ABOVE

                         CAUSE OF ACTION RESPECTFULLY SUBMIT THIS OBJECTION TO THE RESPONDENT'S

                         ORIGINAL ANSWER UNDER TEXAS RULES OF APP.PROC.33.1 AS WELL AS THE

                         APPLICANT PRESENTING HIS DESIGNATING ISSUES UNDER ARTICLE 11.07 OF THE

                         TEXAS CODE OF CRIMINAL PROCEDURE IN REFERENCE TO CAUSE N0.94-DCR-

                         026185 HCS. THE APPLICANT WOULD LIKE TO SHOW THIS HONORABLE COURT THE

                         FOLLOWING:



                         AROUND            .:!.!!1!-~l.t..£2.11•   APPLICANT FILED A SUPPLEMENTAL AMENDED WRIT OF

                         HABEAS CORPUS APPLICATION WHICH THE RESPONDENT RECEIVED THE APPLICATION

                         ON !.!!Q.!!~!-1.t..~.Q.l1· ON ~.!!2!-~1~.Q.11 THE RESPONDENT ORIGINAL ANSWER

                         (A COPY OF) WAS SENT TO THE APPLICANT IN WHICH NOW THE APPLICANT

                         OBJECTS AND PRESENT DESIGNATING ISSUES IN REFERENCE TO THE APPLICATION.




                                           ,.,   l~                       -1-
                                           Datet   AUG   31 2015
      ROUTED TO OOUF1T
      I=!T'D TO D. CLERK
ON   AQQUS!_£1~~Ql1,     THE APPLICANT RECEIVED THE RESPONDENT'S ORIGINAL

ANSWER IN WHICH THE APPLICANT IS OBJECTING TO DUE TO THE RESPONDENT'S

FAILURE TO DIRECTLY ADDRESS THE APPLICANT'S CLAIMS PRESENTED IN HIS

APPLICATION.   FIRST, THE APPLICANT WOULD LIKE TO REMIND THIS HONORABLE

COURT THAT DUE TO THE COURT APPOINTED COUNSEL CARY M.FADEN WHO WAS THE

APPLICANT'S COUNSEL AT TRIAL COMMITTING AGGRAVATED PERJURY IN A HABEAS

PROCEEDINGS CAUSED THE APPLICANT'S APPLICAtiONS HC3 and HC4 TO BE

RECONSIDERED. THIS APPLICATION THAT THE RESPONDENT IS CLASSIFYING AS

THE APPLICANT'S FIFTH APPLICATION IS NOT HIS FIFTH BUT IS A

SUPPLEMENTAL AMENDED APPLICATION IN REFERENCE TO HC3 WHICH WAS

RECONSIDERED DUE TO THE AGGRAVATED PERJURY THAT WAS COMMITTED BY

COUNSEL CARY M.FADEN.

SECONDLY, THE APPLICANT'S INITIAL APPLICATION WAS CLOSE TO 15 PAGES

LONG, HOWEVER, DUE TO THE APPLICATION BEING RECONSIDERED, THIS

APPLICATION TRIPLES THAT AMOUNT DUE TO NEW INFORMATION, NEW EVIDENCE,

NEW FACTS, NEW ISSUES, ALL PROVEN BEYOND REASONABLE DOUBT BY WAY OF

THE OFFICIAL RECORDS IN THIS CASE AND SUPPORTED BY STATE, FEDERAL,          AND

SUPREME COURT CASES,         AND THE RESPONDENT HAS NOT DIRECTLY ADDRESSED ANY

OF THE CLAIMS AND ISSUES SPECIFICALLY PRESENTED BY THE APPLICANT IN HIS

APPLICATION.   THE APPLICANT IS REQUESTING THAT THIS HONORABLE COURT

ORDER THE RESPONDENT TO DIRECTLY ADDRESS THE FOLLOWING DESIGNATING

ISSUES AND UNRESOLVED FACTS IN THIS CASE DUE TO THE RESPONDENT

ATTEMPTING TO REDIRECT THE COURT'S ATTENTION AS TO HOW GUILTY THE

APPLICANT WAS IN TRIAL WHEN IN FACT THE APPLICANT IS REQUESTING THAT

THIS HONORABLE COURT REVIEW THE INITIAL POLICE INVESTIGATION IN THIS
                   ·----·-- -----
CASE £§.1~.?_, ·sYECIFICALLY:

1) THE POLICE OFFICERS QUESTIONING THE APPLICANT AT SCHOOL IN A OFFICE


                                    -2-
'

          ALONE ABOUT A CRIMINAL ACT WITHOUT THE CONSENT,     INFORMANCE, OR

          NOTIFICATION OF HIS PARENTS.

    2) HOW MANY TIMES THE OFFICERS CAME TO THE APPLICANT'S SCHOOL TO
         QUESTION HIM ABOUT A CRIMINAL ACT WITHOUT EVER NOTIFYING HIS PARENTS.

    3)   ALTHOUGH THE APPLICANT WAS CLASSIFIED AS A WITNESS ACCORDING TO THE
         RECORD, THE POLICE OFFICERS FAILED TO COME TO THE APPLICANT'S HOME
         WHERE HIS PARENTS WOULD BE PRESENT TO MAKE DECISIONS FOR THEIR CHILD
         AND QUESTION HIM BUT INSTEAD WAITED UNTIL THE CHILD WAS AT SCHOOL TO
         QUESTION HIM IN A OFFICE ALONE AVOIDING PARENTAL INTERFERENCE WHICH
         IS DUE PROCESS VIOLATION AND PREJUDICIAL ERROR AS WELL AS COERCIVE
         POLICE CONDUCT.


    4)   FAMILY CODE ANN.S2.02(b) WAS VIOLATED WHEN THE APPLICANT WAS
         ILLEGALLY ARRESTED ON MARCH 3,1994 AT 1100 hours and HIS PARENTS
         WERE NOT NOTIFIED UNTIL 1607 hours WHICH IS A FIVE HOUR AND SEVEN
         MINUTE DELAY. THE STATUE STATES THAT A 'PARENT MUST BE TOLD PROMPTLY
         THAT THE CHILD HAS BEEN ARRESTED AND WHY WHICH THE OFFICERS FAILED
         TO DO.


    5) THESE PARTICULAR VIOLATIONS RESULTED IN THE CHILD GIVING A STATEMENT
         THAT WAS USED AGAINST HIM IN TRIAL WHEN IN FACT THESE VIOLATIONS
         WARRANTS THE STATEMENT INADMISSIBLE.


    6) THE OFFICIAL     I~VESTIGATING   RECORD THAT IS PRESENTED IN THE
         APPLICANT'S APPLICATION WAS SEALED BY THE JUVENILE COURT AFTER THE
         APPLICANT WAS CERTIFIED. WHETHER THE STATE DISCLOSED THIS FAVORABLE       Ir
                                                                                 . i


         EVIDENCE TO THE DEFENSE IS TO BE QUESTIONED AND REVIEWED DUE TO THE       '
         COURT APPOINTED COUNSEL CARY M.FADEN NEVER PRESENTING THE
         INVESTIGATING RECORD NOR THESE PARTICULAR ISSUES AND VIOLATIONS IN
         DISTRICT COURT WHICH COULD HAVE BEEN PROVEN BEYOND A REASONABLE
         DOUBT BY THE INVESTIGATING RECORD THAT WAS SEALED BY THE JUVENILE
         COURT.   COUNSEL EITHER IGNORED AND NEGLECTED THE ISSUES AND
         VIOLATIONS OR THE STATE NEVER DISCLOSED THIS PARTICULAR EVIDENCE TO
         THE DEFENSE.


    7) DUE TO APPLICANT'S DNA MOTION PENDING TN THE TRIAL COURT WHERE THE
         TRIAL JUDGE ISSUED ORDERS TO VARIOUS PARTIES FOR THE LOCATION FOR



                                        -3-
   EVIDENCE IN THIS CASE, WITH THE STATEMENT THAT WAS ILLEGALLY TAKEN,
   SECURED AND USED AGAINST THE APPLICANT WHICH THAT STATEMENT WAS OVER
   90% OF THE APPLICANT'S CONVICTION, WITH THE APPLICANT PROVING THAT
   THE STATEMENT WAS ILLEGALLY TAKEN IN THIS APPLICATION, AND WITH THE
   STATE NOT BEING ABLE TO PRESENT THE EVIDENCE IN THIS CASE,       SIMPLY
   ENTITLES THE APPLICANT TO RELIEF.


8) IN THE RESPONDENT'S INITIAL ANSWER LEDAY'S CASE WAS USED BY THE
   RESPONDENT TO SUPPORT REASON FOR WANTING TO BAR THE APPLICANT'S
   CLAIMS BY THE DOCTRINE OF LACHES, HOWEVER,     THE APPLICANT USED THE
   LEDAY'S CASE IN SUPPORT OF THE APPLICANT NOT BEING ABLE TO PRESENT
   THESE CLAIMS   YEAR~   AGO AND SHOWING THAT THE DeGarmo DOCTRINE STILL
   APPLIED IN THIS CASE THEREFORE SHOWING THAT THE LIMIT SET-OUT IN
   LEDAY DID NOT APPLY TO THE APPLICANT.


9) THE RESPONDENT STATED ON PAGE 17 .OF .HIS ANSWER:   " ••• ANY ERROR
   COMMITTED BY THE POLICE WAS HARMLESS ERROR", WHICH IS NOT ACCEPTED
   OR JUSTIFIED IF POLICE ERROR IS PROVEN BEYOND REASONABLE DOUBT,
   STATE,   FEDERAL,   AND SUPREME COURT HAS AGREED THAT IF CONSTITUTIONAL
   RIGHTS AND SUBSTANTIAL RIGHTS ARE VIOLATED AND AFFECTED, THE
   INTEGRITY OF THE COURT AND JUSTICE SYSTEM WILL BE FAIR IN ITS
   JUDGEMENTS OF THE VIOLATIONS.


AGAIN, THE APPLICANT IS 'ONLY REQUESTING THIS HONORABLE COURT TO REVIEW

THE INITIAL POLICE INVESTIGATION OF THIS CASE, BUT THE RESPONDENT IS

HIGHLIGHTING THE PROOF OF GUILT WHEN THE APPLICANT IS NOT CONTESTING

THAT BUT IS PRESENTING BY SHO!HNG. THE COURT Tl{AT 'l'HE INITIAL POLICE

INVESTIGATION IN THIS CASE WHERE CONSTITUTIONAL RIGHTS AND SUBSTANTIAL

RIGHTS WERE VIOLATED, RESULTING THAT THESE PLAIN ERRORS WERE PREJUDICIAL

WITHOUT .THE VIOLATIONS THAT OCCURRED IN THE INITIAL POLICE INVESTIGATION

THE APPLICANT WOULD NOT HAVE BEEN CONVICTED DUE TO THE LACK OF EVIDENCE.

THE APPLICANT IS OBJECTING TO THE RESPONDENT'S ORIGINAL ANSWER AS HE

PRESENTS THESE PARTICULAR DESIGNATING ISSUES AND UNRESOLVED FACTS IN

THIS CASE. THE RESPONDENT'S ORIGINAL ANSWER IS THE SAME EXACT ANSWER

THE RESPONDENT SUBMITTED IN THE APPLICANT'S INITIAL APPLICATION.


                                -4-
HOWEVER,   THIS APPLICATION PRESENTS NEW ISSUES, NEW FACTS, NEW LAW,

NEW EVIDENCE, ALONG WITH NEW SUPPORTING STATE, FEDERAL, AND SUPREME

COURT CASES, IN WHICH THE RESPONDENT FAIL TO ADDRESS BUT INSTEAD

REQUESTING AND SUGGESTING THAT THE SAME COUNSEL WHO COMMITTED

AGGRAVATED PERJURY IN THE INITIAL APPLICATION CAUSING IT TO BE

RECONSIDERED, TO RESPOND TO THE CLAIMS IN THIS APPLICATION WHEN HIS

CREDIBILITY HAS BEEN TAINTED WITH     AGG~AVATED   PERJURY WHICH IS WHY THE

APPLICANT PRESENTED THE OFFICIAL RECORDS IN THIS CASE. THE APPLICANT

HAS PROVEN. BEYOND REASONABLE DOUBT THE CLAIMS AND ISSUES PRESENTED,

HOW HE WAS HARMED BY THESE VIOLATIONS AND HOW THE OUTCOME WOULD HAVE
                     •
BEEN DIFFERENT, IN WHICH IN THE INITIAL APPLICATION BEFORE RECONSIDER-

ATION, APPLICANT FAILED TO DO,   BUT SINCE THE APPLICATION WAS

RECONSIDERED, THE APPLICANT MADE SURE TO PROVE BEYOND A REASONABLE

DOUBT, HOW HE WAS HARMED BY THE VIOLATIONS, AND HOW THE OUTCOME OF

THIS CASE WOULD HAVE BEEN DIFFERENT, BUT THE RESPONDENT OBVIOUSLY FAIL

TU BEVIEW THE APPLICATION SINCE THE RESPONDENT'S ANSWER IS PRIMARILY

THE EXACT SMAE ANSWER SUBMITTED WHEN THE APPLICANT FILED HIS INITIAL

APPLICATION FEBRUARY 10,2~14.


                             !!!!!!
WHEREFORE PREMISES C6NSIDERED, .tHE APPLICANT PRAYS THAT THIS HONORABLE

COURT GRANT THIS MOTION OF PRESENTING THESE DESIGNATING ISSUES AS

THE APPLICANT REQUEST THIS COURT TO ORDER THE RESPONDENT TO DIRECTLY

ADDRESS THESE DESIGNATING ISSUES AND THE CLAIMS PRESENTED IN HIS

APPLICATION , AS WELL AS PRAY THAT THIS HONORABLE COURT TAKES THIS

OBJECTION INTO CONSIDERATION. OVER-ALL THE APPLICANT ONLY REQUEST THAT

THE RESPONDENT'S ANSWER DIRECTLY. ADDRESS THE INITIAL POLICE ERRORS

AND VIOLATIONS THAT OCCURRED IN THE INVESTIGATION OFTHIS CASE .££1~2_,

NOT HOW GUILTY THE APPLICANT WAS PROVEN TO BE GUILTY IN TRIAL BUT THE


                                -5-
           ERRORS AND VIOLATIONS THAT OCCURRED IN THE INITIAL POLICE INVESTIGATION

           IN THIS CASE.


           EXECUTED ON THIS 26th day of      ~.QQQ~!•   201..?_·


                                                    RESPECTFULLY SUBMITTED,

                                               ~~ii7jf{;ty-Lr~
                                                APPLICANT:
                                                HUNTSVILLE UNIT
                                                815 12th STREET
                                                HUNTSVILLE, TEXAS 77348




           I,l~~Q!_!~_f!QQ!~_!l£~.1.2~•    HEREBY CERTIFY THAT A TRUE AND CORRECT COPY
           OF THE APPLICANT'S OBJECTION AND PRESENTING DESIGNATING ISSUES HAS
           BEEN   ~MAILED   via U.S. POSTAL SERVICE TO THE DISTRICT CLERK,    ANNIE
           REBECCA~ELLIOTT,      THE 240th JUDICIAL DISTRICT COURT IN FORT BEND COUNTY,
           TEXAS WHERE THE HONORABLE JUDGE THOMAS R.CULVER,III PRESIDES, FOR
           FILING AND PRESENTATION TO SAID COURT.


           SIGNED ON IRIS 26th day of      ~QQQST,IQ11·




                                                          15 12th STREET
                                                         HUNTSVILLE, TEXAS 77348




           I, l~~QB_!~_f!QQ!~_!l£~12~• PRESENTLY INCARCERATED IN WALKER COUNTY,
           TEXAS HEREBY DECLARE UNDER THE PENALTY OF PERJURY THAT THE
           AFOREMENTIONED IN MY OBJECTION AND PRESENTATION IS TRUE AND CORRECT.




                                                                       ____'l£Zlt4-
                                                                        if728196

                                                        HUNTSVILLE, TEXAS 77348
cc/file:

                                              -6-
MR. JASON T. PEGUES #728196                                                                                                                        \,
HUNTSVILLE UNIT
815 12th STREET                                                     ~·\C)P.ri·i ~+:-HX:':'TC:+.\           "Y:< ·:;:;;?
HUNTSVILLE, TEXAS 77348
                                                                            2'6 .M.lG .?.D:f5 PM .·7 t




                                                 ANNIE REBECCA ELLIOTT
            *LEGAL MAIL*                         FORT BEND COUNTY
                                                 DISTRICT CLERK
                                                 301 JACKSON
                                                 RICHMOND, TEXAS 77469




            '   ..                        : ;y


                              ?.74t;9::t:3 i   oa·   :::::·cn:j i   ,,,,,,I IIll I,,,,,,, i1' j i 'I iIi,,; i1'1} IIi IIi f i IjI iii iii if
                                                                           J                  I    j      j J,,              I                 I
                                                                                                                                                    I   \
                                                                                                                                                        j
I   .>           \




         ATTACHMENT   -


           EXHIBIT
'   '




                               CAUSE NO. 94-DCR-026185

    THE STATE OF TEXAS               §            IN THE DISTRICT COURT
                                     §
    VS.                              §            FORT BEND COUNTY, TEXAS
                                     §
    JASON TYRONE PEGUES              §            240TH JUDICIAL DISTRICT

          STATE'S MOTION FOR EXTENSION OF TIME TO RESPOND TO
             DEFENDANT'S MOTION FOR FORENSIC DNA TESTING

    TO THE HONORABLE JUDGE OF SAID COURT:

          COMES NOW THE S'TATE OF TEXAS, by and through its district

    attorney, files this State's Answer to Motion for Forensic DNA testing and would

    show the following:

          1.    On July 20, 1994, Jason Tyrone Pegues (Movant) was found guilty of
                aggravated sexual assault of a child, and sentenced to 50 years in the
                Texas Department of Criminal Justice, Institutional Division. He has
                now filed a Motion for DNA testing.

          2.    Pursuant to Tex. Code Crim. Proc. art. 64.02, the State not later than
                the 60th day after the date the motion is served on the, attorney
                representing the state shall: (A) deliver the evidence to the court,
                along with a description of the condition of the evidence; or (B)
                explain in writing to the court 'YhY the state cannot deliver the
                evidence to the court.
          3.    The State would respectfully request an extension of time to file its
                response.
          4.    This is the State's first request for extension of time in this case.
       5.    The undersigned is one of three attorneys responsible for all appellate
             matters for the Fort Bend County District Attorney's Office and is
             involved in the preparation of other direct appeal briefs or post-
             conviction writs.
       6.    The State is in the process of obtaining affidavits regarding the
             location of the evidence to assist the Court in determining whether to
             order forensic DNA testing in this case.
      7.     A realistic time that the State believes it could have its response filed
             in the present case is June 29, 2015.
      8.     Therefore, the State would request an extension of time until June 29,
             2015, to file its response. If there is any way to complete the State's
             response before that date, the State will forward its response to the
             Court as soon as it is completed.
      9.     This extension is not sought for the purpose of delay.


      WHEREFORE, PREMISES CONSIDERED, the State prays that this
Honorable Court grant this motion and extend the deadline for filing the State's
response in this case to June 29, 2015.

                                              Respectfully submitted,


                                              JOHN J. HARRITY, III
                                              ASST. DISTRICT ATTORNEY
                                              Fort Bend County, Texas
                                              State Bar Number 09133100
                                              3 0 1 Jackson Street, Room 10 1
                                              Richmond, Texas77469
                                              Phone: (281) 341-4460
                                              Fax: (281} 238-3340
                                              J ohn.Harrity@fortbendcountytx.gov
                          CERTIFICATE OF SERVICE

      This is to certify that a true and correct copy of the foregoing instrument has
been sent to Jason Tyrone Pegues, Huntsville Unit, 815 12th Street, Huntsville,
Texas 77348 on the date of the filing of the original with the Clerk of this Court.


                                             Mattie Sanford

    Certificate of Compliance with Texas Rule of Appellate Procedure 9.4(i)(3)

       In accordance with Texas Rule of Appellate Procedure 9.4(i)(3), I, John
Harrity, hereby certify that the foregoing electronically created document has been
reviewed by the word count function of the creating computer program, and has
been found to be in compliance "":ith the requisite word count requirement in that
its word count with regard to those portions of the brief subject to the word count
requirement is 556 words.



                                             John Harrity
                          CAUSE NO. 94-DCR-026185

THE STATE QF TEXAS             §           IN THE DISTRICT COURT
                               §
vs.                            §           FORT BEND COUNTY, TEXAS
                               §
JASON TYRONE PEGUES            §           240TH JUDICIAL DISTRICT


 ORDER ON STATE'S MOTION FOR EXTENSION OF TIME TO RESPOND
     TO DEFENDANT'S MOTION FOR FORENSIC DNA TESTING


      On this date, the Court considered the State's Motion for Extension of Time
to File its Response to Defendant's Motion for DNA Testing.            After due
consideration, the State's Motion is GRANTED.       The deadline for the State's
Response is now extended to the June 29, 2015.



      Signed this _ _ day of _ _ _ _ _ _, 2015.




                                        Hon. Thomas R. Culver, III
                                        Presiding Judge, 240th District Court
/
    /




        ATTACHMENT


          ,EXHIBIT
 94·-DCR-026185
' ORDER


                                   rr(~J· WJY(\\
  Order




  -                                ~yu.
                                          CAUSE NO. 94-DCR-026185

              THE STATE OF TEXAS                §            IN THE DISTRICT COURT
                                                §
              vs.                               §            FORT BEND COUNTY, TEXAS
                                                §
              JASON TYRONE PEGUES               §            240TH JUDICIAL DISTRICT


                  ORDER ON STATE'S MOTION TO ENTER ORDERS SO THAT THE STATE
                   MAY RESPOND TO THE DEFENDANT'S MOTION FOR FORENSIC DNA
                                           TESTING

                     On this date, the Court considered the State's "Motion to Enter Orders so
              that the State may Respond to the Defendant's Motion for Forensic DNA Testing".
              In order for this Court to make the findings required by Tex. Code Crim. Proc. art.
              64 this Court hereby ORDERS:

                      1. Former Assistant District Attorney, James Sidney Crowley is ORDERED
                         to file an original and three copies of his affidavit within 30 days of this
                         ORDER with the Fort Bend County District Clerk's Office specifically
                         addressing his recollection, if any, regarding their receipt, delivery,
                         handling, chain of custody, maintenance, storage and condition of the
                         evidence in this case, including the blood and hair from the complainant
                         and the defendant in this case, along with any records supporting the
                         same;
                     2. Former Assistant District Attomey,Teana Watson is ORDERED to file
                         an original and three copies of her affidavit within 30 days of this
                         ORDER with the Fort Bend County District Clerk's Office specifically
                         addressing her recollection, if any, regarding their receipt, delivery,
                         handling, chain of custody, maintenance, storage and condition of the
                         evidence, including the blood and hair from the complainant and the
                         defendant in this case, along with any records supporting the same.
                     3. Court Reporter Lorie Crawford is ORDERED to file an original and three
                         copies of her affidavit within 30 days of this ORDER with the Fort Bend


      ROUTED TO COURT       JUN 2'4 Z01S pL
      RT'D TO D. CLERK      1-t -1 ~ U'
    County District Clerk's Office .specifically addressing her recollection, if
    any, regarding her receipt, delivery, handling, chain of custody,
    maintenance, storage and condition of the evidence, including the blood
    and hair from the complainant and the defendant in this case, along with
    any records supporting the same and any policies regarding the
    destruction/disposal of said evidence between the time of the defendant's
   trial to date.
4. A representative from the Houston Police Department's Crime
   Laboratory is ORDERED within 45 days of this ORDER to file an
   original and three copies of his or her affidavit with the Fort Bend
   County District Clerk's Office specifically addressing their recollection,
   if any, in HPD Case# 140481893 or 140481893B and LAB#L94-159,
   regarding their receipt, delivery, handling, chain of custody,
   maintenance, storage and condition of the evidence, including the blood
   and hair from the complainant and the defendant in this case, the knife
   handle and telephone book along with any records supporting the same
   and any policies regarding the destruction/disposal of said evidence
   between the time of the defendant's trial in 1995 to date.

  Further a representative from the Houston Police Department's Crime
  Laboratory shall state in their affidavit: ( 1) Whether the evidence
  recovered in the case still exists; (2) If the evidence still exists, is it in a
  condition that makes DNA testing possible; (3) Whether the evidence
  has been subjected to a chain of custody sufficient to preclude the
  possibility of substitution, tampering, replacement, or material
  alterations; (4) whether the evidence in this case was previously
  subjected to DNA testing and (5) If the evidence was previously
  subjected to DNA testing, are there newer testing techniques that provide
  a reasonable likelihood of results that are more accurate and probative
  than the results of the ·previous test.

  In making this determination this Court ORDERS that a representative
  from the Houston Police Department's Crime Laboratory make necessary
  arrangements or seek further orders from this Court to have the evidence
  that is not presently in their possession delivered to their lab from anyone
   currently in possession of the evidence.

   If any evidence is missing or has been destroyed relating to the present
   case the affidavit shall state the date of destruction or an explanation on
   why the exhibits can no longer be located and the approximate date of
   their loss.

5. Courtney Head, Martin Lopez, and/or a representative from the Houston
   Forensic Science Center is ORDERED within 45 days of this ORDER to
   the Fort Bend County District Clerk's Office specifically addressing their
   recollection, if any, in HPD Case # 140481893 or 140481893B and
   LAB#L94-159, regarding their receipt, delivery, handling, chain of
   custody, maintenance, storage and condition of the evidence, including
   the blood and hair from the complainant and the defendant in this case,
   the knife handle and telephone book along with any records supporting
   the same and any policies regarding the destruction/disposal of said
   evidence between the time of the defendant's trial to date.

 · Further, Courtney Head, Martin Lopez, and/or a representative from the
 . Houston Forensic Science Center shall state in their affidavit(s): (1)
   Whether the evidence recovered in the case still exists; (2) If the
   evidence still exists, is it in a condition that makes DNA testing possible;
   (3) Whether the evidence has been subjected to a chain of custody
   sufficient to preclude the possibility of substitution, tampering,
   replacement, or material alterations; (4) whether the evidence in this case
   was previously subjected to DNA testing and (5) If the evidence was
   previously subjected to DNA testing, are there newer testing techniques
   that provide a reasonable likelihood of results that are more accurate and
   probative than the results of the previous test.

  In making this determination this Court ORDERS that Courtney Head,
  Martin Lopez, and/or a representative from the Houston Forensic Science
  Center make necessary arrangements or seek the assistance of the Fort
  Bend County District Attorney's Office to obtain additional orders from
  this Court to have the evidence that is not presently in their possession
           delivered from anyone currently in possession of the evidence to their
           lab.

           If any evidence is missing or has been destroyed relating to the present
           case the affidavit(s) from Courtney Head, or a representative from the
           Houston Forensic Science Center shall state the date of destruction or an
           explanation on why the exhibits can no longer be located and the
           approximate date of their loss.

        6. A representative from the Fort Bend County District Clerk's Office is
           ORDERED to file an original and three copies of an affidavit specifically
           addressing regarding his recollection, if any, regarding their receipt,
           delivery, handling, chain of custody, maintenance, storage and condition
           of the evidence, including the blood and hair from the complainant and
           the defendant in this case, along with any records supporting the same
           and any policies regarding the destruction/disposal of said evidence
           between the time of the defendant's trial to date.

           The affidavit shall also state whether any exhibits are missing or have
           been destroyed relating to the present case. If any of the above named
           items are missing or destroyed, to state the date of the loss or destruction.

        It is further ORDERED that the affidavits ordered above should be
 sufficiently detailed to allow this Court to make findings of fact

         The Fort Bend County District Attorney's Office shall make copies of the
  court reporter's record and photocopies of the exhibits admitted during trial and the
· offense report available to any of the Affiants named above that have been ordered
 to provide affidavits upon their request for the same.

      Upon receipt of these affidavits, the District Clerk shall immediately mail a
copy to Applicant and the Appellate Division of the Fort Bend County District
Attomey'.s Office.

       The State will have 30 days following the date that it receives all of the
...
  (
      .

          affidavits listed above or 60 days from the date of this order, whichever is later to:
          (A) deliver the evidence to the court, along with a description of the condition of
          the evidence; or (B) explain in writing to the Court why the state cannot deliver the
          evidence to the Court.

                The clerk of the Court is ORDERED to send a copy of this order to Jason
          Tyrone Pegues and to the Appellate Division of the Fort Bend County District
          Attorney's Office.
                   ~
          Signed t~ day of                           , 2015.



                                             r-..                r;)       /7   /J     0
                                                    ..·         -K     ~(;w--
                                                    Hon. Thomas R. Culver, III 1
                                                    Presiding Judge, 240th District Court




                                                                              FILED
                                                                       1015 JUN 24 PH I: 47

                                                                       .~~(~C'4.-' ~    {_

                                                                       ~   CLERK DISTRICT COURT   ~
                                                                             Fmn RPm r.r:t . rx
ATTACHMENT
    ''F''
  EXHIBIT
                                  COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER


Appellate case name:       In re Jason T. Pegues

Appellate case number:
               •   ';1".
                           Ol-I5..:QQ535-CR

Trial court case number: 94-DCR-026185

Trial court:               240th District Court of Fort Bend County

       The Court REQUESTS a response to the petition for writ of mandamus from the State of
Texas. The response, if any, is due 30 days from the date of this order.
        It is so ORDERED.

Judge's signature: __Is/ Harvey Brown
                   X Acting individually


Date: June 23, 2015
                                                                                                                                                                                _____ :z::.-




--~:~:;:.-:;:_•.   ···-·-·    · - - - - · - · - -0':'~1~-•   •      ~~---.,_~-   --:--··            ···~--~-----...·~-·-·:...>;;"'""':'~--:-·~..   -;                                                                                       ')




              FIRST COURT OF APPEALS
              301 Fannin Streq~ H:(:lU$T()i'!J
              Houston, Texas lff-,~0!6                                                      U.S. POSTAGE» PITNEY BOWES
                                                                                            {/_.~
              RE:   Case No.2(£tdi.sli.obl:~-CR                 '~l!l!!:i!.\                ~ ~w:::.....            >"'?   .



     Style:   In re Jason   T-~Plp~~tts                                                     ZIP 77002 $
                                                                                            02 m
                                                                                                            000. •34 0
                                                                                            0001372104JUL.     2~   2015

          The Real party in i~terest's response has been received and filed on
     the above date in the above referenced cause.


     T. C. Case # 94-DCR-026185                          Christopher A. Prine, Clerk of the Court

                                   Jason T. Pegues
                                   TDCJ# 00728196
                                   Huntsville Unit
                                                                            c. r;;./) 'g
                                   815• 12th Street
                                   Huntsville, TX 77348




                                   m,u., .. l,li ·l·i 1111 1"'" ,.j 11 1\li.i., 11 ,1n. Ph1. 1•• ,ii, "11




·•
"



                                                                                                                               '-
..   :'   -:.....__
                      .    I
                          .....

J




                                  ATTACHMENT
                                     ''G''

                                    EXHIBIT
                                   CAUSE No.26185
                                                -----

                                            §      THE 240th DISTRICT COURT
                                            §
                                            §
                                            §
                                            §
                                            §
v.                                          §                   OF
                                            §
                                            §
                                            §
                                            §      FORT BEND COUNTY, TEXAS
                                            §
                                            §

                     POST-CONVICTION FORMAL ~OTION FOR
                              !~!!!~!£-~!!~!!!!!!~


TO THE HONORABtE JUDGE OF SAID COURT:

      C01'1ES NOW,   ill.Q.!_!.:._!]..9J!n.Jtll.§.l96,   PETITIONER, Pro-se, IN THE

ABOVE STYLED AND NUMBERED CAUSE OF ACTION RESPECTFULLY SUBMIT THIS

POST-CONVICTION FORMAL MOTION FOR FORENSIC DNA TESTING, PURSUANT TO

THE    PROVISION~      OF art.   64~01    (a),(b),(l),(B) OF VERNON'S ANN. TEXAS

CODE OF CRIMINAL PROCEDURE, AND WOULD LIKE TO SHOW THIS HONORABLE

COURT OF THE STATE OF TEXAS THE FOLLOWING:




THIS IS A POST-CONVICTION FORMAL MOTION FOR FORENSIC DNA TESTING
          '
PURSUANT TO THE PROVISIONS OF art. 64.01 (a),(b),(l),(B) OF VERNON'S

ANN. TEXAS CODE OF CRIMINAL PROCEDURE, ASKING THIS HONORABLE COURT TO

DETERMINE WHETHER THE EVIDENCE IS IN A CONDITION THAT MAKES DNA

TESTING POSSIBLE, AND WHETHER THE EVIDENCE HAS'-"'BEEN' SUBJECTED TO A

PROPER CHAIN OF CUSTODY.
      THE OFFENSE FOR WHICH THE PETITIONER WAS TRIED OCCURRED ON                        •

DEC!~.!!ER_28.z.l221·          THE PETITIONER WAS SIXTEEN (16) YEARS OF AGE AT THE
TIME OF THE OFFENSE AND WAS CERTIFIED AS AN ADULT AT THE AGE OF.

SEVEN-TEEN (17) ON             ~!f!!!1.!!!.L!!.z.l2.2.~.:.   THE PETITIONER WAS CONVICTED BY
JURY ON .:l!!!:! _ _g_Q:.!..l.22.1 FOR AGGRAVATED SEXUAL ASSAULT IN THIS HONORABLE
COURT AND SENTENCED TO _FIFTY (50) YEARS IN PRISON •.




      THE INVESTIGATING/ARRESTING RECORD OF SAID CAUSE NUMBER                       .£~1~'

SPECIFICALLY ON PAGES 2.011,2.015, and 2.017, SHOWS THAT ON

,:!!!!!~!!.!2.z.l2..2,!!_,   ALTHOUGH THERE WERE NO SUSPECTS, DNA WAS DETECTED.
DURING THE VICTIM'S MEDICAL EXAMINATION, RECEIVED                         JRO~   CENTRALIZED
                                                               I


EVInENCE, AND RETAINED AT THE LABORATORY FOR FURTHER ANALYSIS, (SEE
ATTACHMENT "A';), WHICH CONFIRMS THAT BIOLOGICAL MATERIAL SECURED BY

OFFICIALS EXISTED AND COULD BE SUBJECTED TO DNA TESTING. HOWEVER,

DURING THE PETITIONER'S TRIAL WHICH WAS APPROX. A YEAR AND A HALF LATER,
~NA        WAS NOT ADMITTED INTO          EVIDENCE~          CONVICTING THE PETITIONER WAS
                                             '
SECURED BY STATEMENTS, AND .!.Q! BY DNA OR ANY KIND OF BIOLOGICAL

MATERIAL.




      ~·   .: ...                                .-2-
I,~~~Q~_I~_!~QUE~_!l£~196,   RESPECTFULLY REQUEST THAT THIS HONORABLE
                             '
COURT TAKES JUDICIAL NOTICE PURSUANT TO TEXAS RULES OF EVIDENCE, RULE

(20l(d)), OF ALL THE FOLLOWING     ISS~ES   AND EVIDENCE PRESENTED IN THIS

MOTION,




                                 -3-
                                     ISSUE PRESENTED
                                     --------------
                                            I.
     THROUGH RECENT ACQUIRE OF THE INVESTIGATING/ARRESTING RECORD IN

                                    ----
 REFERENCE TO CAUSE No.2 6·18 S, A GOVERNMENTAL RECORD, STATING THAT
                                                                  .
                                                                      ,DNA
                                                                     '::-;·



 WAS DETECTED ON          .:!!;~.!!!!.Y.2.L.l22.~   AND THE PETITIONER BEING ARRESTED ON

 ~!RCli_l.L.l.2.2~•   HAS REASONABLY PROVOKED THE FILING OF THIS MOTION.

     INITIALLY THERE .WERE NO SUSPECTS IN THIS CASE. ACCORDING TO THE

 INVESTIGATING/ A~RESTING RECORD, THE PETITIONER liHO WAS A JUVENILE. AT

 TljE· TIME, WAS CLASSIFIED AS ONLY A W.ITNESS. THE OFFENSE OCCURRED ON

Q!£EMJ!!!_£!i.L.l.2.21 AND SIX (6) DAYS LATER, .:!!!!!!!.n_l.t.l2.2~• THE RECORD

 SHOWS THAT DNA WAS DETECTED. THR~UGH-OUT MONTHS OF VIOLATING iHE
       ,.
. JUV~NILE'S DUE PROCESS RIGHTS UNDER THE 14th AMENDMENT OF THE UNITED

STATES c·ONSTITUTION, QUESTIONING/INTERROGATING. THE CHILD WITHOUT THE

INFORMANCE, CONSENT, OR NOTIFICATION OF THE CHILD'S PARENT(s),

COMMITTING PLAIN ERRORS THAT WERE PREJUDICIAL, AND VIOLA1ING FAMILY/

PARENTAL NOTIFICATION CODES AND REQUIREMENTS,~ !!.Q!!L!!!~_J!!~!!L!H!.J!!~·

     THE PETITIONER'S "ARREST" HAD NOTHING TO DO WITH DNA OR ANY KIND

OF PHYSICAL EVIDENCE. THE "ARREST" WAS BASED ON THE VIOLATIONS· AND·

ERRORS.~ENTIONED           ABOVE, NOT FROM CONFIRMATION OF. DNA. THE PETITIONER'S

CONVICTION WAS FOUNDATED, BUILT·ON AND SECURED BY AN ILLEGAL TAKEN

STATEMENT~       VIOLATING VERNON'S ANN. TEXAS CODE OF CRIMINAL PROCEDUlE



                                               II.
    WITH THE INVESTIGATING RECORD SHOWING THAT DNA WAS DETECTED                     o•
.:!!!!l!!.!_1.z.l2.2.~•   PETITIONER'S TRIAL DID NOT OCCUR UNTIL AROUND

.:!!!1!_£Q.L.l2.2.1· THERE WAS NO DNA ADMITTED INTO EVIDENCE AT TRIAL

CONFIRMING THE J:>ETITIONER AS THE PERPETRATOR. DUE TO THE ILLEGAL TAKEN

STATE~ENT/CONFBSSION              BEING AQHITTED INTO EVIDENCE ALONG WITH THE




                                              -4-
                                                                                                        :~,   ..




JUDICIAL CONFESSION UPON THE PETITIONER TAKING THE STAND DURING THE
PUNISHMENT PHASE OF TRIAL, THE BELIEF IS TO BE FALSE OF DNA CONFIRMING
THE PETITIONER AS THE PERPETRATOR, AND WHICH IS ALSO REASONABLE FOR

FILING THIS MOTION, (~!:!!I!!_:_:Y...:._E!TAT!_l£..?._§_.:.!!.:.2.£_1~l._ll!.:.AP_!:.:.£.Q..Q.1)• THE
PETITIONER PLEADED NOT GUILTY. IF THERE WOULD HAVE BEEN DNA CONFIRMING
THE PETITIONER AS THE PERPETRATOR, THE PETITIONER WOULD NOT HAVE
PLEADED NOT GUILTY.
                                             III.
     DUE TO THE ILLEGAL TAKEN STATEMENT BEING ADMITTED INTO EVIDENCE,
THE PETITIONER FELT THE NEED TO TESTIFY, ATTEMPTING TO OVER-COME THE
IMPACT THE ILLEGAL TAKEN STATEMENT HAD ON THE JURY. ONCE THE
PETITIONER TOOK THE STAND [HIS DECISION TO TESTIFY WAS NOT "VOLUNTARY",

S EE : ( 1!!.!!~!-Y..:._ ST~!!_.2_!!2..-~.:.~.:.££ , .!! _?_.£l and at .?.ll] ] , HI M TAKI NG THE
STAND OFFICIALLY PLACED HIM UNDER THE DeGarmo                          DO~TRINE.    AFTER WHICH,
THE STATE INCLUDED VARIOUS FALSE ALLEGATIONS FOR SLANDERING                             ~URPOSES,


MAKING THOSE FALSE ALLEGATIONS A PART OF THE RECORD, WHICH WERE
PROTECTED BY THE DeGarmo DOCTRINE. HOWEVER, ON                          f~!!UA~!_2~£.Q.13,       THE
COURT OF CRIMINAL APPEALS COMPLET!!!!!, .QVERRUJ&!! THE DeGarmo DOCTRINE

( S EE :   ~!QQ! S 01!-Y..:._ ST!!!.L 12.!-~.:.!i.:.l£_1.2.2)   , AND I S T0 BE AP PL I ED
RETROACTIVELY ACCORDING TO WEST'S TEXAS DIGEST 2d [lOO(l)COURTS] •
                                                                                             .
ULTIMATELY AND OVER-ALL, IF                ~HE      ILLEGAL TAKEN STATEMENT WOULD NOT
HAVE BEEN ADMITT.ED INTO EVIDENCE, THE STATE                         ~vOULD   NOT HAVE BAD ANY
EVIDENCE/BIOLOGICAL MATERIAL TO CONVICT THE                          PETITIONER~    DUE TO THE
INVESTIGATING/ARRESTING RECORD SHOWING THAT DNA WAS DETECTED ON

d~!!!~~Ll.z.l~~~        AND liTHE STATE RESPONDING IN RECENT PROCEEDDINGS THAT
DNA TESTING CONFIRMED THE PtTITIONEB AS THE PERPETRATOR, YET IN TRIAL
WAS NOT INTRODUCED AND ADMITTED INTO EVIDENCE, IT IS REASONABLE TO




                                            -5-
/


    SAY THAT TrrE SHOWING OF DNA BEING DETECTED IS FALSE AND UNTRUE, WHICH

    IS A V! 01, AT I 0 N 0 F ~~!!1_!!Q~!-11.:.Q2._£!2ll2J.. ~l • ~!!!!!-..Q.QJ!!_1.?..:.!.Q •

    !!!AL_£QM!-~I~Q£_!~~-~I:..~1·


                                            IV.

        THE VARIETY OF ERRORS AND VIOLATIONS PROVEN BEYOND A REASONABLE

    DOUBT BY WAY OF THE INVESTIGATING/ARRESTING RECORD, THE RECORD SHOWING

    THAT DNA BEING DETECTED IS THERE ONLY AS AN                   ~INVISIBLE     CRUTCH" FOR

    THE STATE JUST IN CASE THE ILLEGAL TAKEN STATEMENT(s)                       ~ERE


    SUBS E QDENTAL IN ADM ISS I BI.E y Y!QLA !!!fL~!U!!_!!_ C 0 .!2!_1.!..:.Q2._£!2illl.£2.,

    ll!!1_f.QQ!2Z.:.!.Q •    PEN!.Lf.QQ!1.!..:.Q.!_!!!!!_!lli!:_£.QQ!....;11...:.it~ . THE TEXAS   C0 DE

    OF CRIMINAL PROCEDURE 38.23 PROHIBITS THE ADMISSION OF ANY EVIDENCE

    OBTAINED IN VIOLATION OF TEXAS PENAL LAWS RELATEn TO GATHERING,

    CREATING,    OR DESTROYING EVIDENCE.           38.23 OF THE TEXAS CODE OF C~IMINAL

    PROCEDURE INCLUDES EVIDENCE THAT IS OBTAINED IN VIOLATION OF TEXAS

    LAW AS WELL AS THAT OBTAINED IN VIOLATION OF THE FEDERAL AND STATE

    CONSTITUTION.      (SEE: WILSON v. 2..I!!J2_2ll_§..:...!i~l.£2!._ 4 5~.:. 39).


                                ~Egu~g__!Q!L_!!1!!!


       DUE TO THE PETITIONER'S INVESTIGATING/ARRESTING RECORD, A

    GOVERNMENTAl~    RECORD,     STATING THAT DNA WAS DETECTED ON               .:!!!!!!!!!...,.lill94,
    AND WITH THE STATE AS ftiWELL AS THE PETITIONER'S COURT APPOINTED

    COUNSEL STATING IN RECENT RESPONSES AND AFFIDAVITS IN OTHER

    PROCEEDINGS IN REFERENCE TO THIS CASE CAUSE 1&_18.?_, THE PETITIONER IS

    ASKING THIS HONORABLE COURT TO DETERMINE WHETHER THE EVIDENCE IS IN A

    CONDITION THAT MAKES DNA TESTING POSSIBLE.                   IF SO, THE PETITIONER IS

    REQUESTING FOR THE DNA TO BE TESTED.                IF THE TEST DOES NOT CONFIRM THE

    PETITI.ONER AS BEING TOE PERPETRATOR,               THE PETITIONER .REQUEST THAT HE



                                           -6-
               BE IMMEDIATELY RELEASED FROM THE STATE'S CUSTODY OF THE TEXAS

               DEPARTMENT OF CORRECTIONS. IF THE EVIDENCE OF DNA CAN-NOT BE LOCATED

               DUE TO ''MIS-PLACEMENT" OR BEING DESTROYED, THE PETITIONER REQUEST

               THAT HE BE RELEASED FROM THE' TEXAS DEPARTMENT OF CRIMINAL                                       J~STICE


               SYSTEM IMMEDIATELY DUE TO THE VIOLAT(~Q_OF_PENAL COD]!~...dl..:..Q2._1_!_)(12il_2.J

               I!B:~.f:_f.Q.!?.JLll..:..l.Q   '   p E!!!f:_.£Q1?.!_17 • 0 2 ~~21...:.. 0 3 •   up 0 N   RELEAsE I   .   THE
               PETITIONER ALSO REQUEST THAT HIS ENTIRE SENTENCE BE VACATED ALONG WITH

               THE OFFENSE IN WHICH HE WAS CONVICTED OF.

                                EXECUTED ON

                                                                                               RESPECTFULLY SUBMITTED,

                                                                                         JASON~~PEGUEs~#72sl96-­
                                                                                         PETITIONER~
                                                                                         HUNTSVILLE UNIT
                                                                                         815 12t:h STREET
                                                                                         HUNTSVILLE, TEXAS 77348




cc/file:

           (

                                                                -.7-

------·-----------
                                          THE   STATE         OF   TEXAS
                                                         §



                                                         §



                                                         §




                  I   ,~AS.Q~_!.!._PEGQ~~-ftZ~!!l2§.,    DECLARE mmER PENALTY OF PERJURY THAT

               THE FACTS STATED AND SHOWN IN SUPPORT OF THIS MOTION BY WAY OF THE

               INVESTIGATING/ARRESTING RECORD ARE TRUr AND CORRECT,                          AND I HEREBY

               SWEAR TO THESE FACTS.

                  THE PETITIONER WAS CONVICTED AND SENTENCED FOR AGGRAVATED SEXUAL

               ASSAULT. THE INVESTIGATING/ARRESTING RECORD OF THIS CASE £6185 STATES

               THAT DNA WAS DETECTED ON         J~!Q!!!_lL!~!!           ALTHOUGH THERE WERE NO

               SUSPECTS AT THE TIME OF DNA BEING DETECTED. THE PETITIONER WAS NOT

               ARRESTED UNTIL      MA!f!!_l.z1.2.~~'    AND IT WAS NOT BECAUSE OF DNA OR ANY KIND

               OF PHYSICAL EVIDENCE/BIOLOGICAL MATERIAL TO THE PETITIONER'S

               RECOLLECTION, DNA WAS NOT ADMITTED INTO EVIDENCE NOR INTRODUCED AT

               TRIAL, AND DUE TO RECENT STATEMENTS IN RESPONSES AND AFFIDAVITS BY

               THE STATE fTHAT DNA WAS TESTED, CONFIRMING THE PETITIONER AS THE

               PERPETRATOR, AS WELL AS THE RECORD SHOWING THAT DNA WAS DETECTED, THE

               PETITIONER IS ASKING THIS HONORABLE COURT TO DEMAND THE STATE TO

               PRESENT THIS DNA AND TEST IT.

                              EXECUTED ON: ____________________


                                                                        RESPECTFULLY SUBMITTED,

                                                                    J   ASON-'T:-'P EG UES    ff 72 8196--
                                                                    PETITIONER:
x/file:   "'
                                                        -8-
..
                                          PRAYER
                                          ---·---
       WHEREFORE PREMISES CONSIDERED, PETitiONER,               ~A~QN   T. PEGUES #728196,

       RESPECTFULLY PRAYS THAT THIS HONORABLE COURT TAKE INTO CONSIDERATION

       ALL OF THE FACTS IN THIS MOTION AND GRANT THIS POST-CONVICTION FORMAL

      MOTION FOR FORENSIC DNA TESTING.

      EXECUTED ON THIS .-...   ___ cay   of ~--------------------'2015.

                                                            RESPECTFULLY SUBMITTED,

                                                         JASON -T-.-p EGUES#728i~-­
                                                         PETITIONER:


                               CERTIFICATE OF SERVICE
                               ---------------·--------
     . I,   ~!~ON_!~_fiQQ~~-!l~~~~'        THE    PETITIONE~,    BEING PRESENTLY CONFINED
      IN WALKER    COUN~Y,   TEXASt DO HEREBY AFFIRM THAT I HAVE DELIVERED THE
      ORIGINAL OF THIS POST-CONVICTION FORMAL MOTION FOR FORENSIC DNA
      TESTING TO THE PRISON MAILROOM OFFICIALS FOR DELIVERY TO THE
      FOLLOWING via U.S. POSTAL          SE~VICE:


     THE DISTRICT CLERK, ANNIE REBECCA ELLIOTT: OF FORT BEND. COUNTY
                         240th JUDICIAL DJSTRICT COURT
                     HONORABLE JUDGE THOMAS R. CULVER III
                   jol JACKSON STREET, RICHMOND TEXAS 77046

                                                            SIGNED ON

                                                           ------------.------------
                                                           SIGNATURE.OF PETITIONER
                                                           JASON T. PEGUES #728196
                                                           PETITIONER:

                                 !J!~!!~--.!l~£1!!!!!!Q!
      I,JASO_!!_!~_PEG,!!!L!72~196_,     PRESENTLY HWARCERATED IN WALKER COUNTY,
     TEXAS, HEREBY DECLARE UNDER THE PENALTY OF PERJURY THAT THE ABOVE
     MENTIONED IN MY POST-CONVICTION FORMAL MOTION FOR FORENSIC DNA TESTING
      IS TRUE AND CORRECT.
     SIGNED ON THIS            day of                                   ,2015.


                                                                 JASON T. PEGUES #72Bl96
                                                                 PETITIONER:


                                            -9-
ATTACHMENT
   ''H''
  EXHIBIT
Pi:CUE,'.) v. STATE, No. 01-95-01008-CR., December 18, 1997 -TX ...    · http://caselaw.findlaw.cornltx-coun-of-appeals/ I 0 I 2121.htmi




                                                            ®   FOR LEGAL PROFESSIONALS


         Court of Appeals of Texas,Houston (1st Dist.).


                                          PEGUES v. STATE
                     Jason Tyrone PEGUES, Appellant, v. The STATE of Texas, Appellee.

                                                     No. 01-95-01008-CR.

                                                      --December 18, 1997

         Before SCHNEIDER, C.J., and O'CONNOR and MARGARET GARNER MIRABAL~ .U.

         Cary M. Faden, Sugarland, for Appellant.John F. Healey, Jr., John H. Harrity, ill, Richmond,
         for Appellee.

         OPINION ON MOTION FOR REHEARING

         We overrule the appe!lant's motion for rehearing, withdraw our previous opinion, and
         substitute this in its stead.

        Jason Tyrone Pegues, the appellant, was found guilty by a jury ofthe offense of aggravated
        sexual assault. Punishment was assessed at 50 years in prison. On appeal, the appellant
        argues the trial court erred in (1) not entering written findings of fact and conclusions oflaw
        on the voluntariness and legality of his confession and (2) overruling his motion to suppress
        his confession. We affirm.

        Background

        The offense for which the appellant was tried occurred on:becember 28, 1993:';/'.on March
        3, 1994, Oflicer Anderson went to Willowridge High Schoolto arrest the appeliant. After
        the arrest, Anderson transported the appellant to the command station in downtown
        Houston and brought him before Judge John Joneitz, a magistrate judge who administers
        statutory warnings to juveniles. Judge Joneitz administered t.he statutory warnings to the
        appellant.

        Afterwards, the appellant was placed in a holding cell at the downtown command station,
                                                                                                                                              J
                                                                                                                                             (l
                                                                                                                                              I
of4.                                                                                                                2/7/20 lJ 2: l6   }·~/
:tEGUE6 v. STATE, No. 0!-95-01008-CR., December 18, 1997- TX ...         http://caselaw.findlaw.com/tx:~ourt-of-appealsll 0 1212l.html




         which had been designated as a juvenile holding facility by the juvenile boards of Harris and
         Fmi Bend Counties. Anderson typed the appellant's statement as he stated it to her.
         After Anderson typed the appellant's statement, she gave him the opportunity to correct it.
         Anderson then took the appellant back to Judge Joneitz's chambers, where Judge Joneitz
         privately asked the appellant to read the statement back to him. Judge Joneitz asked the
         appellant some questions that were designed to enable him to determine if the statement was
         given freely and voluntarily. Judge Joneitz determined the appellant gave the statement
         freely and voluntarily and certified that the appellant signed the statement in Judge Joneitz's
         presence.

         After conducting a pretrial hearing on the voluritariness of the appellant's statement or
         confession, the trial court. denied the appellant's motion to suppress his confession. The
         appellant re-urged his objection to the admission of the confession at trial, but the trial court
         overruled it and admitted the confession into evidence.

        The appellant testified during the punishment phase of the trial. When asked of his
        feelings about the events that took place on December 28, 1994, the appellant said he was
        sorry. He said he regretted what had happenedto the complainant and assumed full
        responsibility, saying he had just made a mistake. He said he had been attending a                        r.~-


        rehabilitation program that involved therapy for sexual offenders. On cross-examination,
        the prosecutor elicited the following testimony from the appellant:

        Q (by Crowley): In fact, Mr. Pegues, I would suggest that you're not sorry at all for raping
        [the complainant]; but you're very sorry that you're looking to go to the penitentiary, aren't
        you?

        A    (by the appellant): No, sir.         I'm sorry ofthe fact that I did something like that.

        Motion to Suppress the Confession

        In point of error two, the appellant claims his confession was taken in violation of
        Tex.Fam.Code § 52.02._!_

        Relying on the DeGarmo doctrine, in our original opinion we held the appellant waived this
        complaint because he. admitted he committed the offense duri.ngthe punishment phase of
        the trial.· DeGarmo v. State, 691 S.W.2d 657,660-61 (Tex.Crim.App.1985), \In his
        motion for rehearing, the appellant argties we tookhis statement at the p:unishment pha.se
        out of context and that it was not an unequivocal confession. He argues DeGarmo should
        not applyhere) We dis~gree:                            .

        The DeGarmo doctrine provides that, if during the punishment phase, a defendant confesses
        to all the elements of the crime for which he has been found guilty, he waives any error that
        might have occurred during the guilt stage of the trial/' Id.; Deleon v. State, 925 S.W.2d
295, 296 (Tex.App.-Houston [1st Dist.] 1996, no pet.).


of4                                                                                                                 2/7/2013 2:16PM
PE~GUES v.       STATE, No. 01-95-0 1008-CR., December 18, I 997 - TX. ..   http://caselaw.findlaw.com/tx-court-of-appealsll 0 12121.html
        !   -·




            The appellant, responding to a question clearly referring to the rape, expressed remorse for
            raping the complainant. His confession, which he claims should not have been admitted,
            also stated he raped the complainant. ;.Neither statement admitted to using a knife during
            the attack. Thus, the appellant's statement at the punishment phase did not confess to all
            the elements of aggravated sexual assault. The DeGarmo doctrine does not apply squarely
            to this case but its rationale does.

            The DeGarmo doctrine has been called a common-sense rule of procedure. See
            McGlothlin v. State, 896 S.W.2d 183, 187 (Tex.Crim.App~ 1995). This is so because a
            defendant who complains of the improper admission of evid'ence, a trial error, would at most
            be granted a new trial. Id. at 188. Upon retrial, the defendant's judicial confession to all
            the elements of the offense would be admissible. See Tex.R.Crim.P. art. 38.22, § 5
            (1979). Therefore, anew trial would be pointless, as the trier of fact would hear the
            defendant's confession to the offense.

            The same reasoning applies in this case. Here, the appellant did not admit to all the
            elements of aggravated sexual assault, and so did not waive all error occurring during the
            guilt phase. However, pis judicial confession to the rape matched the confession he argues
            was erroneously admitted. The DeGarmo reasoning applies here. Assuming the
            confession w&s erroneously admitted and the appellant was granted a new trial, his judicial
            confession, that he was sorry he committed the rape, would be admissible at the new trial.

            We ~onclude the appellant's admission during the punishment phase waived any error that
            may have occurred concerning the admission ofhis confession at the guilt phase of the trial.

        We overrule point of error two.

        Failure to Enter Findings

        In point of error one, the appellant argues the trial court erred in not efl.tering findings of
        fact and conclusions oflaw regarding the confession's voluntariness. As stated above, the
        appellant waived any error that may have occurred with regard.to the admission of the
        confession. This includes the entering of findings of fact and conclusionsoflaw following
        a hearing on voluntariness.

        We overrule point of error one.

       'Ve affirm the judgment of the trial court.

       FOOTNOTES

        1.   Section 52.02 provides in pertinent part:(a) A person taking a child into custody,
       without unnecessary delay and without first taking the child to any place other than a
       juvenile processing office designated under Section 52.025 of this code, shall do one of the
       following: *        *       *       *      *       *(2) bring the child before the office or

of4                                                                                                                   2/7/2013 2:iG   n·l
PJS6U"r~S v. STATE, No. 01-95-01008-CR., December 18, 1997- TX ...                    http://caselaw.findhiw.coJ:n/tx-court-of-appeals/1 0 1212l.html
••   '   ,   'r   '   1   •




                          official designated by the juvenile court ifthere is probable cause to believe that the child
                          engaged in delinquent conduct or conduct indicating a need for supervision; [or](3) bring
                          the child to a detention facility designated by the juvenile court. Tex.Fam.Code § 52.02(a)
                          (1996).

                          O'CONNOR, Justice.

                          Copyright © 2013 FindLaw, a Thomson Reuters business. All rights reserved.




of4                                                                                                                               2/7/2013 2:16PM
ATTACHMENT ·
    ''I''
  EXHIBIT
                                                                                                     WATSOS

      ~      VJ.
  JASON        T~:~.r.S       F:BGURS


                                                         ·--
                                                                      ---·
  ~~-.... ... ~~&


  1   D"~-··      e~:~~~~-?--~                                                       39594
      - - . ...._, AGG.~:~~D SEXUAL ASSAULT                          .... ......., --· 94273003

  ·-- o;t!IIUS! fti!!CIIDt
                             -?;~   _/P5
                                    ~
                                                                      --·
                                                                      !---·
                                                                                       09/08/94
                                                                                         December 28, 1993
      ....._.BPD                                                       _,.           1404818938

                                                                      --·;
                                                                                 I


      aan.-.             ~.1;
                            , {2(}LJ_

  r"
      IIIU!ID CUIDa
      OF t!.JU'

  ~ !;~J.
  ~-
                       AftiC."P • .:5:,.c"lH'

               'UTr!2SSBI'! :
                                .._
                                                   ~tmGLARY

                                  ...... ;:gp;WlfT!Wt~

                              :...am.~~...:
                                                                       -·                        -
                                                                                             ,J;rl
  :IN 'lBE NAME ~~iO E!' .J;.U'l'JWO.:T'l'!C VF '!'B2 S1'A'l'B OP 'l'EXAS1

 ·orb~     ut.:ly .,rqanized            ~and     Jury of Port Bend Co11nty, Texas, presents in the
  ::~su:i.ct Court of Port Bend County, Texas, that in Port Bend County, Texas,
  3MroJL:~~ PBGUB§ , hereafter styled the Defendant, heretofore on or about
  ~~                28. 1993. did

                                                               PARAGRAPH A
 th!!T.• ~:                                        PARAGRAPH D

then Qnd there inteutionally and knowingly cause the penetration of the mouth
~~ Martha Singleton by the defendant's sexual organ, without the consent of
,i;;-_~t~"' 15.u~'L:'!ton, an~ in +.he course of the same criminal episode the
defe!tc=-.. ..,.,.:! ~~a~------------------------------~==~------------------­
Ano~~-------------------------------~~~~--------------­
~~AT&:~~------------~--------~==~~~---~·---------------
IiOIIff; PHONE:'------- _ _ _ _ _ _ _ woax l'RONI:•------------


~·~·----------------------~~=-----------------
A90USS::_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _   a'IY:'-~=---------


&';.,,~'--·.--,.---------------:=:=.:=:=;;:'-7JP:,_ _ _ _ _ _ __
HOa!EPROtt~..                         wou·PIIOia"Ks•-----------
                                                                          !i:"'!i':: SL!~ Dt!B: ·~i .'27/ l.;.~- .. _.
                                                                              Al;:
                                                                          .!)T;   09/1.:\B/"! 994 SH T!.!S ·           -~
                                                                                              SON!.\ : i   e . ~t'"~
        C~M~£NTS:                                                                  ~ASEO:
          pr i 1 = RETU~:il! TO t!AH! MENU                        f'A2 ::: !::XIT THE SYSTEI'!
          F'F1         =~EPJRI-! TO ftR0'.4SE
                                                  MESSAGES 'f'f****'~''f******•'f-!t*****"****.. ,. .. ~
~"-'('lf'flflf..,.'fi'flflflflflflflf*-~                     Li\ST:    Pi:.Glit:S
                     OOR:     01/27/77                                                                                            N

                     Lo"' w,,~-;o:;,<>;. '~~<                                                  17J.I-g4-
                                                                                   GRADE: 10        ALIAS:

                                      HEIGHT: 506        WEIGHT:                                 175           HAIR:      BLK              EVE: ::
                                      ?HYSICAL-ODDITIES:                                                                         PRINT!!:
           -----------~----------------------------------------~-----------------~--
                 PER~ON / LOCATION                       OATE   TIME:    OFFICER
                     ~UVT.NILE         DIVISION                                                        03/0'J/911 11.00 ANDERSON,S.J
                     PEBUES,WILL'~~                          ~4THER                                    03/03/94 1607 ANOERSON,SJ
                     .J UV EN I L f    :   ~- ~   i ,. .   "f { 1 ~!                                   03/03/94 1700 ANOERSON,SJ

                     01   NA~E:        ~EiUES,~~~LIAM                                               RELATION: FATHER                  cusroo·~:
 n~D~ESS!            :i607      ~INTERBRIAR                               HGUSTON,TX
     P!-:uNE:                                                          ~OI'IEil:    713-438-8830                  BUSINESSO:




~       LOCATlON: 16301 CHII'HIEY ROCK                                                 HOUSTON.TX                  'st.               . :. ;-i
   BV: ANOERSON,SJ H067721
'--------- - -;~; ~~~-~;~~~~~-~;~;~~
LOC~TI~N:            ~5603 wo~7Eh BRrAR
                                                                           -,-                                  DATE: 03/03{~4 .TI~E: :::
                                                                                   ~~-~ ~~~ ~ ~~-~~~~;~~~~-;~~~-~;(;;;~;-;-'~~;:-~;~
                                                                             KMAP-571X HOUSTON, FORT BENO                             . ~
----..   ·-~---   -- ---·------       -------------------------------------------------~---~.=.------
Cui.'LAINJ\NT lil:              SINOLETON,I'tARTHA                                                           ---· RACE:    B    SE:i: .f.~.~.7C~: ~
 AOuA~SS:            6919 BROAOWAY;SHEVEPORT,LA 71109                                                                            ~;
     PHONE:                      HOME!t: 318-636-2543                                               BUSINESSil:                            EXT-:~.




--------------- · ---------                                     SUMMARY             {BRUF OESCRIPT!ON) - - - - - - - - - - - - - - - - - - - - - -


CO"P WAS            SEXUALLY          ASSAULTED AT 15603                              ~INTER8RIAR       BY
                                                    1:.>uSTON POLICE OEP'ARTfiiENT
                                                    ~~RRE~T INfOR~AT!ON REPORT            Incident no.
         ' 1 • ..   o.   fl   1 t   ' I ..0 6 1 I

  ffen~a- SfXJ~l R!5~ULT (RAPE) / BY CUTTING INSTRU~ENT                                            AS PER   omGINAL
 ·t~mises- RESIOENCK (PRIVATE)         Weather- CLOUDY

 ocat:le-.: : -,.. "'r: ,,._ .. Ct.~60:J  '!.am"- WINTER BRIAR
    City-HOt,;!'.''ON                  Ccunt;                                       rf--:~                             .      . ..... -                    .
                   -          ' ' • ..::;··.    ,7.",} •• " ....... -•••• (, • .....: ...... • -(~(";"'\ ..... " ' ........... " ........ .
ciclent no. 140-'.:''·;_;: .:1l'iD TF,lf"'HON': !'lOOK.




            SYS~EI'I    ADVISORY; REPORT ENTERED USING PERSONAL COI'IPUTER                                        VER-2.07
        ································-···································
                 ENTRY DEVICE: ZENITH 286 109430                             TIME-1810
        *    -   ENTR': ~.·OM •::Oi\Tfo-122893 TIME-1701 TO. DATE-122893
                 TR~~SrE~ .~vi~E: AST BRAVO 385SX/20 106088 X33              TIME-1718
                 TRANS FEll ·~~. i c:-:.22893 TII'IE-17114 LOA.D DATE-122893     OIST-16
                 LOCATION Of O~~ENSE: POLICE DISTRICT-DISTRICT 16
        ****~''***********w•••**********************************************




-------------------------------------------------------------------------------·
                                                             SUPPLEI'IENT(S)

 -------- -------- ·- ··-- -------- ··-- ---------------- ----------·---------------------·

 Offense- SEXUAL ASSAULT (RAPE) / BY CUTTING INSTRUI'IENT
                            street location information
 Numb~r-    15603 Na~e-WINTER BRIAR                  Type-          Suffix-
 Apt no-       N.ame-tS603                       Type-          Suffix-
 Date of offense-12/28'93                     Date of supplement-12/28/93
 compl(s) Last-SINGLETON         First-I'IARTHA      l'liddle-
                         Recovered stolen vehicles information          seat-                                                        00
                                                            Ois~rict-
    Recove~y           l~c~~ion­
                                                               by-
   Stored-                                               Empt-093807 Shift-2 Oiv/Station-SW-PATi4
  officer1-EM JOHNSON                                    Empt-087297 Shift-2
  aff1cer2-CI'I GAINER                                            Phonal (713) 729-1111 Ext-0000
  Caller'S name-NORI'IA
                                                          SUPPLEI'IENT NARRATIVE


   INTROOI.:CTION:
   OFFICERf JOHNSON AND GAINER, RIDING 1SE3SE AT 1659 MRS. WERE DISPATCHED TO SSE
   GAS~ER 0~   A         HOSPLT~L
                        CHECK. OFFICERS                                 ~RRIVEO
                                                AT 1711 HRS AHD OBSERVED THE
   LOCATION TO BE WESTBURY HOSPITAL.

   Of~ICERS
   ~~·ICERS TOOK
            ACTIONS:
                 CUSTQ .. f                    G~ TH~    SEXUAL ASSAULT              K~T    AND COMP'S CLOTHING AT 171S
                                                                      /-:,."
                                                                                              ;...../_......

         UHt~ t        I
                           . ..
                           I   I   I   I   I   II 1   I   It:   I   t   • 01 I    I   I   I
                                                                                                . ·," ·.                                ·..             ·               C'2·                                                         .                                  .·                            AS PER        ORIOIN~·
  ,; " ; ' ;. ' • i ' "; • " ' • • • n ' • ·, ' .,";'                                    ;;:J • • •" ' "u" • '                     • •'' • ' u ,; """" ·,                 ~'                ' ' ' ' " ' "" u • " ' • n' .
  cidt•nt no. '140481893. B                                                      !:!.'!'t~ENT              J:NFOP,l!'        .·1 OIO-~OT HEAR OR SEE                                               IVE UAV. NO ONE ELSE CAME
        SF. atFOfl~ QH ~fT~R THAT ~AN UNTIL THE POL                             CA"E. SO"EONE CALLED THE
       ~ HU~~ UP. ONE TEEN AGER CALLED THE HOUSE                                ASKED FOR MR. OR MRS.
       ~~L~f~~ AND T TOLD HI~ THEY WEREN'T HOME.                               SAID HE WAS BOBBV. I ASKED ~V
                                                                                GUY WHO DID THIS LOOKED LIKE Ht
                                                                             NO OF BIG EARS THAT STUCK OUT. HE
                                                                             HE CA"E THERE BUT ONE TI~E WHEN Hl
                                                                             ACE. HE KEPT TAKING THE MASK OFF
                                                                              THINK HE PUT It BACK ON HIS HEAD
                                                                               KNOU HLft IF I    H~~ AGAIN. ONt
                                                                                     ..                 HE TOOK
                                                                                                             THE   .__


                                                                                   AND CAN READ AND WRITE THE
                               i. ·W";;                                            IT IS TRUE AND CORRECT TO
  HF. BEST OF       M~   r.~C~L~OG~.


:;: HIWE (1IV~N T!liS STATEI'If.N'r TO OFFICER S .J. jMIOEcR5iOH
OF I'IY OwN f'~EE WILL.   iHIS S1'ATEI'IEfH              llY CFFI.CER S •..l. ANDERSON.

                                                                SIGNED

SUCSCP:SEO AND           S~ORN    TO BEFORE ME THIS 29TH DAY OF OECEABER                               • 1993

                                                                SIGNED
                                                                               NOTARY PUBLIC IN hND FOR THE
                                                                                      STATE OF TEXAS

   rtam~nt p~~ared by -
Report reviewed by-J.JACKSON
                                              . ./'.




Offanse-      SEX~'A-l    ASSI';:Jl. T      / BY CUTTXN
                                         {RAPE)          INSTRUMENT
                                      S'traet local:ion nformation
                1SSC         arne-WINTER BRIAR               Type-       Suffix-
                                                        Type-        SuffiK-
                                                        a of supplement-12/29/93
                                                             "lcldh-

                                    Recovered stolen ve                     clee information
  stored-                                              by..;,           .              . Pht- {ooa) oao-o·aoo
Officerl-S.J. ANDERSON                            Empt-067721 Shlfc-1 D!V/Station-JUV

                                                  SUPPLEI'IENT

OFFICER      ~.J.    ANDERSON. UORKING .lUVENILE S X CRIMES. UAS ASSIGNED TO THIS CASE
FOR A fOL\OW UP           ~~~ESTIGATION.


!:!~    \2-29-~3 AT 0840         HOURS OFFICER ANOE;RSO RECEIVEO A CAll FROM A JO ANN BUilTC:
WHO      STh~~O THAT SHE         1~ A ~R!ENO OF TftE FA ILY AT PSt437-7895.
                                                                 ,:-·
JO .~NN STATED 'rHAT 1'1\~· COPlPL. HAD C~l                                                                                                                                                                                                                    •
   .   .·       .                    .                                            ....... ..
                                                                                     ~       . .          .
       :. ·. .                   -:                 .                  ("{'t~                    . .    ·:~                                                                                       .
   .... ~ ,., .. ;.... ,"., ,,..... •                                ~,. ~u!'~~l~~. ;~;~;~~;~~~. ;~;~;;;'                                                           ·;-;,. ~ .. "A'S'~?
   «n   l   I   f   •· f   • C U . t tt t   t   '   l ft . • I       ~   U   f   t   '   • II._ t   t   I" '   ot llll I   I C l   t   t   l ,dU h 0 U d . I   ct   J I   l   f I   t f   I   J4 f U.JI   lt t H.

        ASK~O HER TO CO~E OVER. ~0 ANN STATED THAT WHEN SHE ARR!VEO SHE OBSE
                IN THE HOuSE AND THE conPL. WAS VfRY UPSET •
  .:; ; "r·         ~··;sHfa             AO'!I:ScC T!iAT SEVERAL WITifESSES OB.sERVEO A W!UTE TRUCK IN THE
  1\:I.V£ U!tt              w.:::r .:.c:.o Lt:TTEHS.                                     SOME CHILOREN HAO 08SI:;RVEO THAT TRUCK TO HAVE THE
   nns          "S•INfl DOLLAR T::IIJCK" PRINTED ON IT.

       ANN ~1.'11TEO THAT ~HE kNOWS THE SANO COLLAR TRUCKS COI'If TO THAT NEIGH80Rif000
       CO.~ECT THE CLOTHES FROM THE PtOPLE THAT DO NOT ~ANT THEIII ANYMORE. JO A~N
       TED THAT THEY RECEIVED A CALL FROM THE SAND DOLLAR TRUCK PEOPLE LAST YEEK
                       ANYTHING TO SE PIC~EO UP HOWEVER THEY TOlD THEM TKAT THEY


                    ST~TC..· TH~T WkTNESSES FURTHER                                                              OBSERVED A HAM WALK UP WXTK A PACKAGE
                     1:7 ~!o:: '\ ·,>:ONE 8001C ArlO NOT A                                                         PACKAGE.

        STA1EP THAT 7~£ SUSPECT FORC£0 HIS WAY IH AMO STASB£0 THE COMPLAINANT
   ICE. rHE COMPL. WAl A~LE TO GET THE KNIFE AMO SHE STA8$EO THE SUSPECT IN KIS
 L!G. fH~ COMPt. W~S THEN ABLE TO GET THE KNIFE AWAY FROM THE SUSPECT ANO SHE
 ST~B2eO T~C SUSP~CT :N HIS LEG. THE CO"PL. CUT HER HANO ON TK£ KNiFE.

 ~0 ANN FURTh~~ STATED THAT SEVERL NEIGHBORS HAD SEEH 8ROKEN INTO. SHE STATEO
.THAT THE COMPL'S RESIDENCE HAO ~TTEKPTEO ENTRY TO IT.         .

JO ANN STATEO THAT SHE HAD SEEN A SAND DOLLAR TRUCK YESTERDAY ~HEN THE                                                                                                                                              POLIC~
 U   I   I   ·a   I       I    I   Ill I         I   l1   I       l       I   I   hI   I   I   I   U   I   ,

cident no. ·14048189::!
              1  ~ ~ !!
                      •
                        ~ .I   :     ,       0   ,   H        ;       ;            !   I   I   ,   11 •
                                                                                                           CURRENT
                                                                                                           • , l f~ II I I
                                                                                                                           ..-..
                                                                                                                           t
                                                                                                                                ~FORI'IAT:Z:O_tl REPORT
                                                                                                                            •! I tl II tl I I f I I I I II U II
                                                                                                                                                              Jln 11   I   I   1• I   I   I   I   I   t   I   t II I It II U 1 ll I   I u   I   I U II ll
                                         1




     :· .;;;o .•                     Tui..C Hiri THAT SHE STA88ED THE SUSPECT IN HIS LEG AND IN HIS FACE AN


         SINGLETON                                    s1AT~t                               lHA;                ~·   aBSeRVED ALOT OF                    BLO~D          ON THE SOFA AND ON THE
                                         FU~TE!R 03~ERVEO THE C~MPL'S BUTTONS ON THE FLOOR.
 T STATED THAT HE w~: AWARE THAT THE SAND DOLLAR CALLS AND ASKS IF THE PEOPLE
    ANYTHING THEY iANT TO GIVE AWAY. THEY THEN TELL YOU WHAT DAY THEY WILL eE
  THE ~EIGHBORHOOD. THEY TOLD HII'I THEY WOULD BE IN THE AREA ON 12-28-93. ART
 ATEO THAT THEY OO~ATEO SO~ETH!NG LAST YEAR HOWEVER DID NOT HAVE ANYTHING TO
ONATE THIS YEAR.
                       I~Y~RV!~~~n ~HE CQ~PL'S MOTHER, DEBORAH RAWLS B/F/39 OF
. 1-27-54 WHO LIVES I~ ~n~~-'~·~~1 LOUISIANA WITH THE COMPLAINANT. SHE STATED TH.
   ~ ~~CElVED A CALL FROM TH~ ~u~~L'S STEP MOTHER AND SHE THEN DROVE TO TEXAS

                                                                              BTAT~O THAT THfik LOCAL POLICE WOULD BE THE SHRIEVEPORT

                                   r~e~ SIGNED A MEDiCAL RELEASE OF RECORDS INFORI'IATIOH FOR~ SO THAT THIS
                                   COULO O~TAIN A COPY OF THE MEDICAL REPORT ON THE COMPLAINANT.

    ,2-29-9~ ~T 1630HOURS OFFICEH ANDERSON CALLED THE SAND DOLLAR THRIFT STOR~
     .::-:..:: :;;.RR!S!!!!~G,
                    HOUSTON, TEXAS 77011 ?Slt923-1Q6l AND TALKED WITH REG-;.NALC
PO~~! ~·HO C~~,IRM(JTHAT THERE WAS A TRUCK IN THAT AREA YESTERDAY, 12-28-93,
THAT ~"a 0~i~eN BY RUBIN OELDN WHOSE HOME PHONE IS PSI227-3341.

ON 12-z~-~J ~~?i~~a ~~~ERSCN CALLED THE ~.A.'S SPECIAL CRIMES DIVISION AND
REQUE$if0 THAT A GRANO JURY SUBPOENA BE FAXED TO THE PHONE COMPANY IN ORDER
-~ OBTAIN THE RECORDS ON PS*Z27-3341.
                                   ANDERSON TOOK A POLOROID PHOTO OF THE                                                                                     CO~PLAINANT                              WHILE SHE WAS IN TH!


 INVESTIGATION TO CONTINUE ••.••.•••.•••••••••••••.••..•••••




 SupPlem~~r entered by Q   677Zl                                                                                                                    Employee number-06!942
 R~port revie~ed by-J.JACKSON




                                                                                                                                             /..-
                                                                                                                                              .·
                                                                                                                                       ...

                                                                                                                                                                                                                                                            ~--:~: ~-: ·_~:--.:,. --:---.·~-        ~-~.
                                                                                                                                                                                                                                                            '   •        k   ,;,   •        •           -;




                                                                                                                                                                                                                                                            -: · ;·~~::~                            t   !   t
                                        (:::·.{?J
                                         •~
                                          l   ~
                                              •   ·· ,I 11 I   I   t n
                                                                             .
                                                                         J II U U   I   t   I
                                                                                                .~   I   t
                                                                                                                '          ("~
                                                                                                                             f ..., l
                                                                                                             I U ,. It n 11 fl I        I   I   I   I
                                                                                                                                                           AS l'mt OIOOINAL
                                                                                                                                                        I If I II II It t   II I   I   U   J   I II II U •


 cldcnt no. 14G4S1Sq3 B                       ~~RRENT INFOR~ATibN REPORT
                                                                                                                                                                       PAGE 2.01.1.
  •UttritttUitlllt·IUIIIIUitltUUICtii'IUUUI·IIlltlllllllttUUIIUfllllll.tftllUUIUI1111tUUII•




             ~~XU,~    ~SSAULT           (R~Pg)
                                      / BY CUTTING INSTRUMENT
                                3treat location information
lumber-     15<03 Nam~-~:~r~R BRIAR                    Type-        Suffix-
 p~ ne,-       f.i;lr.•e-15503                    Type-         Suffix-
·a=e of offens~-1~/28/93                       Date of supplement-01/03/94
 ompl(s) La·~-S!NGLETON              Flrst-~ARTHA      ~lddle-
          La at-
                             Recovered stolen vehicles information
 Stored-                                by-                    Phi- {000) 000-0000
  fficerl-S.J. ANDERSON              Empt-067721 Shlft-1 QlvfStatlon-JUV

                                                         SUPPLEMENT NARRATIVE

 N 01-03-94 OFr~:~~ AIID~~~ON RECEIVED A COPY OF THE nEOICAL REPORT ON MARTHA
 !NG~ET~~ OAT"O 12-28-93 ~T !545 HOURS. THAT REPORT STTEO THE FOLLOWING:


    r~·~~r:       NO; SIZE OF ~ERFCRATION O.S CM.
    ~~~TRAL PER~Ofi~TIOM:      VES; SIZE OF PERFCR~T!OM 0.5 C"-
    ;;,.;;;:Ri'tTIONS: YES
    E~YT~EMA OR ABRASIONS OF INTROITUS: YES


    L~~~~~TtONS: YES O.S CM VERTICAL TEAR EXTENDING POSTERIOSLY FRO" VAGINA.
    l'j.'GO!J:   YES
    FLUID OR OI~C~~hGE: YES
    FORf.IGN aorn' NO

TREATMENT:        LACERATIONS CLEANSEO_~ELL WITH BETAOINE SOLUTION. ~OUNOS ON RIGHT
INOEX. FINGER AND BACK ONES.                         LOCALLY WITH l~                                            (U~KNWCN ~EOICIME WRITTEN)~
EXPLORED ~D FVIOENCE OF FB ~OUNO TO RIGHT INDEX FINGER REPAREO WITH IS SUTURES
~F S-O CHROMIC. WOUND TO BACK REPAIRED WITH 13 SUTURES OF S - 0 IROMIC.
NEOSPORIN OINT~ENT ANC DRESSINGS APPLIED."

 THAT MEDICAL W~S SIGNED BY JEAN TSCHUSCHKE D.O. N.O.
 , . •:::::::::::::::::::ENO MEDICA~ REPORT ON nARTHA SinGLETON''''':::::::::::::.

 OFFICER RE~~~STEO THAi THE HPO CRIME LAB ANALYZE TME RAPE KIT DONE ON THE CORPl
 AND TAGGED IN THE HPO PROPERTY ROOM UNOER THIS CASE NU~BER AS ~fLL AS ANALYZE
 TH~·coMPLAINANT'S CLOTHING 'TAGGED UNDER THIS CASE NURSER IN THE HPO PP.UPERTV
 RCOI'I.

 INVESTIGATION TO CONTINUE ••••.••••••••••.•••••••••••.••




 ~~~~!~m~nc ~ntered by •  6772~
 aa~ort r~~ieued by-RICP~!O                                                                     -~mployee                   number-064566
                                                                                    ,.'"'
                                                    (,...c:-h                                .        .. -
" , ·, . ·, , '·, ' ", ' " , ' , , " , , ' , " , , , . " . , , .•.. , " , , , ;·' • • ";, " .... ".
                         14U481893 B C~~~EMT !~F1R~ATION REPORT
                                                                                                      ~' ' , • • " ;AS ·fao CRIOINliU..
                          .
                    ... ' " ' ' ' ' " '                   .
                                                    ' " . ' ' '          ...        ..
                                                                  """ ' ~ ' ' ' """ ·        .... .......... ' ' ' .' .......... PAGE
                                                                                                                                 ' "' " ' ' ....
                                                                                                                                    '
                                                                                                                                       2.012
                                                                                                                                              "




                 ~(;;..uAL        ,.:.$:•:·:..,.    ~~AP!:)       / BY CUTTING INSTRU"ENT
                                                       c'~7''       .i.c~,ti-JI'I information
                                                                ·.I:,
                    15603~~me-W!NTER GRl~~                                             Type-             Suffi~-
                          Mame-1560~                                               Type-                     Suffi~-
 te of          offense-12/28/5~                                                Date of      supple~ent-01/03/94
ompl(s) Last-SINGLE                          ~M                  First-~ARTHA           Middle-
                  Last-                            Recovered stolen
                                                              by-   vehicles information
                                                                                    Phi- {OOO}                               ooo-oooo
                                ANDERSON                          Emp~-067721       Shift-1 Oiv/StatLon-JUV

                                                                  ~·~~LE~ENT NARRATIVE

~H!~ ~UP?LEM~NT IS SEIN~ ~fHEAAT~~ IN ORDER TO REQUEST THAT THE HPO CRIME LAB
AMAL,lE ~~E RAPE KIT ~·0 THE CO~PL~I~~NT'S CLOTHING. THAT ARE TAGGED UNDER TH::
Co\SE         ·.~UPIBE~       IN -;-;.;                                                                                  r;-r~                                                                                                 r.A                        .                                         . ...
                                                                             •   ~~   t   t   1   1   n.n   1 1   r ·•   t   n n     11 .'   •   •   t   1 t     1   n   lilt   u   1111 ••   •   ~            1 1     1   1 1 11   AS"Peit' ()Rf(!jJN~ •
                              ;G.         140q81893 B                                     ~U~~F.NT                  INFORMATION REPORT                                                                                                            PAGE 2.013
     f' ! 0 0 I   I   I   I   I   I U I   I U   '   I   I   I II I   t   I   I   II I     I   I   I II U I    ·   I If t"U U U I             t   I   I   I   I   I II U II lf It II I         I It I   I   I   I   I   I   t   I It t   II II U   t   If I   1 n   I   I U It It 1




     FIC~~ .. ~~E~!G. AGAIN CALLED THE SAND DOLLAR TRUCKS AT PSI923-1461 AND INQUIRE
      ALL 8LACK ~~L~ r~-~~ CR~VE~S A~J EMPLOYEE REGINALD GAVE THE PHONE TO:
      YNE CRAWFORD B/~!~7 fDL'~7387370 S.S.i467-90-B706 AND THEN TO TRUCK DRIVER,
     UL JOSEPH FONTENET:E 9/M/31 TOL~0363626B S.S.i46S-39-0525. THEY BOTH STATED
                            ~RUCKS ON THAT DAY FOR SAND DOLLAR.


 EGINALD THErl 1\DV. ~EO THAT THE THIRD AND ONLY OTHER BLACK I'IALE TRUCK DRIVER IS:
 0BERT EARL MITCHELL B/M/31 T.O.L.OS274578 S.S.XXX-XX-XXXX HOWEVER HE HA~
1


,LREAOY LEFT THE BUILDING.

    FFICER CHECKED                                  THE THREE BLACK MALE TRUCK DRIVERS BY NAME AND FOUND THAT
      Y~E CRAWFORD                                  HAD BE~~ HA~0Lf0 BY HPD UNDER I.O.i440239 ON OB-17-84 FOR THEF1
    NO ON 05-19-90                                  FOR  Su~~r;T:~o ~ARCOTICS. HIS LAST PHOTO WAS TA~EN ON DS-20-9(
           OROC:RED                                 A COPY Cr ::;i'lf •'HOTO FROM THE. HPD PHOTO LAB.

         FOUND THAT POBERT EARL KITCHELL HAD BEEN HANDLED BY HPD UNDER H.P.D.
I.O.i449S37 UN il-1q-B4 FUR MU~ilER AND HIS LAST PHOTO WAS TAKEN ON 12-14-84.
OFFICER ~RO~R~= ~ COP~ OF T~AT PMOTO FROM THE HPD PHOTO LAB.

                          A~OFRSON WAS NOT ~BLE TO LOCATE ANY RECORD ON PAUL JOSEPH FONTENETTE
                          HI~ TOL IS REGISTERED TO AN ADDRESS OF 6114 KENILWOOO, HOUSTON, TEXAS.
·rftCE~                   ~~~~~EU A COPY OF HIS TOL PHOTO.


     ~ICER
        WA9 ~ClO BY PAUL FC~TENETTE THAT THE SAND COLLAR COMPANY HAD TRACKING.
        OH THE ~~HD COLLAR TRUCKS THAT COULD TELL WHERE THAT TRUCK HAD SEEN. HE
FURTH~~ A~~I~EO THAT TH~ INFORMATION WAS STORED IN A WAY THAT COULO LATER BE
OBTAIMEO FROM THAT L_~PANY.

OFFICfR ANDERSON ASKED REGINALD ABOUT THAT INfORMATION AND HE ADVISED THIS
OFFIC!R TO CALL BACK AFTER TEN O'CLOCK A.M. AND TALK ~iT~ THE OWNER, ANITA
~IGu!NS.


ON Ot-06-94 ufFICER LEFT A MESSAGE FOR THE COMPL'S FATHER AND STEP-MOTHER TO
RETURN THIS OFFICERS CALL.

~T      16~0              HOURS THE CDMPL'S STE 0 -MOTHER CALLED AND ADVISED THAT THE 11 WITNESS
~fTt~~>                   WILLOW RIDGE HIGH SCHOOL.

THE STEP-MOTHE~ FURTM~R ADVISED THAT SHE WOULD CALL BACK WITH THE NAMES OF THE
OTHER WITNESSES IN THAT NEIGHBORHOOD THA~ HAD SEEN THE SUSPECT ON THE DAY OF
"THE INC !'JENT.

AT 1235 HOURS OFFICER ANDERSON CALLED THE SAND DOLLAR TRUCKS AND TALKED WITH
ANITA RIGGINS WHO STATED THAT SHE DOES IN FACT HAVE TELE TRACK WHICH IS HANDLE
BY PACK TEL.

ANITA RIGGINS ~TATED THAT SHE RECEIVED A CALL FROM THE OFFICER ON THE DAY Of
THE INCIDENT ANi1 SHE RAN A TRACE ON THE TRUCKS ANO LOCATED TWO TRUCKS THAT
WERE ANYWHERE NE !\R THE i.REii ;JITH IN AN HOUR OF THAT CALL. ONE TRUCK WAS OlliYE~·
DY ~ WHitE MALE AND THE SECO~O TRUCK WAS DRIVEN BY A HISPANIC MALE.

A:UTA \U";;, tNS FURTHER AOVJ:'.t:ll THAT ALL. OF HER DRIVERS WERE IN THE OFFICE AT
CJ800 HOUN~ IN THE MORNING "). r Qi'r:::C!OP._?'";~!fC:OED TO SPEAK WITH OR SEE THEM •
                                                                                                                     .,.· .. .. ·"
                                                                   _,.--                       .
                                        (;r>-,                              .                                                                                                                                                          .·
   "" •. i •,; ' .. ' ' .. , '. '"'' '' ,;·, r:) .. ' • • .. • .... ,. .. ,·; • •. ~·"""""                                                                             Q •' • • • ",AS.JER. OIUO~NA&...
                                                               =u~RENT                         INFJK"ATXON REPORT                                                            ''                                   PAGE        2.01~
                        H I   I   f   I h   l   I   I ·1 M f   I    t'   •   U   '   r •   ~   U   ~   U ' ' II I   I   I   I   t   t   I   r. ..   tl II II If I   I r• I    f   1   1 1   a   f   1 tt 1 n tl tt I "   I t U I   '   rt H .. 1


                                  CONTTNUE •••.••..• :~····~·············~---··




                                                           1;7721
                                                                                                                    Employee number-044i73

~--·-------------------·--------------------------------------------------------


               SEXUAL ASSAULT                            (li~~. .: . ·. '                    .
                                   .                           ·                        r.?·                                                                                           (-..:. ·                                                                      ()R!.Gil~L.
.. .
 H U
           .
       O O •           '       O "     O
                                           .   .. O                ..
                                                                            . \. '·' f,.......
                                                                            O            ·.• ;1 .. o '
                                                                                        U ...                             0   u    0
                                                                                                                                         .
                                                                                                                                       n n   00 0    0 0
                                                                                                                                                         .   0 0 0 0      n
                                                                                                                                                                                       . f?:
                                                                                                                                                                              H U 0000 U..,        n·              o   0 0 0
                                                                                                                                                                                                                                                ~ PER
                                                                                                                                                                                                                                   0 " 0 U H 00 0 U 0 0 " 0             n
                                                                                                                                                                                                                                                                          .0   00 H 0

                                                                                                CURR~~T INFORMAT~ON REPORT                                                                                                                                            2.0~5
                                                                        0       0 0             0
               0 0 0                       0           0 0 0
           0
                                                                                                                                                                                                       .                                              PAGE
                                                                                                :   ~   '   1·.•. I   I   f   It   ~   11 II U   I   I   I   I   I   I   I II I" U U U U   I   I   U   I   I   I   I   I   t   I   I   U   I tl U U   I h   I   I   II I   I U U U I

               I   I       I   I   II'     -   U   I   1   I   I   U    I   •   •   •




                                                                                           6772~
                                                                                                                                                     Employee number-044773



                               SEXUA~ ~SSAULT (RAPEJ / BY CUTTING INSTRUMENT
                                                                                                    Street location inform~tion
                                     15603 Marne-WINTER BRIAR                                                                                                            Type-                                     Suffix-
                                       Na:.te-l.5603                                                                                                                 Type-                                     Suffix-
ate of otfense-1~/28/93                                                                                                                                  Date of                 supplement-0~/~4/94
   l(s) Last-SXNGLETON                                                                                           First-MARTHA                                                  Middle-
                               Last-                                                P.~covered stolen vehicles information
                                                                                                by-                   Phi- (000) 000-0000
Stored-                                                                                      Empl-094271 Shift- Oiv/Station-CRIME LAB
Officerl-~HOM~SO~
                                                                                                                 ~UPPLEMENT NARRATIVE




                                     UNKNOWN
~r• :~NU~~y 3,1994, THE                                                                  FOLLOWING ITEMS WERE RECEIVED FROM CENTRALIZED

1.   ON~ ~EXUAL
cVIO~~=~  ~ECEIVING:
                ASSAULT                                                                  KIT FROM COMPLAINANT,                                                                ~ARTHA               tiNGLETON, CONTAINING
          THE         ITEMS;   =~LL0WING
     SME~RS- V~GINAL, ANAL, ORAL
     b~PH~ - VAGINAL. ~NAL, ORAL
     ~il 000 SA(IIPlE
     HEAD HAlR - PULLED, LOOSE
     PIJBIC HAIR - PULLED
     FINGERNAIL SCRAPINGS
 LOOSE EVIDENCE X2 - DEBRIS. HAIR FRAGMENTS, HAIR                                                                                                                                     ~ITH ROOTS
 NASAL SAMPLE
 2.        ONE CAROBOAnO SOX conTAINING THE FOLlOWING ITEMS OF CLOTHING FRO" THE
           COMPLAINANT:
           CiLACK 8RASSIE1'!;
           ~ANTIES WITH SANITARY NAPKIN
           i'URI"'L'- SWEATER
           BLACK STIR-UP Ph~~~
           SEJ;GE CAMISOLE

  ANALY~IS AND RESULTS~
  SEMEN W~S OETECTEQ ON THE VAGINAL SMEAR.
  ~~WAS DETECTED ON ANY OF fRE OIRER ITEMS ANALYZED.
  COMPLAINANT'S BLOOD AND SWABS. ARE BEING RETAINED AT THE lABORATORY FOR
  FURTHER ANA~.YSIS.
  ALL OTHER lTEI'S Of                                                           EVI~ENCE                          HAVE BEEN                                  RETUR~O                 TO THE PROPERTY ROO"-
                                                                                                      (?!:/?·                                           . . ... . .                               .      c~--··                                                .
        it   U   I   1".1
                         .   I   l
                                     0
                                     1   t   U   I        :   fl !     f   t   I U    I   I   •   :
                                                                                                       .'"'
                                                                                                      Of "j '--
                                                                                                            ~ •:,·•,·.Ju         1   I   I II I Ill\ II I       I   I·;     I   I
                                                                                                                                                                                         .
                                                                                                                                                                                    I U II It h
                                                                                                                                                                                                         .g:;;,..
                                                                                                                                                                                                      U IIl!'      a·              I   I   I   I   I   U   I II 1111 I U   1   1 II 1    1 It If U   I


     'ci~ent no: ~cO~S1893                                                                        B            ~URRENT INFOR~ATION REPORT                                                                                 -·                                        PAGE 2.016
      . i• II I      t   I   I   I   I   I   II I         I   tl   I   '   I   I   II I   I   '   l   1:   t   I   I   I   U U   I   I   I II I   II Ia U   I   I   I   I   I   I   I   II U U II II U       I   I If I    I   I   I   I   I   I   I U     I II H U t II I     I U   I   I   II II U I




       pple~~nt ~nt~•~c ~Y =                                                                               94271                                                                                                                                             AS     PER ORIGINAL
     .;ort 'revieued by-GAM                                                                                                                                     Employee number-061076



                                     SE~U~L
                       ASSAULT (RAPE) / BY CUTTING INSTRUMENT
                                 Street location !~formation
                15603 Name-WINTER BRIAR                Type-        Suffix-
                    Name-15603                     Type-       Suffix-
    . ate of offe~se-12/28/93                   Date of supplement-02/11/94
      ompl(s) L?.st-SINGLETON        First-MARTHA      Middle-
                                     •_as t -
                                                                                              Recovered stolen vehicles information
                                                                                                         by-                     Pht- (000) 000-0000
                                                              A:-!!1: .. ::~.                         Emplt-067721 Shi.ft-1 Oiv/Station-.JUV

                                                                                                                            SUPPLEMENT NARRATIVE

    OFFICER                      A~2~RSON                                  08TAiUED A PHOTO OF DWAINE CRAWFORD AND Of ROBERT MITCHELL,
    _FPO~            rft~            HPD              ~rtOTO                 LA&, T~POUGH THEIR I.O. NUMBER.

    QFf:C~R ANDERSON PREPARED PHOTO "A" PLACING RdBERT EARL MITCHELL'S PHOTO IN T~E
    &2 ?OS:TION WITH FIVE OTHER BLACK MALES WITH SIMILAR DESCRIPTIONS AS ROBE~T
    ~Io~h~LL'S IN THE ~1, &3, !4, &5 AND *6 POSITIONS.

    OFFlC!R ~NDERSON THEN PREPARED PHOTO ARRAY "B" PLACING DWAINE ANTHONY CRAWFORD'
    PHOTO IN THE 12 POSITION WITH FIE OTHER BLACK MALES WITH SIMILAR DESCRIPTIONS ;
    OWA:~! CRAWFoe~•s IN THE 11, 13. ~4. 95 AND 16 POSITIONS.


    OFFICER ANDERSON ORDERED THE PHOTO OF PAUl .JOSEPH FONTENETTE FRO" THE DEPART~~~
    CF PUBLIC SAFETY OFF OF PAUL FONTENETTE'S TOLIO~E2~2E. THAT PHOTO ARRIVED AT
    THE .JUVENILE SEX CRIMES DIVISION HOWEVER WAS ADDRESSED TO OFFICER HENDERSON
             OF ANDERSON AND WAS RETURNED.
                                                                                                                                                                                                  /
    OFFICER ANDERSON THEN R~-OROERED THAT PHOTO WHICH WAS THEN MAILED AGAIN TO TH=
    HPO .JUVENILE SEX CRir.ES DIVISION AT 8300 MYKAWA.

    ON 01-18-94 Ai ~~00 HOURS OFFICER ANDERSON WENT TO THE WILLOW RIDGE HIGH SCHCCL
    'NO MET WITH WITNESS JASON PEGUES.

    OFFICER A~~~RSON PRE::NTEO PHOTO ARRAY "A" AND "6" TO JASON PEGUES AND ASKED If
    HE SAW THE MAN THAT HAu BEEN WALKING TO AND FROM THE COMPL'S RESIDENCE ON THE
    D~Y'OF THE ASSAULT.


    JASON WAS NOT ABLE TO IDENTIFY ANY OF THE PHOTOS IN EITHER "A" OR "B" PHOTO
    ARRAY AS BEING THE MAN IN THE NEIGHBORHOOD ON THE DAY OF THE ASSAULT.

(
    WITNESS JASON PEGUES THEN TYPED THE FOLLOWING STATEMENT:

    "I HAV~ LlVEO 1560~ ~:~TER BRIAR FOR ABOU~ 3 YEARS NOW. MARTHA'S FAftiLY WAS
    LIVINd NEx·- DOOR WHEN l MOVED IN. I LIVE WITH MY MOTHER AND FATHER AND BROTHER
    ~~ OcCEMBE'C 2B. 1993 AT ABOUT NOON I WAS SITTING IN MY LIVING ROOM WATCHING
    T.V. MY P,1RENTS !.JERE ~'1' WORK AND MY P.ROTHER WAS NOT AT HOME. I SEEN A COMPANY




                                         -   -       ..       ----- ---'--,..---
                                                                                  (;~;                                                                       . -. (,i. :•
                                                .   0 1111fiiiU'•                               nlllftiUIIUIIti•"Jtllt11llltUIIir                                               QltiiiiiiiiUUIUIIIIIIIIIIU


       cid~nt                 no:          140-Sldi~                          e         CURRENT INFORMATION REPORT                                                                 ·                                      PAGE 2.017
       U It I   I   '   1 1   I   I II I   I It I   I   I   I U   I   I   I   1 h   I   I   t   I U II I   1   I II I II II II I   I   I   I   I   I   I IC U 11 U It II 1 I II ,I I   t   I   1   I   I   I t1 1 II 11 II 1 II 1   t U 1 t .. tt t1

        UCK Wl7H RED ~NO WITH WHITE _LETTERS. I SEEN A MAN ABQUT 5'6" TO 5'7" GET OUT
         THE TRUCK. HE WAS BROW~ SKINNED WITH BLUE SHORTS ANO BLACK SHORT SLEEVE
       .:;;T. L: 7":N HE CAME OUT THE TRUCK AND WENT ON THE OTHER SIDE OF THE TRUCK HE
         T s~c~ ~-      H~ OTW~R SID~ ~~D GOT BACK IN THE TRUCK ANO WENT DOWN THE STREET
     'ATER I SEE~ THE Sn~~ M~~ WALKING ON MY SIDE OF THE STREET DOWN THE SIDE WALK.
      HIRTY MIM. L~T~R I START SEEING H.P.D. WHEN I START SEEING H.P.D. I WENT
        T~IDi TO SCE ~~AT WAS GOING ON. JOANNE ASK ME IF I HAD SEEN ANYTHING, ~ TOLD
      ER ABOUT THE TRUCK I HAD SEEN AND THE MAN I HAD SEEN. SO SHE TOLO ME THAT I
      EEOEO TO 'EE THE POLICE AND TELL HIM WHAT I HAD SEEN. SO I TOLD HIM AND HE TO
      E TO WRITE ~ REPORT. JOANNE IS MY NEIGHBOR THAT LIVES ON THE OTHER SIDE OF ME
        SEEN MART~ER, GIRL THAT GOT RAPEO, FOR THE FIRST TIME WHEN SHE GOT INTO THE

                                                                                  OF JASON PEGUES TYPED STATEMENT:::::::::::::::::::::::

                                           T~EW             ~·    '•      c       TC AND SIGNED THAT TYPED STATEMENT. SEE THAT STATEMENT


      FF!CER ANCct!SQN oesERVEO T~E iS SUPPLEMENT ENTERED BY THE HPD CRIME LAB WHICH
       ATED TH~T "SEMEN WAS OETECTEO ON THE VAGINAL SMEAR".


    OFF!~!R              ANDERSON ALSO RECEIVED A COPY OF THE MEDICAL REPORT ON MARTH SINGLETON
                                     WESTBUR"f HOS·PITAL WHICH STATED:

                         FEMALE PRESENTS TO  ER AFTER ALLEDGEO SEXUAL ASSAULT. STA7:
.   ADOl~~CENT  BOY RANG DOORBELL AT HER FATHER'S HOME & STATED HE H~D A PACKAGE.Fa:
    PATlENTS MOTHER. STATES SHE OPENED THE DOOR & HE FORCED HIS WAY INTO THE HOUSE
    ~IT~ A KNIFE. STATES HE TORE OFF HER CLOTHING & FORCED HER INTO ~NAL, ORAL &
    VAGINAL PEHEi~nTION. STATES THEY STRUGGLE~ OVER THE KNIFE WHICH RESULTED IN
    LACERAl"lONS TO THE RIGHT INDEX fiNGER & BACK. STATES SHE TOLD HIM HER FATHER W.
    COMING &"HE LEFT. SATES INCIDENT LASTED 20 MIN. LMP 12-27-93. WITH OUT CONDOM.

    PE: AWAKE, ALERT, WELL ORIENTED X3. PATIENT STATES SHE HAS NEVER                                                                                                                                              H~D        SEXUAL
    RELATIONS BEFORE.

    EYES 1 PERRI, EOMI . EARS TM"S INTACT. MOUTH: WITHOUT LACERATIONS. NECK FULL nt
    HEART RRR LUNGS TA3 BACK 0.75 CM LAC TO MID BACK WITH 2 SMALL NICKS PRESENT.
    EXT: RIGHT :L~t!EX FINGE1.: FULL ROM, .75 Cll LAC TO FLEXOR
    RO$ ASPECT OF RIGHT INDEX FINGER. NEUROVASCULAR STATUS INTACT. ABO. SOFT. NT •
    ~S ~ :_ GENITALIA: LABIA SWOLLEN WITH SMALL AMOUNT ACCHIXMOSIS PRESENT. HYMEN
    PERFORATED 0.5C~ ~!D~ tNE VERTICAL TEAR NOTED EXT~NDING POSTERIORLY FROII VAGINA.
    CX NULLIP WITHOUT LESIONS. MENSTRUAL BLO~O NOTED IN VAGINAL VAULT •. UTERUS OF
    ~~RMAL SIZE AV/AF WITHOUT MASSES OF TENDERNESS ALTHOUGH PATIENT WAS VERV
    \JNC:)MFORTABLE WITH EXAM. RAPE KIT COMPLETED. TX: --W(iliNOS CLEANED WELL t.IITH
    BE"'i'ADINE & NS. WOUNDS ON RIGHT INDEX FifiGi:.'ib~
    1. INTACT: NO
                                                                                                       .               ..               ..                 :tT::                                AS JIER omGiNAL~
                                                                                  I   I   I   11 I It U 1: I   I   I   I    I   I   t U U II   &I Jl   n   I'.    Q             I   I   I   I   1 U 1 It It   n   1 t1 1 I t1 I t U 11 U U


      1rl• 1t no. 14048189J                             ~       CUR~lNT                       INFORMATION REPORT                                                                                              -PAGE 2.01.9
               I II I   I U I   I   I   I U I   I   I   I U I   t   I   t   ,1 II I   I   I U I U H II I       I• I    I    I   I   I U U U It U n         t   I II I   I   I   I   I   I   I   I U I II It H I U I     I U 1 I II It U 11

      LL, I ~AS COMING FROI~ THE_ FIELD HOUSE ON MV '-IAV TO STH PERIOD (I l-IAS GOING T
      : ~~~~ SO I ~~ARu SOMEONE TALKING & I TURNED (CAUSE I NOTICED HIM) AROUND &
          ~SE~ ~ l~OKED & HE STOPPED & LOOKE~ THEN HE STARTED RUNNING MV YAY. I
        C~T HE ~:~ :~·~:N~ ME SO I STARTED RUNNING FASTER. I.IHEK I CAME ON THE
           OF frlf: :;•;P,IJ\JL 1 ···.:fExhibit J
                                                          ANNIE REBECCA ELLIOTT
                                                                DISTRICT CLERK
                                                             Fort Bend County, Texas

                                                                                                 (281) 341-4516
                                                                                             Fax (281) 341-4519


July 20, 2015


To: John Harrity, State's Appeal Attorney
    Fort Bend County District Attorney's Office
    1422 Eugene Heimann Circle, Room 20234
    Richmond, Texas 77469


Re:       Cause No.           94-DCR-026185
                              The State of Texas vs Jason Tyrone Pegues


Dear Mr. Harrity:
                                                              ....

Please find enclosed the following:

AFFIDAVIT SUBMITTED BY LORAINE CRAWFORD.




DISTRICT CLERK ANNIE REBECCA ELLIOTI
Fort Be\iS.ounty, T~xas .

By:              .fiW          ll u Alb
      Deputy District Clerk Lisa Tucker                                           JUL 20 2015
      Telephone: (281) 341-4516
                                                                          DISTRICT AHORNE'\f'f:;, Offi.GE

CC:     Jason Tyrone Pegues
        Huntsville Unit
        815 12th Street
        Huntsville Tx 77348
                                     ACKNOWLEDGEMENT OF RECEIPT

Received By Fort Bend County District Attorney:


~;(__
~~0




                           MAILING                                                PHYSICAL
                      301 Jackson Street                             1422 Eugene Heimann Circle, Room 10142
                   Richmond, Texas 77469                                    Richmond, Texas 77469
                                            http://www.fortbendcountytx.gov
                                              Departments- District Clerk
                                                          Cause No. 94-DCR-026185
THE STATE OF TEXAS                                                   *         IN THE DISTRICT COURT
vs.                                                                  *         FORTBENDCOUNTY, TEXAS

JASON TYRONE PEGUES                                                  *         240th ruDICIAL DISTRICT




STATE OF TEXAS                                        )

COUNTY OF ROCKWALL                                    )                       AFFIDAVIT



        I, Loraine Crawford, was the Official Court Reporter for the 240th District Court of the State of
Texas from 1991 until March of2008. I now reside in Fate, Rockwall County, Texas.

           I have a vague recollection of reporting in the case of State vs. Pegues, but I have no specific
recollection of the case, nor of the exhibits offered and/or admitted into evidence. However, I do
remember that it was the policy and procedure of the court reporters in Fort Bend County to keep exhibits
during a trial or hearing until the proceeding was concluded. At that time, it was the court reporter's
responsibility to log the exhibits and then to submit the exhibits and the log to the District Cleric I am
certain I followed that procedure, and there should be an original copy of the log in the Court's file. That
is all I remember about this specific case. It is also possible another court reporter reported a hearing or
trial in this case. It was Judge Culver's policy to make a notation on the left margin of the docket sheet
"reported" ifl was the court reporter for the case. If there was a substitute court reporter, it was his policy
to mark "reported by ... " with the name of the court reporter who reported that day.

         I have relinquished my certification as a court reporter in the State of Texas a few years after I
retired in 2008.

             Dated this the           /?J{:L day ofJuly, 2015~


                                                                  Loraine Crawfm~ CSR No. 1365
                                                                  460 Price Drive            -
                                                                  Rockwall, Texas 75087
                                                                  (972) 567-2505
                                                                  CLLorieLu70 l@AOL.com
                    FI-LED
      2015 JUL I 6 AH lfJ{ I                     e
       ,-/)             /)                       ~
      .'   J.:~..   •   /_//      ~./h!' ...     .
      '..1:;-: ~v.                                                           ANNIE REBECCA ELLIOTT
                                                                DISTRICT CLERK
                                                             Fort Bend County, Texas

                                                                                                (281) 341-4516
                                                                                            Fax (281) 341-4519


July 24, 2015


To: John Harrity, State's Appeal Attorney
    Fort Bend County District Attorney's Office
    1422 Eugene Heimann Circle, Room 20234
    Richmond, Texas 77469


Re:       Cause No.          94-DCR-026185
                             The State of Texas vs Jason Tyrone Pegues


Dear Mr. Harrity:

Please find enclosed the following:

AFFIDAVIT SUBMITTED BY LORI WILSON AND COURTNEY HEAD.




DISTRICT CLERK ANNIE REBECCA ELLIOTT
Fort Ben

By: _ _-!-~ti-L=:l.94- OCR- 026185
AFFI
Affidavit
3686686



~                                         CAUSE NO. 94-DCR-026158


            STATE OF TEXAS                           §        IN THE 240th DISTRICT COURT

            vs.                                      §

            JASON TYRONE PEGUES                      §       OF FORT BEND COUNTY, TEXAS


                                         AFFIDAVIT OF LORI WILSON

                   BEFORE ME, the undersigned authority, personally appeared Lori Wilson, who,
            after being duly sworn, stated as follows:

            "My name is Lori Wilson. I am of sound mind, over the age of 18 years, and competent
            to make this Affidavit. I have personal knowledge of all facts stated in this Affidavit.

            "I am employed by Houston Forensic Science Center, Inc., a local government
            corporation that operates as the Houston Forensic Science Center ('HFSC' or the
            'Center'). I am the Center's Quality Director. On April 3, 2014, HFSC assumed
            responsibility for substantially all forensic operations of the City of Houston, including
            the forensic laboratory formerly known as the HPD Crime Lab.

            "HFSC has authorized me to execute this Affidavit in response to the 'Order on State's
            Motion to Enter Orders so that the State May Respond to the Defendant's Motion for
            Forensic Data Testing' (the 'Order') issued on June 26, 2015, by the 2401h District Court
            of Fort Bend County, Texas, in connection with the captioned proceeding.

            "The Center does not possess any policies regarding the destruction or disposal of the
            evidence described in the Order.

            "The Center has no knowledge of, or records or things pertaining to, the evidence
            described in the Order, other than as described in the Affidavit of Courtney Head, which
            Affidavit was executed on July 17, 2015, in connection with the captioned proceeding."



                                                            Lori Wilson

                    SWORN TO AND SUBSCRIBED before me on the              _rt day of <1ufyM
            2015.                           .                                                 ••
                                                                                              e
                                                                                              :a:
                                                                                              .q



                                                            Not
  ~4-DCR-026186
 ·Affl
 Affidavit
 3685690



ilm~IIIM~~~~IIIII                  CAUSE NO. 94-DCR-026158


 STATE OF TEXAS                                §         IN THE 240th DISTRICT COURT

 vs.                                           §

 JASON TYRONE PEGUES                           §      OF FORT BEND COUNTY, TEXAS


                                AFFIDAVIT OF COURTNEY HEAD

       BEFORE ME, the undersigned authority, personally appeared Courtney Head,
 who, after being duly sworn, stated as follows:

 "My name is Courtney Head. I am of sound mind, over the age of 18 years, and
 competent to make this Affidavit. I have personal knowledge of all facts stated in this
 Affidavit.

 "I am employed by the City of Houston and assigned to the Forensic Analysis Division
 of the Houston Forensic Science Center.         My current job title is Criminalist
 Specialist/Supervisor - Forensic Biology, and I have been in my current role since
 January 4, 2010.

 "On April 3, 2014, Houston Forensic Science Center, Inc., which operates as Houston
 Forensic Science Center (the 'Center'), assumed responsibility for substantially all
 forensic operations of the City of Houston, including the forensic laboratory formerly ,
 known as the HPD Crime Lab.

"I am executing this Affidavit in response to the 'Order on State's Motion to Enter Orders
so that the State May Respond to the Defendant's Motion for Forensic Data Testing'
(the 'Order') issued on June 26, 2015, by the 2401h District Court of Fort Bend County,
Texas in connection with the captioned proceeding (the 'Case').

"My only 'recollection' regarding 'HPD Case # 140481893 or 140481893B and
LAB#L94-159' arises from the following items and documents currently in the Center's
possession:

             1. A plastic bag containing an index card to which a square piece of gauze is
                attached. The square of gauze (approximately 2" x 2") appears to have a
                reddish brown stain located in the center. 'L94-159' has been marked on the
                index card.

             2. A flip-top tube containing a small piece of gauze (also located in the plastic
                bag noted above containing the index card). 'L94-159' has been marked on
                the tube.

                                                     1
        3. Twenty-four pages of documents, accurate copies of which are attached to
           this Affidavit as Exhibit 'A.'

"I have not opened the plastic bag or the tube described above.

"Other than the items and documents described above, I have no personal knowledge
regarding the current existence of evidence recovered in connection with the Case. The
piece of gauze described above may be in a condition that makes DNA testing possible.

"I have no personal knowledge regarding the chain of custody of the plastic bag or the
tube described above or whether evidence in the Case previously has been subjected
to DNA testing.                  ·
"If evidence in the Case previously was subjected to DNA testing, newer testing
techniques may be available that provide more accurate results than previous testing,
depending when the previous testing was conducted.

"I have no personal knowledge of the present whereabouts of evidence related to the
Case other than the items and documents described above.

"I have no personal knowledge that evidence related to the Case is missing or has been
destroyed.

"I understand that Lori Wilson, another employee of the Center, also is executing an
Affidavit in response to the Order. To the best of my knowledge, no other person
employed or managed by the Center has information related to the Case that is different
from the facts stated in this Affidavit and in Ms. Wilson's Affidavit."



                                               Courtne      ad

        SWORN TO AND SUBSCRIBED before me on the             (1~ day of ~,. . ,.J;. ;. .vl~"l_ __
2015.                                                                               I




                                              ~
                                                                                        M          :.t_"l          }··
                                                                                                                   c.c
                                                                                                       "'
                                                                                                 I


                                                                           Cl           9        ~'!
                                                                                                  k·y
                                                                                                  ·"·:...,.
                                                                                                  l, \\
                                                                                                                   :::;.·.""·
                                                                                                                   0>··
                                                                                                                   u.
                                                                                                                                 ...
                                                                                                                                 ttl
                                                                                                                                 g!
                                                                                        2:             ~
                                                                                                                   ·~·-C
                                                                                        4
                                                                           UJ                               ~
                                                                                                              •.   G'-·
                                                                                                                   (2::
                                                                                                                                 (!)
                                                                                                                                 ::J
                                                                                                       ..... ~
                                                                                        N       •M•v                . _ ;:•
                                                                                                                                C.9
                                                                              -                   '·-:..t.J1 ~
                                                                            -
                                                                            _.J         N       \. "" :j          ' '••

                                                                                        ...J
                                                                                                             C'.l (..
                                                                                                                                .f!
                                                                            lL          ....,
                                                                                        =>
                                                                                        ~
                                                                                                        ·¥ rAF -·
                                                                                                r---·~::.:           ~·:
                                                                                                                                (/)

                                                                                        C:;:)
                                                                                        ('I

                                              2
                                                                          =~-~NO.
                                                                                                                            l
                                                                                                                           ~!




r. ~..Ia-.~'1£$ ~~22 ~
<    llU8I'IIImlll
                                                                 ,.y-    1g      = _                                 ;J

                                                                                                                     •
                                                                                                                     i
                                                                                                                            ·'
                                                                                                                           ....

                                                 DOB                         D cDV"'IJ •
                                                                             Dl:llllrllt




           HAWS~ Mldllelr.llll I   1Ai1J         DOB      RACE    5EX
    LOCATIONOFOFFENSE ISito'j                t.J:Cat7£&     BtllAR                                                  ·:!.




                                                                                                                     .,
                                                                                                                      ;
                                                                                                     ---i
                                                                         ----·----------------i
                                                                                       _ _ _ _ J!
                                                                                                                      !
                                                                         .                              .,            }
    SUGGESTIONS ABOUT EXAMINATION OR ANALYSIS • COMtJ.ENTS ABOUT CASE                      J:f.s Z:: ...l=.:t.ilL __ ~
                                                                                                                      l
      P£t? COH.                      fo~ ~ 14./H---',t,     I E;t.. UAt..__,IL.LL~L                             i



    (f'lilllu~

    SUBMfTllNG OFFICER ~~..:::(....:.,,..:-~I!!:...L.c:. :'f:-~!:...--~~~~~~~~~.,c...a.~~~:=-


      REC"D BY·
      FlEO'DFROM

      ~CERECD~~~~~-+--~--~-~--~~--4---------+-X~~+-~
      OATEREC"D
      DAY OF VIEEL~      •.a -..          /                            -..~\
                                                      •'
                                                             -.

                                                             ...
(!:)
G:>
       ·Bead Bail:
       iutt1c Hair                                   ::~ :~
                                                             ...
 3.    otbaJ: - - - - - - -




                                                             J.




       .   ;




                      ]UY b~CK r;f{i41Ef '   72;       :.::




          '·
·.~-




                                                                        ;: ·~·
                                                                .,.   ..·..
                                                                          ::.:
                                                                ~     • . \i
                                                                        .:ii
                                                                        .--.~i

               JU.t



                                  -·---- ________...._
                          ----------------------
                          -       ---------------------------
                 .    '



                          -------- -·-----                                i
·'




·. No-0005
.~ffense-    SEXUAL   ~SSAULT   (RAPE) / BY CUTTl"O INSTRUMENT
                                 Street 1Dcat1on informat(en
  Number-    15603 ""ame-WINTER BRIAR             T'f·pe..      $uffh-
. Apt no-       Nama-16603                    Type-         Suffh-
  D~te of offenee-12/28/93                 Oate of •upplement-01/0~/9~
  Compl(s) Laet-SINBLETON        Flr&t-MARTHA     Middle-
           Laet-
                         Recovered •tolen vehiclea information
   stored-                           by-                   Pht- (~OO) ooo-oooo
  Dff1car1-S.J. ANDERSON         Empt-067721 Snlft-1 Olv/S~e~lon-JUV

                                        SUPPLEMENT NARRATTVE
 THIS SUPPLEMENT IS etiNG 6EN!RATED IH ORDER TO REQUEST THAT THE HPD CRI"E lAB
 ANA~YZE THE RAPE KIT AND THE COMPlAINANT'S CLOTH1N6, THAT kR~ TAGGED UNDeR THtS
 CASE NUMBER lN THE HPO CRIME tAB, FOR EVIDENt£ Of A SEXUA~ ASSAULT •••••••••••••




 Supplement entered by •        677~1




                                          ENO OF PAGE TWtl
..




                                                 I .
~'lit                     •                i
                                                -1'
                      I



 AIC"D,....           I   I                I           ·.

     PLACIJIIC!)      I   I                I     I
                              • •
                      I   I       •        I     l
     OATI!
                              -
                              ~




                              'L,·

     DAYOFWI!!K       I   I   ....~
                                           I     I
     ,...AIC'D
                          I

                          :    ·- ..-..
                              ••           I     t
                      '       ..........
                                      '



                                           !
                                           '·




     CAY OFW!!:!i!t
...J          ~·~ N
                        :n
 ..
              "··
              03
                  Q
                  ~·
                        N' ..
                             .




                                      i.
          r         ~
                   G\
                                      f
                                      Q
   ..',            ~~
                   l
                   v
                                 -    ra.
                                     ',,
                                      l
                                      ~
•
-·
     .
         ..
              .....
                      . ~~.,.,,~7~\:
                       . ...   .   . ..        .      . ...       .   .
                                                                           L#h1~~1'':~7-.TiS4'"::'('~"'" :~·"7"""'~'-''7~f;,~
                                                                                      HOUSTON POLICE DEPARTMENT
                                                                                                ~ROPERTY »IVISlON
                                                                                                                                                                                               tl..A C 1:1.~
                                                                                                                                                                                               ~
                                                                                                                                                                                               (3 A c I.
DAY OF WF.EK_ _....-£:.~·J=----
                                                       ·~~\.              TEMPORARY RELEASE OF PROPERTY PT:CEI PT
                                                                                                                                          rn r                          TAG ?JO.                       . .
                                   CASE NO                    ._.i,_,_f_:~lt-:...!--...:...--                                                                    DATE_ _     !_-_5...:....--·_q..;....q,.._
                                                                                                                                                                                          3




Oivision,hereby,cer~ify t~~t ~ hav~ r~~· -~
Property Division for th~ p~rpose . ~;
                                                                                                                                   3'!s!qnec to the
                                                                                                                                     .:    ~~~      b~lnw
                                                                                                                                                                    ------------
                                                                                                                                                                        : f
                                                                                                                                                             listed property from
                                                                                                                                                                                      ~
                                                                                                                                                                                                             th~



                                   COURT APPF..\RA.O.:·:"'£                                                                                                          :ABORA~ORY               ANALYSIS
                                                                                                                                                                                               ...    -- ...

                                    ------- -----·---                                    .   ---··· ..               :   ....                                .   ·-------------
                                    ----·- ----·                            ......   -- .... . -
                                                                                                                 ~-                            ~·
                                                                                                                                                            ....  ·- ..---------
                                    Ot-'FICF.R Rr:cr.n pm                              ~)~.!.:;··-.1   · ,       :              ·'·· -'      - ~·\...
                                    PROPER'l'Y nrrl~~:~: ......                          - ...•_..........
                                                                                                    • .. . . .             '-~




                                     -----                                                                                                                   ......   ---·--------
                                     -------                                                                                                                         - ·-·   ---·-----
                                     n:cF.n·t-:ll 11v                                                                                                              nmR'r oN
                                                                                                                                                                               -~D':"'A:::::'I':::::E---


                                                                                                                                                                   ....      -·-------
                                                                                                                         ·.
                                     I •.                                                                                                                                       ,..   -~"•Pt          ~as
                                     ~..   .   .. .                                                                                                                                   rr-t•Jl':"l      ~f:


                                                                                                                                             . . . . \'                       :·o!lRT RECEIPT




                                                                                                                                                          -··.   ________ , . :; .            ':').   _____
                                                                                                                                                                   ---···--·-F'~-::-          .\.0. _ _ _ __




                                                                                                                                                    ------- .. ----------
                                                                                                                                          <1i'i- ;.:J'Y P.()()!\t PP.\K COPY OFFICER)
     .
:~·.,;.~. ~:; :s~~ r.i11;ti;J~f.t':'4\oi1~1~lYlft·~!i.{~t::~,i.'i;:iiijU1;;
 ·
                      · . .:>r· : .· .: \ · -~~~ . ·:·· . . ~ · ·..~~':'"•~·· ·-~· ·.. ·. ·.. ,.~. ::-:· ·:~.:~~·}~;~;:i~~l[t·.~;~~~~''f*1i'b''..:;:r·n:iii~'it•fi~{,~~-~
                              ·       .• . ·. . . . ·D'R/%~IM·A~. XNFoR'MATI·CJfJ. RI":OitT NnN-ItU~t.tc· ·, ··:·-:,·:·•:::";~"'.:-.,::~:·.·~ :i:.~;':··1ii·."
                                                                                                                                                                                                                                                            •..
                                                                                                                                                                                                                                                                   .·    I
                                                                                                            ../;···. .,~.··\··.:,~ ·--~- :~~. . ;'·. _:. . ~. ._.. ~ . ,_. .,..): ;::~:. _t\'~:-:·::· .·~ ~~· -: ~-...~p~r.·:·. -~-~-~·r-~···::::-. .. . i·-~ ~:.. ·~.---~
~~-1111       I I I I I I         II~· .. •!'i• u' I 'it ,· ii ' • ,;-;., I .. it: .. u······ I • " ' uti ! I I i·l ., I·,,, ~· I •• ,. I .• I I lit it·n 11. • I •· , .• 1_~· . .",;.:.,,·~-~.r;:..j'~j;~·;.:{~:w~ .·\;,-.:.
.·          -:.                                  .                                   HOUSTON Po'!. ice: DEPARTM.ENT                                                                      ' .· ·.                       ..   :r.,·~:. ·p,"~ifi~·ao't{:;::.:~.~;:i~
                                                                                           OFFEN'Sl::. REPORT                                                                            ll"'cident no.~. 1~0481t5·9S.. · fJ.i.·.~~~:        '            '




                                                                                              -~~:··
                                      :.   ~~   ..




.                                                                                  ~!
                                                                                 ;!
!.

~.
                                                                     ~-I
·'i"                                                                 "   .



                                                                                   'I
               ..

                                                                                   ~·
               .·




                                                                                   i
                                                                                                       "'!Q

                                                                                                        ~
                                                                                                       'b
           g
                                                             I                         .s:=
           i                                                 l
                                                             I
                                                                                       ::10
                                                                                       ~
           ~                                                 i               >
                                                             i
                                                                             :z:
                                                                                       ~
                                                         I
           :10                                               I               >
                                                                 I           !<        ;;!
           3....                                                 1
                                                                             ~         ...~
           ;::!:


           ~ ...
                             I                           I

                                                         '       I
                                                         i
                             I    !                  l   I
                                  l                  I
                                                     I
                                  I                      I
                                  I                  1   I
                        !!
                        I
                        I    i·   I
                        l    I    l
                                                           : '?;~
                                                             ·:;:!j
                                                              •·':1
                                                                '=
~


::                                              I    e
                     Il                         li   ~
~

~                    I    I                          i1
                     I
                                                     i
...
.::.                      I                          -
                                                     ..
 ~
                                                     !~
                                                     ~~



tl                                              I
                                                I


       I                                        I
                                                     I
                                    e
                                    ~         .. :::; - =- ...
                                              ;: !;;   ':10       ..c       i:
                                                                                   ~          -- s -
                                                                                              ;r..t
                                                                                                                  ~
                                    -                                                         ~
                                                                            )C
                                                                  !!
                                                       ~
                                    :10
                                    z :-r:
                                              ~
                                                       00:        -
                                                                  ~
                                                                            ~
                                                                                   ~
                                                                                   :...
                                                                                   :
                                                                                              t=
                                                                                              z
                                                                                                      i7.
                                                                                                      :'1: :...
                                                                                                                  e
                                                                  :r.                         !i.


                                ! ~~~~~1'                                         ~~                  I~          ~           ,_""""z,re


               _..c.-;:
                I~ ~                    -~             s                          .....
                                                                                                                  ~
                                                                                                                              ~~s~

                I   ,..,..£'!
                                I
                                ;
                                               l:t
                                        ...... ...,~
                                          1,--lp
                                          :,?-     ""h
                                                  if$
                                                        I
                                                                        I
                                                                                   -
                                                                                  i~
                                                                                  '""'
                                                                                  ;,.,_
                                                                                  ,.,
                                                                                                      .....
                                                                                                      I> :..
                                                                                                      1~-r- ....
                                                                                                              -
                                                                                                                          I
                                                                                                                              --,.,
                                                                                                                              =~~<
                                                                                                                              --··i::
                                                                                                                                         :'!:
                                                                                                                                         ....

                                                                                                                              -,.::r: ....

                                                                                                       ~I$.
                                                  •:.J
                    1~1                                                                                                       ~~:;:,
                                                              i
                l                           :. V' : :
     I

     I     I
           l
                ,   p
                    fr-
                                          I~
                                          '
                                              •
                                              ..
                                                   I
                                                   I
                                                   I
                                                              ;
                                                                        i          ~
                                                                                  'k I
                                                                                  :I-II                j ?i-J ~
                                                                                                              t
                                                                                                                      ~       •• -:::c
                                                                                                                                     :"f':l
                                                                                                                              _: .':_ I
                                                                                                              -~~
                                          I


i    J     !        .(- :                     -·                                   - ~~                               'l.i    - .cj
                                                                                                                              ~->c
                                                                                                                              :::r.
     1              I '                   ·~       i
                                                                                     t 'l                                 .   ...
                                                                                                                              >-•
                                                                                                                              --
                    ~: ~: t~t~,; :l -':_i---~----'
                                                                                 ..........                                    ...,
                                                                                     I ,....
                                                                                          I
                                                                                                                          !



                                          r·~ I J I
                                                                                                                              <<
1
           I:
                                                                                                                          I
                                                                                                                          I   ':"'::P.
     ;1:



1.         l    i___,___          LL._ _
                       , ---..........
         ...                         lloustqu                                    )'it Prope~ BVi~euce ltecord                                                                          I . ul        J

                                     ·o: ,
                                                                                                                                                                      I'IIJ!l".                 •

cNwnber
                                      ~        'I)
                                                                                    IDate Tagged      t!&- R£5-l'f:t 11me ____i"::i ~~: ·>-.
                                                                                                        ..       I          -       ••    1
                                                                                     Compl./Owoer
                                                                                     Ofllcer'' Name -:Kf.

. .,. ,. . "'81\ '-Rt     vk,~.r


                                                                                                                                                      r--..    1 ,                    ../       1. ,
)EUi G·s                                                                                              .],:~-cv'.                  '· ( ;t.i!J

                                                                                                                                   ~                                              .
                                                   !                                                         \       v         (_P-
                                                                                                                         o~ ._·-----··     t-~
                                                                                                                                       -----··· ·----- ..
                                                                                                                                                              f__v   ;_;t-
                                                                                                                                                                      ·····   ...




                                                    r - - - - - - - - - - - - - - - - - - - - - - - - - ----------.---..........                                              ·--·-· . ··----




                                                                                                                                                       ----          --   --~--     --·.
·          .                                                  Houston Police Property Dh·ision J(                                      :;2._   ~        I(
• 1                .;;J., (,~~,. .'LhU              /)         /I Di~~~sition Aufhorlzatlon    .                                      t/ .c--.                 ~
    Investigative Division                         Gltt-1 Aj(,l.m w                          Incident No.     J   tf-OY~ ( ~                   1 ~·           -J...J
                                                    1
    Date Sent               &- 5 ... cjc;t!i)           Date Property Tagged                                      Tag Number                C.    ?'J) 1 .---
                                                                                                                                                           '               ·,


           Tbe property listed oo the reverse side was authorized by your Division 10 'bt tag&td Ia the Propett)' Room. Disposllion
           lnfonnatioo is required by the Propct1)' Division,
           Indicate die currenl starua of the propet1)', dare, and sip. This form MUST be returned to the Properly Room within ten (10) days.
           (General Order 7()().. J)




 D                   1.          Hold for Court Case
                                 Dcfendaols N a m e - - - - - - - - - -
                                                                                                D       6.        Release to Owner (or Authorized Person)
                                                                                                                                                                                                                                                                    l'uJ!t"   I   nl

 NuaJt~r 1 1
:dName
odzed By _ _#ljA-

                                                                        Officer's Signature k Bmp.l
ent Type:
-~-------!'--- . . .=:            ~   _,       , _      --- .........   Property0£ficer'sSlgn. ~Bmp,l_           ~                       '> :J...;vv\.Y\             , ,.
                                                                                                                                                                            \.:1
                                                                        1




c (\'         (~ ~--·
                                                                                                      (~
                                                                                                       . ,./Q 9\t t~




p ' 3 1994                5
.,,t-.f;,
AY ~ 5 1995                9
  "t-.
         \    .
             .•   \.-c-.;.;                                                    Houston Polirc Property Dh·ision
                                                       Disposit[on Authorization
                                                                                                                                             ..
    rnvesligative Division ___,s.,.EiinfX'tr-4C~R~~I lHn-EE~S~-Ineident No. - - - - - - - - - - -
                                                         ...
    Date Sent     ~AY ~      5 19.95    9     Date Property Tagged._ _ _ _ _ _ _Tag Number _ _ _ _ _ __


      Tb~ property  listed on the m•cne side was authorized by )'OUr Oh•islon to be taggtd in the Propul~ Room. Dlsposltloa
      Lnfonnatioo i5 required by lhc Property Division.
      Indicate the c:unent•tatus oflhe property, dale, and sien. This form MUST be returned to the Properly Room whhin teo (10) daya.
      (Ocneral Or~r 700-l)                                                                          ·


                   Hold for Court Case                                                       Refea5o to Owner (or Authorized Person)
                   Defendanta N a m e - - - - - - - - -                                      Owuer'• Namo ----~----­
                   Charge F i l e d - - - - - - - - - - -                                    Dale & Tlmo Notified to Reclafm Property:
                   Court Filed     In----------
                   Hold for fUrther Investi,ation:                                          .. Method of Noli(~eatioo:
                   Signature of Jnvestigath•c Shift Commander
                   Required--------_,....-
                                                                                             Dispose of as Authorized by City Ordinance
                   Hold for posslblo Surety or Indemnity                                      (Uu only tVf'r lA~ PlfiP'rfliiiiOIOIIIU ,.,,u4 01
                   Bond Agreement.                                                            ~"" or for ltlvtlrll41iM,IWI fill "IONiblt (j/llffl
                   Type of Bond Requfrcd: - - - - - - -                                       Ill IN rrtum 1M PfTIIMrf1 Ill 1M cnlfiCr btu "'"' a•
                   Person must bo advised that be bas 30 days lO                              MII.Ud i1t 1M tJI...ntitlllbw DMnllfl)
                   secure bond and retrelvo pro~rty.
                   Name of peraoo to whom release was refused:
l
                   bate & Tim~ notified thai propc'rt)' would be

'
•                  returned:

                       •Method of Notification
                                                                                              Destroy Property as Order~ by Cou11:

    .~4.           Hold for Property HeariD1:
                   Hearing Date: ~---------­
                                                                                              {CoMtt OrtlmJor ~tllrwt!M qfPfTIIMrf1 Ill lw lql 011
                                                                                             filt b)· w /nwllltatiw DMnQit).                ·



    ·~.=J    s.
                   Photograph&: Reluse to Owner:
                   Date & Titne Notified to Reclaim Property:                           ~ ~lrlhodofNolifiation: Indicate lf tn person, b1
                                                                                         phone, or by moll. (If property vulue is $200 or
                   •   ~iethod   of 1\olificalion                                        more, moil must be certified, return receipt).
                                                                                         Rrlurn address on em·elope should include the
                  ·',Vote: lmt>.~tigaror is rtsporuiblt for photo·                       Dh t~ion and lm·estignlor's Name.·
                  gr.--:phing propal)' BEFORE il iJ rduued ro
                  owntr).




                                                                                                                       Employee Number

             Property Room Use Only                                                                         Property Room Use Only
            Final Supervisory Review by:                                                                  Leiter Di,posilion Review by:
                                                                            .:;
                                                                                  :.i
            Name                            Dale                            .-.   ··'                       Namo                       Date
                                                                                                                                                              l'nRr   I "' J

ec~·Name

orhed By,                                                                                          Officer's Name
fiSC      4.                                                                                   et.'IIOflker's Slgoal.ure & Bmp.l
                             ,......""•nd   0   Safe Keeping (Jalt)      hii!;ltnvestl.liil::l IProperty Officer's Sign.~ Bmp.l.                  ·~   '- AJY\.»A,
                                                                                                                                                                                    '"'
                                                                                                                                                                           , '

                                                                         (Quaadty, Make ,Model, Serial I, Auy Damage, etc.)
                                                                                           71:;

E (X\          G '3>-                                                                                                               y.QY,~ )__
                                                                                                                                   Cl)                 q-4 ~ h
uc
;;»..t·
~·I'
       l}'~    '
                                                   ~         J   I   ~UJ A fC;L. ""'-7="-\A   lr"'- '""''   \1                               v            ... - -·- -·- ---------




                                                                              ·-----------------·-- --·- ----

                                                                       -·--·---·                                                   ·-·-·-·--·--

..: ~ ..,...--i-.. ['i\f.~




           '
~-····   ..... "· ..   .... ....
                                                   .                  .           •
                                       . ......... _ .... _ ....... ,_........... _   -
                                                                                                             .               • ' ~  ".  ~ i. ·..... ' • • . •. • . ,· . . • . . . . • .•         .•   ' . •• _·,.,.. . .
                                                                                          .. - .... - ............... -- ...,~ .. ,~.~-~~~·"' ,.,. 2 •• ~""-~ ....... ~~~ .... '.··.•:·~······~· ~:~~· :..,. '-·'~'·J·.
                                                                                                                     ;t •                                            • I    ..   •f   lftl'r-4; ..   '   •' •   '•I   ~    •   '"' •   '




                                                                          HOUSTON POLICE DEPARTMENT
                                                                              PROPERTY DIVISION .
                                   ,         1. J _             . l TEMPORARY RELEASE OF PROPERTY R~CEIPT
                            \f\lt:V.\"\€;z:u~                                                                                                                                                5Ac.F16ACU ,t!71J~
                                         1
AY OF WEEK                                                                                                                                                          TAG NO.
                          CASE NO. \~DL\~l B~-3-B                                                                                                         DATE         1-l'j-<=(5
                          r,              ~. (V\ · -:sDbo~n                                                                 assigned ·to the                        ~tm'llie-*- @hO {
                                                                                                                                          listed property from the

                                                                                                                                                               LABORATORY ANALYSIS




                                                THIS SECTION USED FOR RELEASE OF EVIDENCE TO COURTS




                              SIGNATURE OF

                                   THIS SECTION USED FOR RETURN OF
                              I,hereby,certify that all property signed out on this receipt has
                              been satisfactorily cleared in the Property Division by return oft
                             ALL PROPERTY                                                               PARTIAL PROPERTY                                                    00URT RECEIPT )
               ~                                  /                                                                                    ~
                / · 19' ·7 ~                                ?ROPERTY OFFICE!t _ _ _ _ _~:.,;·,:~·_:=t..4...0•C¢:"=...__-
                                                                                                                     _ _ ___,..::)'(PLOYEE ~0.                                                                            )?'v 1Z·

                                                 THIS SECTION USED FOR RETURN OF LABORATORY RECEIPT

                              0FFICER RETURNING                                           LABORA~ORY                RECEIPT~---------------EMP.NO. __________

                              ?ROPE.RTY OFF!CER R-ECEIVING RECEIPT                                                                   --------------------~MP.~O. __________

                             CA~E                LABORATORY RECEIPT RECEIVED______________~
                              ~VIDENCE                          KEPT IN LABORATORY:


                                        '.WI-UTE COPY ORIGINAL, YELLOW COPY PROPERTY ROOM, PINK COPY OFFICER)
                                                                                                                                             • Par.              •
                                                                          -            159
                                                                                                                                                                               ~ACG.
                                                                                                                                                                               BAcr·
                                                                                                                             ·•   .......
                                                                                                                                  . •.




 Di v i s i c n .. ·.. -: r. .'i · :- ,    -~ : : ·~
 i?rQ~e::·':y            -:.>v: .;.:.·.•:-       :c·        ~




                                                                                                  ...... ·- . ----·-·-                     -----·----·




                              :'.;:'c~··



                                                                                               ·-·-···· ····- ···--··------..                                            ------
=..:.==-...::=:-...-=:-..::::.::::==;;
                                 .. ·=-·...:.:.:::~.-::-::-:.:.~
                                                           . ··-                             . ·..... ··:.:.::--...· -:'"""       :::.-::.:··~:::::-:-::~-=--::=--======
                                                                                                   : ..                     · :•.:·) :· ,; :,_-;..,- ;~o.:>M
                                                                                     ... ··--·· --- --------- -·-----------
                                                                                                                                                          .;      .--~cein~           ,'las
                                                                                                                                                               ::1       -~!~ ---. ----
                                                                                                       .•. -- . -:   ~::.   ·::.:. :::.-.:.~: ::-.=.;..-.::        -
                                                                                                                     0 '.,':•'                       "";" •P,:    '!\
                                                                                                       - .:.•.. _    _;,;, _______           •..   ..:. ..! ..:_...:..




                                                                                                                                                                         r.:   ·:o.
                                                                                                                                                                                      -----

                                                                                                                                                                                              ..
     •
     __                                           Houston Police Property Division                                                                     'I            /~              ·If
.. !]., C~v~                                         Disposition Authorization
 Investigative       DivisiJUVE NiLE                     ~EX CR~9fo. --...~l~'f~o_tf..i.-..u.X'..r...l,JJ.l'___.:.1....:3;;.._.4-.&;.L.··-·
.Date Sent MAR 2 9 1994            'I • Date Property Tagged._ _ _ _ _ _Tag Number __B_"'k                                                                                          CF


   The property listed on the J'C\'OlBO sido was authoriz.ed by your Division to be tagaed in _the Property Room. DisposiliOD
   iD formation ia required by tho Property Division.
   In dicato lh~ e:urrent ·lfatus of tho property. dale, and sign. This form MUST be returned to the Property Room within 1811 (1 0) days.
   (General Ordot 700-1)


                 Hold for Court Case                                                                                                                                   '
                                                                                                                                             Release to Owner (or Authorized PetsOD)
                 ~f=~wN~--------------------­                                                                                                Own~'•Name _____~~------
                 Cbar'c F i l e d - - - - - - - - - - - : -                                                                                  Date & Time Notified to Reclaim Proporty:
                 Court Filed     In------------
                 Hold for further Investi~&ation·                                                                                           • Method of Notification:
                 Signature of ~§Jltiv ,              Commander
                 Requin:d        ~                    ~1-f)
                                                                                                                                             Disposa of as Aulhorized by City Ordloa.Dce
                 Hold for possible Surety or Indemnity                                                                                        (U11 D1111 ti/Ur 1M Prfi/Wrf1 b M IMI"' Mtdld •
                 Bond Aarcc.menL                                                                                                              l'llitlDw '"for lnw.nilf#IOtl,llllll Gil~ (jfotv
                 Typo of Bond Requin:d: ----------..,.-                                                                                       to rM JYtllm fM propnfy ID flu OIIIIID'Nu bwt G"
                 Pen;on must bo advised that he has 30 days to                                                                                ""-'- by llwt bJvufiJGIIYII Dfl~Uion)
                 liecure bond and retieivl' property.
                 Name of person ·to whom release was refused:                                                                                Tnmsf~   of Rcspcmsibillty:
                                                                                                                                             Division tranafomd 10:._ _ _ ___,_ _
                     Date & 'P(me notified that property would bo                                                                            Aulhoriudby:._______________~-
                     returned:                                                                                                                fNOTE: AUIAorlzJnt     p,,_. MUSTIll IISIIpd 1o
                                                                                                                                              Di'rilion An:tpl(nl nranv""u tV~)




           4.
                     •Method of Notification


                 Hold for Property Hearing:
                                                                                                                 09.                          Destroy Property as Ordered by Court:
                                                                                                                                              (Coluf   Orrkrr /or delhWtioa tV"PrtiiMrf'J 1o Ill lqr 011
                                                                                                                                              Jil. b) flu lllmn'tfltiw Division),
                 Hearing D a t e : - - - - - - - - . - - - - -
                 Photograph & Release to Owntr:
                 Date & Time Notified to Reclaim Property:                                                                        (! • Method or Notification: Indicate II In person, b7
                                                                                                                          ,'__ .,. \f     phone, or by muU. (If property •alue is $200 or
                • Method of Notification                                                                ;i                ,.; 1~' -./ •   more, mail must be certified, return receipt).
                                                                                              ,\ · ,\;           ~: 1-''                  Return address on envelope should include the
                (Note: bmstigator is respollsiblefor phot~             . \! ,'.i.··                                                       Dh·islcin and Investigator's Name.-
                "raphing propertv BEFORE it is re/e(Utd to (' '\ f_}:,
                ,,                  •                                \'    l '' '
                OWIIer).                                   ,··.''.'_~- .
                                                                      ·~                • •· - ' \           l   ~   .-




             Date                                     Signature of         Investigative Officer
                                                                                   /                                               .
                                                                                                                                                                           ·Employee Number
                                                                           (   I
                                                                                       ....     i   .
           Property Room Use Only                                                                                                                             Property Rnom Use Only
          Final Supervisory Review by:                                                                                                                      Letter Disposition Review by:

          ~ame                          Date                                                                                                                  Name                           Da~
,
        •
                                                     Houston Polkc Proprdy Di\'ision /]
                                                        Disposilion Authorizntion
                                                                                        .~9:1_
                                                                                    ~ ·tr~
                                                                                                                                                                                          J._.,                        /.
Investigative        DiviJlniENJLE-SEX-CRJM&tt~o. L.i. () tt3J qq3                      --:__/3__
Date Sent         U~_2 8 -~!'!_!_Date Pn-~pc1ty Ta~gt>d_______· _____Tag Number _L,I:{_ e. F_ __.__
               -----------..,.-----                                                                                                      ------                          -~::----·
                                                                                                                                                                   .......
                                                                                                                                                                                                                                       •
        The rr~,r~ny li:oh•li un the r•m:OIC 5iJ~ wu Jolhon~d by ) our Dh·hion to he 1-lf&"J in tl:e Propcr1)' Rovm. Oi!p\'r1y, d~le, "nd d:;n. This f"r:n MUST bt rc:um.:J to the Pro~.rty Room '''ithin tcn (H)) Jays.
        {0~ r.tral Order 700-1)




                    Hold for Court Case                                                                                                                       Rcltase lo Owner (or Authorized l'moo)
                    Dcftndant.~    NAme _____ --------                                                                                                        Owi\er's Name----·
                    Char~e filed-----·· ·-- - - - - - - - - -                                                                                                 Date.$: Time Noli !it'd lo Rul:~im Property:
                    CCiur1 Fill.'d ln _________ -·---- ··---·-
                    Hold for f\lrther   lnH~tic:ili\'n:
                                                                                                                                                              --·-·-·------
                                                                                                                                                             ..M~thod of Nolifi~'-as rcfu$td:                                                                                              Transfer of Responsibility:
                                                                                                                                                                  DiYi~ion transr~rr~d lo: _______ ····-----
                     ---------        -·----- ---------
                     Date & Tir,,: notifaed thl pOp(rty \li>u!d be                                                                                                A~:tboriud       by: ___________
                     1-:?IIJmed:                                                                                                                                  f.\'OTE:A~t~<>n:int Pt"t"           Ml'STlot      0o1.·:vo~J    ro
                                                                                                                                                                  ;;;,.:JiO:.fl .irrtJ'IfT.S T•.;tt/tt ,..._, P.n~"- :li.';'ty}



                                                                                                                               [l9.                               (C.... rr OrJtrrf.;,r .falrvrli.-n ofprt;trf) ro l.t kpl on
                                                                                                                                                                  /It b) lht l111tMitotiu Di•isiM).                           .




                                                              .-                                    '
_ _ _._-       ~-_;: ·~l' 5"~-. -----         _____ . ). /.-. ; ,\.,_~4~~--""--------                                                                                                              .r ;·,         2.... r
                  Dale                                    Signa!'.lre of Invcsl~gative Officer                                                                                                     frr·ployee Number
                                                                                                                                                                      -----~----------
                               J                                                           ;
                                                                                           J
                                                                                                                                         /'
                                                                                                                                          ·~'.···;)
                                                                                                                                        ',-~·
                                                                                                                                                   ...
                                                                                                                                                                                     Property Room Use Only
                                                                                                                                                                                                                                           JI
                                                          j
    -           rroperlyRoom Use Only                                                  !                .                  .
        ------------------------                                                 .' ./                                                   v.

                                                                                                                                                                                  Lc:rer Di~pmi:iun Review by:
                                                                                                                               . ·;1'
              Fnd Supc:rvi~ry Rc .. :e·.v by;
                                                                                i·'.i                   ; J
                                                                                               ,·..,.' ::.t.     ·~·
                                                                                                                     ......
                                                                                                                                   .,         ,.,/ ·/                                                                                      ..
                                                                   .:   ··~ ,:; ..,/       .L• .                .,     J                ? -"' /
        -·------ -·----------·· -··· --·------                                   .                  .//{ ;~.U/ (~ ·'                                                                                                         Dat~
              Name                      D:,re
           ---------·-- ·--·· __ _____ -·---·-
                                         ,.                                                             .   .                  /
                                                                                                                        . - .J. , /
                                                                                                                                    (         ·,   -.,:..-                           Name
                                                                                                                                                                       ------·--··---·----~--·-                                        --   ,
---------------1.--------- --------------
 The rro;-x-rty li>IL'd on lht· rt\'Wt sick w~s authoriud by )'OUT l)j,·i~ion to he '"SSL'd in the Pror,i"1y Room. Dispo~ilioo
 infonn:•!k>n is r.•quirt"J by lhe Propeny Di,·i~ipn.
 !ndic.ale the c~m~nl ~latus uf tl:e J'l"ra1y, ~ale, Rnd sicn. This f,,.m MUST ht rcrurrcd to the Pre>pMy Room within ten (10) dJys.
 {Gtncral OHler 700·1}
                                                     ·--- ·----------·-----·
             Hold for C01,1r1 Case                                                                                     Rdr.ase to Owner (or Authoriud Pcrlon)
             Defendants Name-------------·----                                                                         0\mcr's Name----·-------
             Charge Filed---·-·----------·                                                                             Dale & Time N(1tified to                  R~·cl:lim      Property:
             Court Filt'd In---···---- ___, ________ _
                                                                                                                       -----------..,...- ------· ---- ---
                                                                                                                       • ;\h·:h-)d of Norifio:.:~rion:
             Hold for further ln\'c~tig~lion:
             Slgn;;ture of J~l.'stic;ri~ Commander
             Rc<1uir"d ../....L_p,~~::.'!::P.--
                                                                                                                       Dispose o( as Authoriud by City Ordin1111ce
             Ifold for pouible Sur"!)' or Jndcmnily                                                                           only qfttt rAt propr If)' u no IM&tt MrJrtl tU
                                                                                                                         (l.lsr
             Bond Agreement.                                                                                             ni.!rnrt- or for l'm'f'sliltlll'on, GNJ allttiM.ahlt r.lf.•ru
                                                                                                                         ID rAt rtlilm rltt pmputy ro rAt o""'' .US f,rtn tz•
             Type of Bond Required: - - - - - - - -
                                                                                                                         M~-islon)
             Person m\I.St be advi~d that be bas 30 dsys to
             secure bond a.nd relrei\'e proptrty.
             Name of pcr~on to whom rtlt.ase was rdu~d:                                                                 Tranrfcr of Responsibilil)':
                                                                                                                        Division lransftsrtd t o : _ · - - - · - - - -
             ·--·----------------
             Date & Tir,,'! notif11~d th3l p1optl1)' \LOuld be                                                          Aulhoriud by: _ _ _ _ _ _ _ _ __
               rc-:umcd:
               __   .,   ______                     --------------
                                                                                                                         f\'071:: A• \H:STbt .1-;.";r"'J 10
                                                                                                                         ;J,'t;Ji~,..,. Arttf·::r.s T•J'"-.~/rr .:/ P.c.·pr.r...·-:.&..,:~ry}




                                                                                                                          •C.•~n OtJtn/"' .frJirvrli.:n ofpr;t~ I<> bt Ufl on
             Hold for ?roptr1y H.:.aring:                                                                                Jolt b) 1l.r /nltJiit"li\t Di•ili"n).
              H:· ::::·-Dil'i>ion and I~; ~tig:;~ ~~,mt.•
             1'.'.·,:e: /· ...,_. lig111or i! rt jiC.'I ...-b!t for
             grn2hir1s proptr.')         BEFORE i1 iJ rrlrn._ I
                                                              Signature of   Inve~tigati\e                   Officer                         Emp:oyee Number
                                                                                                                             -·-- ,...     ·------'-----------
  _____P_r_o~erty Room Use Only __'-]                                                                                      [______ Pr~crty                    ~~om-~!.e Only               . ___   J
 ·-- Fir~~~~pe~~::..:?
        Name
                                 Revi.c•y    ~~~--- Jl
                                           ~~e
                                                                                                                                          Lc:ter

                                                                                                                                  ----~-;;;~·------
                                                                                                                                                     Di~j>OSit;oo        Review by:

                                                                                                                                                                                      D•t•         -,1
                         ----------~                     --                                                                  ------ - - - - - - - - · - - - - - - - · · - ___ _.J
           .
   •

DAY O.f




Divisio·:'1,h.zor.,:·1:q,::,.:!:r::.!:"y ~~:1;.':. ·· i'.t.!'t''J :::ce.t.v:-:·                                                                           listed property !rom the
Property Division ~or the o~rpo~0 c::
         6lOC~0                            .
    f'         ,   co·_·Jro: A:·:?:::: r:v,~iC'~
                   ·~---------



                    _.$8.   wJ      \J)O.\       ~~~~Jt.,\\J-o. ...,._WAf ~LA-, As~\- K\.-\" , 6~~ ~                                                                                        41/
                     4>m'PI ..Ck~



                    EVIDENCE l·mPT BY COURT;




                    RECEIVED B Y - - - - - - - - - - - - -                                                                             _ _ _ _ _COURT ON_ _~,.,...--­
                                             f'RIN'l'                                                                                                                         DATE
                    :JIGNATT.TH:F. OF ;=tE.ClHVING ')FfTCTA.L



                    .. ,. .f:~r·:~~~.' ~c~r:·:             ·.   J·   ••      :    ·~-1":   ·'·---         :.:::-;·:.';·:·/.~: .....   E-i~-~.t>~G    -~iJ.r.  on t.ia:;_-s r_e-·:~~ipt ·11as
                    ·.:~,~:.~   s.:1T.. :_-:::   :~--~ ·-~:. ·:·~-~       ;_ '·            ·:.,··.   ·::~:.                  _.,'??   :-::-:.c~rt::._,.   r:·i\tisl·.")!'l ~,'l :ceturn of 1

                                                                                                                                                                     (_cOURT RECEIPT )

       ,
S.\'!''S                                                                                                                                                             ·::wr"OY!..P. · IO. of'V.3l'/'

                                                 3ECI ::eN !JSJ::D P•Jr:                                      ':Wl'1'JRN :)F              ~~·-''130RATCfRY
                                                                                                                                                          -           =--========:;====
                                                                                                                                                                RECEIPT
                                                           ..   ·-·-····--·--·-·--·-----·~-·-----




                                                                                                                                                                           ~'--.P.   ··o.
                                                                                                                                           ------------------                               ---------
                                                                                                                                        · - - - - - - - - - - - :~\r. ·o. _____




                    "·--·-·-------- -···--·· ·-             --- ·-· ___ ,_ ·-·-              .. ·--- ... ____ , .... __ , __ .    ---------- ·-·----......,.----
                                                                                                                                            ..
                            '.:;-rrrE . ,;c:··             ii:•1 ....               , .. ···;. •.. • ·'.'> ,·,·, ·•• :'•-J,PFR'l Y ROOM. P.tNI-\ COPY OFFICER)
                                                         ANNIE REBECCA ELLIOTT
                                                               DISTRICT CLERK
                                                            Fort Bend County, Texas

                                                                                               (281) 341-4516
                                                                                           Fax (281) 341-4519


July 27, 2015


To: John Harrity, State's Appeal Attorney
    Fort Bend County District Attorney's Office
    1422 Eugene Heimann Circle, Room 20234
    Richmond, Texas 77469


Re:      Cause No.          94-DCR-026185
                            The State of Texas vs Jason Tyrone Pegues


Dear Mr. Harrity:

Please find enclosed the following:

AFFIDAVIT SUBMITIED BY DEPUTY CLERK FROM THE DISTRICT CLERKS OFFICE.




DISTRICT CLERK ANNIE REBECCA ELLIOTI


By: _ _--li.-YY-fi-I~~~~~=::.....:....--
      Deputy Distri   le k isa Tucker
      Telephone: (281) 341-4516                                                JUL 28 2015
                                                                        DISTRICT ATTORNEY'S OFFICE
CC:     Jason Tyrone Pegues
        Huntsville Unit
        815 12th Street
        Huntsville Tx 77348


                                   ACKNOWLEDGEMENT OF RECEIPT




                          MAILING                                               PHYSICAL
                     301 Jackson Street                            1422 Eugene Heimann Circle, Room 10142
                  Richmond, Texas 77469                                   Richmond, Texas 77469
                                           http://www.fortbendcountytx.gov
                                             Departments- District Clerk
                                              Cause No. 94-DCR-026185


STATE OF TEXAS                                           §     IN THE DISTRICT COURI OF

vs                                                       §     FORT BEND COUNTY, TEXAS

JASON TYRONE PEGUES                                      §     240TH JUDICIAL DISTRICT COURT


                                                     AFFIDAVIT


          My name is Lisa           Tuc~er.    I am of sound mind, capable of making this affidavit, and
personally acquainted with the facts,herein stated:
         The office of the Fort Bend County District Cler:k is the custodian of records. Attached are
3 pages of records from the above mentioned cause.
          In response to the "Order on State's Motion to Enter Orders so that the State May respond
to the Defendant's Motion for.ForensicData Testing order signecj on June 26, 2015, by the 2401h
District Court of Fort Bend County, Texas.
         As of today's date and to the best ofmy knowledge the only e;.chibits in our possession are
listed on the attached 3 page list provided by· Court 'Reporter. The listed· exhibits are stored here
at the Fort Bend County DistricLCierks Office 1.422 Eugene Heimann Circle Richmond, Texas
77469. As of today's date no log.exist           orund showing~ari'y past record   of-the exhibits
being checked out.
          Also, as of today's date no one has checked out any of the attached listed exhibits and all
listed exhibits are here in custody at the Fort Bend County District Clerks Office.

          These 3 pages of records are kept by District Clerk ANNIE REBECCA ELLIOTI in the
regular course of business, and it was the. regular course of business of the District Clerk for an
employee or representative of District Clerk ANNIE REBECCA ELLIOTI, with knowledge of the
act, event, condition, opinion, or diagnosis recorded to make the record; and the record was made
at or near the time or reasonably soon thereafter.

          The records attached are the original or exact duplicates of the original.



AFFIANT:
     J)              '
     . \/\ )C;rh         j &"=£ tea._                         DATE: _·__._]_--~_l_,__-_\_~---­
Deputy District Clerk Lisa Tucker

                                                                                          ~ rr~~ \F))~~/
                                                                                          ~Yu·~
                                                       ORIGINAL
                                                                                                                    11
Before me, the undersigned authority, personally appeared            \ ), ~         \    u.\LL~e>
    \S                                                                              U

                                  COUNTY, TEXAS

                                                                               IRMA CORTEZ
                                                                            Notary Public, State of Texas
                                                                            My Commission ~es 06-20-2018




                                             ORIGINAL
                                   /.:;       ·:: ..:: "_-· ·'
                                   .:_:::._,_ ..;,o.:


JASON PEGUES
CAUSE # 26,185 and 26,341

STATES EXHIBITS
#1 STATUTORY WARNING OF JUVENILE BY MAGISTRATE
#2 SECOND MAGISTRATE APPEARANCE FORM
MAGISTRATE'S DETERMINATION OF A JUVENILE'S
COMPETANCY TO MAKE A WRITTEN STATEMENT
DEFENDANT'S EXHIBITS
#1 STATEMENT
#2 CERTIFICATION AND RESOLUTION
#4 MINUTES FORT BEND COUNTY JUVENILE BOARD
# 5 CITY OF SUGARLAND/FORT BEND COUNTY JUVENILE BOARD
  JASON PEGUES                      #26,185
  TRIAL: JULY 18TH 'I'HRU 20TH                /.:'/.'/~5
  PUNISHMENT: 50 YEARS TDCJ                                SHELF:   BIN:

  STATE'S EXHIBITS:

  01. THRU 15. PHOTOS

  16. PHOTO LINEUP
      (NO #17 SX-ENTERED)
  18. THRU 20. PHOTO LINEUPS                         )'
  23. THRU 24. PHOTOS
 27. PHOTO

 30. BLACK. PANTS

 31. MEDICAL RECORDS
                           ··~ '~~'\,:if-~.
 32. STATUTORY WARNING
                                          ..,
                                                :;
 33. magistrate'S CERTIFICATE
 34. JUVENILE WARNING

 3 5. RA.PE KIT ENVELO~E
35A. RAPE KIT

3 6. STATEMENT

37. STATEMENT

38. CAMISOLE

39. SWEATER


DEFENDANT'S EXHIBITS:

01. DR. COX REPORT
            JASON PEGUES             U26,185
            JANUARY 31, 1995                       SHELF   1   BIN

            CHARGE: AGGRAVATED SEXUAL ASSAULT
                    ATTEMPTED CAPITOL MURDER
                    BURGLARY OF A HABITATION
            HEARING: EXAMINING TRIAL AND WRIT HC . ~'I
                     EXAM.TRIAL-DEFT.BIND TO GRAND JURY
                     WRIT HC.#I-BONDS SET ON EACH CHARGE

            STATE'S EXHIBITS
            1.    Through 8    Photos - (Copies)
            9.    Magistrate's Verification - (Copy)
            10.   Confession - (Copy)

            lOA. Second page of Confession - (Copy)

            11~   Statutory Warning - (Copy)
            12.   Statement - (Copy)
            13.   Photo - (Copy)




,_



     'i·.
                          94-DCR-026185
                          Lm
                          l.et111rs
                          3702682



                           ~m111•1-
                                                             ANNIE REBECCA ELLIOTT
                                                                  DISTRICT CLERK
                                                               Fort Bend County, Texas

                                                                                                  (281) 341-4516
                                                                                              Fax (281) 341-4519


August04, 2015


To: John Harrity, State's Appeal Attorney
    Fort Bend County District Attorney's Office
    1422 Eugene Heimann Circle. Room 20234
    Richmond,Texas 77469


Re:      Cause No.              94-DCR-026185
                                The State of Texas vs Jason Tyrone Pegues


Dear Mr. Harrity:

Please find enclosed the following:

AFFIDAVIT SUBMITTED BY ATTORNEY TEANA V. WATSON.

                                                                                RECEIVED
DISTRICT CLERK ANNIE RE                           n                                  AUG 04 2015
Fort Be     ty, Texas
                                                                               DISTRICT ATTORNEY'S OFFICE



                                      ACKNOWLEDGEMENT OF RECEIPT

Received By Fort Bend County District Attorney:


s?Yjri;tC:Z             ¥J

CC:   · Jason·T.yrorie Pegues
        Huntsville Lthit ·
        81S12tti Street
        Huntsville :rx 77348

                          MAILING                                                  PHYSICAL
                    301 Jackson Street                               1422 Eugene Heimann Circle, Room 10142
                 Richmond, Texas 77469                                      Richmond, Texas 77469
                                             http://wNw.fortbendcountytx.gov
                                               Departments - District Clerk
STATEOFTEXAS        §
                    §
COUNTY OF FORT BEND §

                                                    AFFIDAVIT

        My name is Teana Watson, I am over eighteen years old and of sound mind and
competent to make this affidavit. I was one of the Assistant District Attorneys who prosecuted
the State of Texas vs. Jason Tyrone Pegues in Cause No. 94-DCR-026185. I ceased working
in the Fort Bend District Attorney> office in 1996. It has never been my practice to hold onto
evidence and I do not have any evidence from this case, nor do I have any information to provide
or any recollection regarding the location of any e1"ence in this case.

                                                      //A/. 'it,_ tJL.~~-~
                                                     Si nature of Affiant
                                                     Teana V. Watson



SUBSCRIBED AND SWORN THISdroAY OF JULY, 2015.




    .t.fJ..~·~~
   fi..W.tot
                      JACKIE LYNN KERMODE
                                                    ~~~
   \:"-:~,l'\l4
                    Notary Public. State of Texas
                      Mv Commission Expires .        My Commission Expires:   05/Jrs/tq
                                                                                I   I
    ....{~;~.~~"'         May 15, 2019




                                                                                          (C©fPY
                                                                                             r
                                                                                                          ~~
                                                                                             0
                                                                                             (')·
                                                                                                          •        o::     .~ ·.~t:.
                                                                                        lL       -,         ~uP   4

                                                                                                 -
                                                                                                 &.r;')

                                                                                                 c;::;>
                                                                                                 C'--1
                                                                                                          r-~ d
                                                                                                          ''-··'
                                                               ANNIE REBECCA ELLIOTT
                                                                     DISTRICT CLERK
                                                                  Fort Bend County, Texas

                                                                                                     (281) 341-4516
                                                                                                 Fax (281) 341-4519


August06,2015


To: John Harrity, State's Appeal Attorney
    Fort Bend County District Attorney's Office
    1422 Eugene Heimann Circle, Room 20234
    Richmond, Texas 77469


Re:       Cause No.              94-DCR-025185
                                 The State of Texas vs Jason Tyrone Pegues


Dear Mr. Harrity:

Please find enclosed the following:

AFFIDAVIT SUBMITTED BY MARTIN LOPEZ.
                                                                                  RECEIVED
DISTRICT CLERK ANNIE REBECCA ELLIOTT
                                                                                     AUG 06 2015
Fort Bend Cou_nty, ~
                                                                              OISTRICT ATTORNEY'S OFFICE
s~~ue~~~~~~~-------------
      Deputy District Clerk Petra Lozano
      Telephone: (281) 341-4516


                                     ACKNOWLEDGEMENT OF RECE'IPT




Print Name                                 ·

      8/e:, /!5

cc:     Jason Tyron~ Pegues
        Huntsville Unit
        81s 12th street
        Huntsvilie Tx •· 77348


                          MAILING                                                     PHYSICAL
                     301 Jackson Street                                 1422 Eugene Heimann Circle, Room 10142
                  Richmond, Texas 77469                                        Richmond, Texas 77469
                                               http://www. fortbendcountytx.gov
                                                 Departments - District Clerk
                                                    Houston PoHce D-epartment
                                                       Tuesday, Augm;t 4, 2015


                    From:       ivlurtin LOf.tiZ
                                HPD Pl'opet·ty Division
                                Telephone# · 832-394-4096
                                FAX#                 :S:32ne Pe-rue~




                                            FILED
94-DCR -025185
LETT                                                AUG 0 4 2015 f
letters
3706580
                                           AT                 $9: M.
                                                  ~~~~

Ill   ~~~~~~~~~~~111111111                  Clerk District C~rt. f:ctt Bend Co., TX
    •,,

      04-AUG-2015 02:27                      From:8323944091                                                              Pali\e-:2·'6

~-DCR-026185
AFFI
Allhlavit



·.i~IIM~I   ···-   ____ ,._.   -··----·-··
                                                            Houston Police Department
                                                          EMPLOYEE SWORN AFFlDA VlT

                      STATE OF TEXAS                                                                     DATE: 08/04/15
                      COUNTY OF HARPJS                                                                   TI11.1E: 08:22

                                                              Statement or Person 1Jnder Oath

                     BEFORE ME, the under:;:\gned authorit),            p~rsonally   appeared 1-Aartin Lopez: \V:bo uron t:eing
                     duly sworn, deposed and st"lted as follows:

                     My name is Martin Lopez. I am 40 years of age, and my date of birth is 03/10/75. My employee
                     number is 115994 and I have been enrl0.yed. ·with the city of Houston for app'"0Xi:r:Jatf']y 15
                     years. I am assigned to the -Houston Polic:e Department. Property Dtvision, as p,· Sr..
                     Microcomputer P...nalyst ivly work number is 832-394~4096. Tb.«~ facts statecl herein are tme and
                     correct, except those stated ~n1 infonnation and belief: to the best of my know'tedge

                      During the first week of June, Fort Bend County DA Investigator John Bohannon requested
                      assistance from the Property Division in finding information related to artLCles that hac!. been
                      previously tagged imo the HPD Property ~~oom under case 140"-81893.

                      A search in the Property Division's E\'idence Management System did :10t show any item
                      information under case l40481S93. While doing flrther research I looked in the Division's
                      closed out files and found two invoices for case 140481893. The first invoicE: had a tagging date
                      of 12-28·93 and the second invoice had a tagging date of 05-25-94. The invoke for evidence
                      tagged on 12.,.28~93 (:ontai::-,ed the following: barcode· BACF (1 Sexual Assault Kit) and. barcode
                      • BACH (1- bag containing clothes). The invoice for c:vid~nce tagged on OS-25-94 contained the
                      following: barcode- C7DS: (Vial ofblooc, Hair, Saih·a).

                      Attached to both ,invoice:: was an "HPD Property Division Tempora.ry Release of Property
                      Receipt'' fonn which stated that all items under bmcodes BACF, BACH, and C7D9 had been
                      taken. for Court Appearanc-.e on 07-19-95. This "HPD Property Division Temporary Relea3e of
                      Property Receipt" form also stated that a:J item~: und;~r barcode3 BACF, BACH, and C7D9 were
                      kep~ by the 240th co·~rt on (:7:-19-95.                 ·

                      I have attached copies of the two invoices and the "HPD Property Division Temporary Release
                      of Property Receipt" fom1 ·.vith this affic!Evit.

                      On June 4, 2015 I f."lade e. :opy of the t\\'(t invoices und the "HPD Property Division Temporary
                      Release of Property Receipt" :fonn and had these do::uments notarized by Sgt. Lance Jolmson.. I
                      then provided ·the notarized copies of these docum1~nts to Investigator Johr1 B~hannon on that
                      date.

                      I was not employed by the Houston PoHre Peparon~:J.t at the tim.e when the -evide~ce \mder case
                      140481893 was tag~ed i.M04-AU3-2015 02:27




      court At no. time did I physically handle these item';, ncir was I pmt of the •=hain of c.ustody of
      these items.


      Finally, although I have fully cooperated and answel'ed all issues presented in t::lls matter to the
      best of my ability as ofthe date ofthis statement, thi!: incident occurred 9 we1~ks ago. Therefore,
      I hereby reserve the right to supplement and/or amend this statement should additional facts be
      brought to my attention 1hrough further investiga::ion, subsequent reflection on the matter,
      because of an honest def,~ct in the perception of the event(s), or the common foibles of htunan
      memory.

      I have completed 16 yean; of school and can read and write the English Languag•:. I have read
      this statement in its entirety and certify that it is correct and true to the best of my knowledge. .




                                   1
      (Name: Printed)                                                           (Signatur(:)


      Subscribed and swam to before me this ·f~Jy. day :>f Avbrfi.T


      Notary Signature:           L~   ti. {Ju~tt_~               (Nowy Stamp/Seal)




                                                                      e.           RANDY 1g CARODINE
                                                                                 NOTA~Y PUBLIC
                                                                                STATE OF TEXAS
                                                                                        X?.....1•0]7_"""~11'.,17o..t
                                                                            . MY COMhU...




      HOUS10n Police Dcp:mmcnt:                                                           Dat'! Printed:   OB./(}~tl5
      Intent a! .,:Jialrs ::>iYiSion

      Page 2 of 2 Pages                                             Initials:   ~C:... . Date: 8 · If~ (4
                                                                                                                                                  •    r'ri.fi.v.)JJ 8A6 wrrrl c:t>I"1Pt. CLO/Ht/t/6 J:'f~,~
              212         B




rl
(J)
(S)
                                                                                                                                                                                                l'nj!(',.L_ul .. _,



         tJ)
         "..
         If)


           .
           II

                                                              ~'..              .A-lou•;;       ::.t~r
                                                                                                         c,~\"" ll..
                                                                                                               1
                                                                                                                      'OJfl • N    . L/.1 •..
                                                                                                                   ~-~~ _ tcer s _ame~
                   j\f\ 5\~U65<1u.~ ~ Location/$~~~ ~~~Olllcer's St~!lalllre& J31np~#. l!liztt~G \)&;f
                        "-7'      .               ..... ...
         "'
         (l_
                                                                     111


                                                                                                                                                                                                            ___ "·'--
                                                                                                             Property Ofncer'i Sign.&. Bmp.l1                                                                           \dr
                                                                                                            L ___ -- ....            .
                               Bar Code SUcker                                 Description (Quantlt}', Make ,Model, Se_rJal I, APy Damoge , etc.)
                                                                                                                         ~~    tt                r.                                   .....
                               ~~..-•~·.
                                                                                                                                                                                              ~·-




                                                                                                                                                                                J'wqAi ~
                                     . -- fm§>;14!
                                            .l.t.--..
                                      --   ···-   ·-----

                                                                                                                                                                                                      jjtf li1
                SE(S)f,3                                                                                                                                              6-Le.d.

                                                                                                                                                                                              .;j'___.,
                                                                     1------------------L~~~jv~--------· -----·--·
                                                                                                                                                                                 r.               .
                                                                                                                                                                                _i.l.z~t.




  m
     ...
  ('>)

  ~-
 l"l

 ~
 lL.
     E
     0
     L
                                                                     [.. _..   ______   ..........   __________        ,.,   ___ ..   ___   -·        ......   ________________
m
ru
ru
IS)

If)
.....
('>)
ruI

~I

~
   04-AUG-2015 02:29                   From:B323944091




                                                    HOUSTON P~L!CE ~EFARTM~lJT
                                                       'PROPERTY DIVISION
                             I_ \         . j TEN?ORARY RELEASE OF ?ROPERTY RE.CEIPT
DAY OF WEEK               \f._Lto..\\e~'-\                                    .                                     TA.G NO.     5/\C..Fd)A\1-t ,e.ILJfl
                    cAsE      No.       V-loL\Sl e,1-3-{3                         .       _                 DATE       -;---(:J-45 ...
                    I'     e. \V~'             ~)b[1~,~~-_:_a:~signed                              to the           ?=>u%rr~· ~::·~~ (
Div.is ion,hereby,certify that I have .recei~ed the below listed property froro t.he
           1

Property Division for the purpose o~:      '
   6 ~c.a,.'(O_/' -      ----.._,
   f-               ~URT APPEli~ANc~:_/                              ·:NVEST~G,:.TJON                            L~.BOF.ATOF:Y .ll.NA~~..'fS    :S

            PROPERTY OR COURT RECEIPT MtTST BE RETURNED IN SEVEN 1[7} DAYS
=-· ......ruM No. oR oE'ScRrPrioN otPRC..ip£:i1·'r A~; LrsTtD oN PRoPE'R'T1- Rod'MI'N'Vb"'i"CW"" ._...,.
                     .S.E. w/        \ho;.\   8tosJ    l\fi.IR. sb\dt..   )   LC.j {'I~J.. Lc....-~ Asso.. ....\~ K~~    I   13uJ!j_ __
                         fu§         w I! ·.arr-et        CJc1bece (.:~~~~3) Bra.~ ~Jf1ftgr2_        .: -:-
                     RECEIVED BY
                                        PRINT
                                                 . '   s ' Q~Wl~\,                    \
                                                                                        IN    Aot /45 ··-       COURT ON ]
                                                                                                                                   DATEt             ,;..   t
                     S!GNATUll.E OF RECEIVING ·:>FFlCI.A                              -'\                            'iri£ . -lf>s.I]:'J.·~!:J
                                                                                                                                         1

                                                                                                                         VI
                                                                                                                                                 ===
                                                                                                                PROPEI!TY ROOM

                     I,hereby,certify that all property signed out on this receipt has
                     been satisfactorily cleared in the Property Division by return of;
                     ALL PROPER':'Y                                   PI\.F.TII'aL PROPERTY                                  ~~Ol.JRT   RECEPT )
                                 /
DJ~TE •.       I'   /1; 'i''            PROPER:Y           OFFICE~--                                                     EMPLQYEE: NO.            1'«.37/.

======~~=:=~~=::::::::::::::::::::==~·==~==::;.=~~=========·--==
                                THIS SECTION USED FOR RETURN OF LABORA'f()I{Y RECEIPT


                     OrFlCER RETURNING LABORA~ORY RECFIPT____~----------                                                         EMP.NO.

                      PRO?ERTY OFFICeR RECEIV!!!·3 RE:EIFT

                     DATE        LABO~ATORY
                     EVIDENCE KEP'l' IN LABORATORY;
                                                           RECEIPT RECE!VED_.                       18::
                                                                                                       ~   Of   ~
                                                                                                                     I~Y
                                                                                                                         .
                                                                                                                     ·----~·

                                                                                                                    RANDY SO
                                                                                                                            l~NP


                                                                                                                                   0
                                                                                                                                p·usuc
                                                                                                                     STATE OF TE~S
                                                                                                                                        .NO.

                                                                                                                                        I
                                                                                                                                               ··-··--·


                                                       -
                                                       -
                                                                . ·---    ·---·-·
                                                                                                    'tz
                                                                                                     '~
                                                                                                                ~MYCQ7M~~o R.zlA;~/~
                                                                                                                     .       ~~~         'Yl/'!•....J
                            (WHITE CC·?.Y ORtGlNAL, YELLow· COPY f'ROPERTY ROOM,                                     ;: COPY O'!:?FlCER}